 

Exhibit 10.22

 

65 HAYDEN AVENUE
LEXINGTON, MASSACHUSETTS 02421

LEASE SUMMARY SHEET

 

Execution Date:

November 4, 2019

Tenant:

LOGICBIO THERAPEUTICS, INC., a Delaware corporation

Tenant’s Mailing Address Prior to Occupancy:

99 Erie Street, Cambridge, MA 02139

Landlord:

HCP/KING HAYDEN CAMPUS LLC,
a Delaware limited liability company

Building:

65 Hayden Avenue, Lexington, Massachusetts 02421.  The Building consists of
approximately 213,005 rentable square feet, including a four-story garage with
298 spaces (the “65 Hayden Garage”).  The Building consists of two wings—the
North Building and the South Building.  The land (the “Land”) on which the
Building and the Garage are located is described as “Parcel Three” and “Parcel
Four” on Exhibit 2 attached hereto and made a part hereof.

Campus:

All of the land described on Exhibit 2 (including the Land described above)
together with the Building described above, the buildings now known as and
numbered 45 Hayden Avenue, 55 Hayden Avenue, and 75 Hayden Avenue (“Building
75”), and any other building and/or improvements constructed on the Land. The
Campus includes a parking garage at Building 75 (collectively, along with the 65
Hayden Garage, the “Garage”).

1

--------------------------------------------------------------------------------

 

Premises:

Areas on the first (1st) and second (2nd) floors of the South portion of the
Building, containing approximately 23,901 rentable square feet in the
aggregate.  The Premises consist of:

Prime Premises, which are located on the second (2nd) floor;  

PH System Premises, which are located on the first (1st) floor. The PH System
Premises are located in a room (the “PH System Room”) which contains the PH
systems of other tenants;

The term “Premises” shall mean the Prime Premises and PH System Premises, as
applicable.  The Premises are shown the Lease Plans attached hereto as Exhibit
1A and Exhibit 1B and made a part hereof (the “Lease Plans”).

Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Building and the Rentable Square Footage of the Premises are correct and shall
not be remeasured.

Property:

The Building, the Garage, the Land, and other improvements located on, and to be
constructed on, the Land.

Parking Areas:

The parking structures (surface lots and parking decks, including the Garage
adjacent to the Building) located on the Campus that Landlord provides for
parking by all tenants of space on the Property.

Term Commencement Dates:


The earlier of (i) the date that Tenant first commences to use the Premises, or
any portion thereof, for the Permitted Use and (ii) the Substantial Completion,
as hereinafter defined, of the Landlord’s Work, as hereinafter defined, subject
to the completion of the Vivarium Work, as hereinafter defined, subsequent to
the Term Commencement Date, as more particularly set forth in Section 3.1 below.

Rent Commencement Date:


The date that occurs three (3) months after the Term Commencement Date.

Expiration Date:

Five (5) years after the Rent Commencement Date, except that if the Rent
Commencement Date does not occur on the first day of a calendar month, then the
Expiration Date shall be the last day of the calendar month in which the fifth
(5th) anniversary of the Rent Commencement Date occurs.

Extension Term(s):

Subject to Section 1.2 below, one (1) extension term of five (5) years.

Permitted Uses:

Subject to Legal Requirements, general office, research, development and
laboratory use, and other ancillary uses (including, but not limited to,
vivarium uses) related to the foregoing.

Base Rent:

RENT YEAR

ANNUAL BASE RENT

MONTHLY PAYMENT

 

1

$1,493,812.50

$124,484.38

 

2

$1,538,626.88

$128,218.91

 

3

$1,584,785.68

$132,065.47

 

4

$1,632,329.25

$136,027.44

 

5

$1,681,299.13

$140,108.26

 

2

--------------------------------------------------------------------------------

 

Rent Year:

Rent Year 1 shall be the twelve-(12)-month period commencing as of the Rent
Commencement Date, except that if the Rent Commencement Date occurs on other
than the first day of a calendar month, then Rent Year 1 shall commence as of
the Rent Commencement Date and shall end on the last day of the calendar year in
which the first anniversary of the Rent Commencement Date occurs.  Each Rent
Year after Rent Year 1 shall be the twelve-(12)-month period immediately
following the preceding Rent Year.

Operating Costs and Taxes:


See Sections 5.2 and 5.3.

Tenant’s Share:

A fraction, the numerator of which is the number of rentable square feet in the
Premises and the denominator of which is the number of rentable square feet in
the Building.  As of the Execution Date, Tenant’s Share with respect to the
Premises is 11.22%

Security Deposit/ Letter of Credit:


$622,421.88

Guarantor:

N/A

 

EXHIBIT 1A

LEASE PLAN - PRIME PREMISES

EXHIBIT 1B

EXHIBIT 1C

LEASE PLAN - PH SYSTEM PREMISES

TENANT’S ROOFTOP PREMISES

EXHIBIT 2

LEGAL DESCRIPTION - LAND

EXHIBIT 3

Intentionally Deleted

EXHIBIT 4

WORK LETTER

EXHIBIT 4-1

BASE BUILDING WORK

EXHIBIT 4-2

INITIAL PLAN

EXHIBIT 4-3

EQUIPMENT LIST

EXHIBIT 5

BASE BUILDING CAPACITIES

EXHIBIT 6

FORM OF LETTER OF CREDIT

EXHIBIT 7

LANDLORD’S SERVICES

EXHIBIT 8

TENANT’S HAZARDOUS MATERIALS

EXHIBIT 9

RULES AND REGULATIONS

EXHIBIT 9-1

BUILDING RULES AND REGULATIONS

EXHIBIT 9-2

CONSTRUCTION RULES AND REGULATIONS

EXHIBIT 10

TENANT’S WORK INSURANCE SCHEDULE

EXHIBIT 11

TENANT CONTROL AREAS

 

 

3

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1

 

1.1

 

Lease Grant

1

 

1.2

 

Extension Terms

1

 

1.3

 

Appurtenant Rights

2

 

1.4

 

Tenant’s Access

5

 

1.5

 

No recording // Notice of Lease

5

 

1.6

 

Exclusions

5

 

1.7

 

Acid Neutralization Tank

5

2.

RIGHTS RESERVED TO LANDLORD

7

 

2.1

 

Additions and Alterations

7

 

2.2

 

Additions to the Property

7

 

2.3

 

Name and Address of Building

8

 

2.4

 

Landlord’s Access

8

 

2.5

 

Pipes, Ducts and Conduits

9

 

2.6

 

Minimize Interference

9

3.

CONDITION OF PREMISES; CONSTRUCTION

10

 

3.1

 

Condition of Premises

10

 

3.2

 

Landlord’s Work

10

 

3.3

 

Tenant’s Remedies in the Event of Delays in Term Commencement Date.

11

4.

USE OF PREMISES

12

 

4.1

 

Permitted Uses

12

 

4.2

 

Prohibited Uses

12

 

4.3

 

Transportation of Animals

13

 

4.4

 

MWRA Permit

13

 

4.5

 

Parking and Traffic Demand Management Plan

14

 

4.6

 

Vivarium

14

5.

RENT; ADDITIONAL RENT

14

 

5.1

 

Base Rent

14

 

5.2

 

Operating Costs

14

 

5.3

 

Taxes

18

 

5.4

 

Late Payments

20

 

5.5

 

No Offset; Independent Covenants; Waiver

20

 

5.6

 

Survival

21

6.

Intentionally Omitted

21

7.

LETTER OF CREDIT

21

 

7.1

 

Amount

21

 

7.2

 

Application of Proceeds of Letter of Credit

22

 

7.3

 

Transfer of Letter of Credit

22

 

7.4

 

Cash Proceeds of Letter of Credit

22

 

7.5

 

Return of Security Deposit or Letter of Credit

23

8.

Intentionally Deleted

23

9.

UTILITIES, LANDLORD’S SERVICES

23

 

9.1

 

Electricity

23

 

9.2

 

Water

23

i

--------------------------------------------------------------------------------

 

 

9.3

 

Gas

23

 

9.4

 

Other Utilities

24

 

9.5

 

Interruption or Curtailment of Utilities

24

 

9.6

 

Landlord’s Services

24

10.

MAINTENANCE AND REPAIRS

25

 

10.1

 

Maintenance and Repairs by Tenant

25

 

10.2

 

Maintenance and Repairs by Landlord

25

 

10.3

 

Accidents to Sanitary and Other Systems

25

 

10.4

 

Floor Load--Heavy Equipment

25

 

10.5

 

Premises Cleaning

26

 

10.6

 

Pest Control

26

 

10.7

 

Service Interruptions

26

11.

ALTERATIONS AND IMPROVEMENTS BY TENANT

27

 

11.1

 

Landlord’s Consent Required

27

 

11.2

 

After-Hours

28

 

11.3

 

Harmonious Relations

28

 

11.4

 

Liens

28

 

11.5

 

General Requirements

29

12.

SIGNAGE

29

 

12.1

 

Restrictions

29

 

12.2

 

Exterior Signage

29

 

(a)

 

Monument Signage

29

 

12.3

 

Building Directory

29

13.

ASSIGNMENT, MORTGAGING AND SUBLETTING

29

 

13.1

 

Landlord’s Consent Required

29

 

13.2

 

Landlord’s Recapture Right

30

 

13.3

 

Standard of Consent to Transfer

30

 

13.4

 

Listing Confers no Rights

30

 

13.5

 

Profits in Connection with Transfers

31

 

13.6

 

Prohibited Transfers

31

 

13.7

 

Exceptions to Requirement for Consent

31

14.

INSURANCE; INDEMNIFICATION; EXCULPATION

32

 

14.1

 

Tenant’s Insurance

32

 

14.2

 

Indemnification

33

 

14.3

 

Property of Tenant

34

 

14.4

 

Limitation of Landlord’s Liability for Damage or Injury

34

 

14.5

 

Waiver of Subrogation; Mutual Release

34

 

14.6

 

Tenant’s Acts--Effect on Insurance

35

 

14.7

 

Landlord’s Insurance

35

15.

CASUALTY; TAKING

35

 

15.1

 

Damage

35

 

15.2

 

Termination Rights

36

 

15.3

 

Rent Abatement

37

 

15.4

 

Taking for Temporary Use

37

 

15.5

 

Disposition of Awards

37

16.

ESTOPPEL CERTIFICATE

37

ii

--------------------------------------------------------------------------------

 

17.

HAZARDOUS MATERIALS

38

 

17.1

 

Prohibition

38

 

17.2

 

Environmental Laws

39

 

17.3

 

Hazardous Material Defined

39

 

17.4

 

Chemical Safety Program

39

 

17.5

 

Testing

39

 

17.6

 

Indemnity; Remediation

40

 

17.7

 

Disclosures

42

 

17.8

 

Removal

42

18.

RULES AND REGULATIONS.

42

 

18.1

 

Rules and Regulations

42

 

18.2

 

Energy Conservation

42

 

18.3

 

Recycling

42

19.

LAWS AND PERMITS.

43

 

19.1

 

Legal Requirements

43

20.

DEFAULT

44

 

20.1

 

Events of Default

44

 

20.2

 

Remedies

45

 

20.3

 

Damages - Termination

45

 

20.4

 

Landlord’s Self-Help; Fees and Expenses

47

 

20.5

 

Waiver of Redemption, Statutory Notice and Grace Periods

47

 

20.6

 

Remedies Not Exclusive

47

 

20.7

 

No Waiver

47

 

20.8

 

[Intentionally Deleted]

48

 

20.9

 

Landlord Default

48

21.

SURRENDER; ABANDONED PROPERTY; HOLD-OVER

48

 

21.1

 

Surrender

48

 

21.2

 

Abandoned Property

50

 

21.3

 

Holdover

50

 

21.4

 

Warranties

50

22.

MORTGAGEE RIGHTS

50

 

22.1

 

Subordination

50

 

22.2

 

Notices

51

 

22.3

 

Mortgagee Consent

51

 

22.4

 

Mortgagee Liability

51

23.

QUIET ENJOYMENT.

51

24.

NOTICES.

52

25.

MISCELLANEOUS

53

 

25.1

 

Separability

53

 

25.2

 

Captions

53

 

25.3

 

Broker

53

 

25.4

 

Entire Agreement

53

 

25.5

 

Governing Law

53

 

25.6

 

Representation of Authority

53

 

25.7

 

Expenses Incurred by Landlord Upon Tenant Requests

53

 

25.8

 

Survival

54

iii

--------------------------------------------------------------------------------

 

 

25.9

 

Limitation of Liability

54

 

25.10

 

Binding Effect

54

 

25.11

 

Landlord Obligations upon Transfer

54

 

25.12

 

No Grant of Interest

54

 

25.13

 

Financial Information

54

 

25.14

 

OFAC Certificate and Indemnity

54

 

25.15

 

Confidentiality

55

 

25.16

 

Force Majeure

55

 

 

 

 

iv

--------------------------------------------------------------------------------

 

THIS INDENTURE OF LEASE (this “Lease”) is hereby made and entered into on the
Execution Date by and between Landlord and Tenant.

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit. All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Lease Summary Sheet which is attached hereto and incorporated herein by
reference.

1.

LEASE GRANT; TERM; APPURTENANT RIGHTS; EXCLUSIONS

1.1Lease Grant.  Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Premises upon and subject to terms and conditions of this Lease,
for a term of years commencing on the Term Commencement Date and, unless earlier
terminated or extended pursuant to the terms hereof, ending on the Expiration
Date (the “Initial Term”; the Initial Term and any duly exercised Extension
Terms are hereinafter collectively referred to as the “Term”).

1.2Extension Terms.  

(a)Provided that the following conditions, which may be waived by Landlord in
its sole discretion, are satisfied (i) Tenant, an Affiliated Entity (hereinafter
defined) and/or a Successor (hereinafter defined) is/are then occupying
seventy-five percent (75%) of the Premises; and (ii) no Event of Default nor an
event which, with the passage of time and/or the giving of notice would
constitute an Event of Default has occurred (1) as of the date of the Extension
Notice (hereinafter defined), and (2) at the commencement of the applicable
Extension Term (hereinafter defined), Tenant shall have the option to extend the
Term for one (1) additional term(s) of five (5) years (the “Extension Term”),
commencing as of the expiration of the Initial Term.  Tenant must exercise such
option to extend, if at all, by giving Landlord written notice (the “Extension
Notice”) on or before the date that is nine (9) months prior to the expiration
of the then-current Term of this Lease, time being of the essence.  Upon the
timely giving of such notice, the Term shall be deemed extended upon all of the
terms and conditions of this Lease, except that Base Rent during the Extension
Term shall be calculated in accordance with this Section 1.2, Landlord shall
have no obligation to construct or renovate the Premises and Tenant shall have
no further right to extend the Term.  If Tenant fails to give timely notice, as
aforesaid, Tenant shall have no further right to extend the
Term.  Notwithstanding the fact that Tenant’s proper and timely exercise of such
option to extend the Term shall be self-executing, the parties shall promptly
execute a lease amendment reflecting such Extension Term after Tenant exercises
such option.  The parties’ mutual execution of such lease amendment shall be
deemed presumptive evidence that Tenant has satisfied the conditions under this
Section 1.2.

(b)The Base Rent during the Extension Term (the “Extension Term Base Rent”)
shall be determined in accordance with the process described
hereafter.  Extension Term Base Rent shall be the greater of (i) Base Rent for
the last Rent Year of the prior Term, or (ii) the fair market rental value of
the Premises then demised to Tenant as of the commencement of the Extension Term
as determined in accordance with the process described below, for renewals of
first class office/research/laboratory building/campus in the Route 128/Route
2/Alewife corridor real estate market (the “Market Area”) of equivalent quality,
size, utility and location, with the

1

--------------------------------------------------------------------------------

 

length of the Extension Term, the credit standing of Tenant and all other
relevant factors to be taken into account.  Within thirty (30) days after
receipt of the Extension Notice, Landlord shall deliver to Tenant written notice
of its determination of the Extension Term Base Rent for the Extension
Term.  Tenant shall, within thirty (30) days after receipt of such notice,
notify Landlord in writing whether Tenant accepts or rejects Landlord’s
determination of the Extension Term Base Rent (“Tenant’s Response Notice”).  If
Tenant fails timely to deliver Tenant’s Response Notice, Landlord’s
determination of the Extension Term Base Rent shall be binding on Tenant.

(c)If and only if Tenant’s Response Notice is timely addressed to Landlord and
indicates both that Tenant rejects Landlord’s determination of the Extension
Term Base Rent and desires to submit the matter to arbitration, then the
Extension Term Base Rent shall be determined in accordance with the procedure
set forth in this Section 1.2(c).  In such event, within ten (10) days after
receipt by Landlord of Tenant’s Response Notice indicating Tenant’s desire to
submit the determination of the Extension Term Base Rent to arbitration, Tenant
and Landlord shall each notify the other, in writing, of their respective
selections of an appraiser (respectively, “Landlord’s Appraiser” and “Tenant’s
Appraiser”).  Landlord’s Appraiser and Tenant’s Appraiser shall then jointly
select a third appraiser (the “Third Appraiser”) within ten (10) days of their
appointment.  All of the appraisers selected shall be individuals with at least
five (5) consecutive years’ commercial appraisal experience in the area in which
the Premises are located, shall be members of the Appraisal Institute (M.A.I.),
and, in the case of the Third Appraiser, shall not have acted in any capacity
for either Landlord or Tenant within five (5) years of his or her
selection.  The three appraisers shall determine the Extension Term Base Rent in
accordance with the requirements and criteria set forth in Section 1.2(b) above,
employing the method commonly known as Baseball Arbitration, whereby Landlord’s
Appraiser and Tenant’s Appraiser each sets forth its determination of the
Extension Term Base Rent as defined above, and the Third Appraiser must select
one or the other (it being understood that the Third Appraiser shall be
expressly prohibited from selecting a compromise figure). Landlord’s Appraiser
and Tenant’s Appraiser shall deliver their determinations of the Extension Term
Base Rent to the Third Appraiser within five (5) days of the appointment of the
Third Appraiser and the Third Appraiser shall render his or her decision within
ten (10) days after receipt of both of the other two determinations of the
Extension Term Base Rent.  The Third Appraiser’s decision shall be binding on
both Landlord and Tenant.  Each party shall bear the cost of its own appraiser
and the cost of the Third Appraiser shall be paid by the party whose
determination is not selected. For any part of the Extension Term during which
the Base Rent is in dispute or has otherwise not finally been determined, Tenant
shall make payment of Base Rent at the rate equal to the final month of the
original Term and the parties shall adjust for any overpayments or underpayments
upon the final determination of Base Rent.  

1.3Appurtenant Rights.

(a)Common Areas.  Subject to the terms of this Lease and the Rules and
Regulations (hereinafter defined), Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto, without
additional charge (unless otherwise expressly provided in this Lease, such as
through Operating Costs), the following areas (such areas are hereinafter
referred to as the “Common Areas”): (i) the common loading docks, hallways,
lobby, and elevator of the Building serving the Premises, (ii) the common
lavatories located on the floor(s) on which the Premises are located, (iii)
common walkways and driveways necessary for access to the Building, (iv) the
Parking Areas, and (v) other areas and facilities located in the Building, on

2

--------------------------------------------------------------------------------

 

the Land, or elsewhere on the Campus designated by Landlord from time to time
for the common use of tenants of the Building and other entitled thereto; and no
other appurtenant rights or easements.  “Rules and Regulations” shall be defined
as the rules and regulations promulgated by Landlord pursuant to, and subject
to, the provisions of Section 18.1 of the Lease.  The three (3) loading docks,
receiving area, and freight elevators shown on Exhibit 12, attached hereto and
incorporated herein, are available for the use of the tenants in the Building
and are part of the Common Areas.

(b)Parking.  During the Term, and any extension thereof, and commencing on the
Commencement Date, Landlord shall, subject to the terms hereof, make available
up to sixty (60) parking spaces for Tenant’s use free of charge (except that the
costs of maintenance and repair of the parking areas shall, subject to the
provisions of Section 5.2, be included in Operating Costs) in the Parking Areas
serving the Building, of which up to five (5) parking spaces may be reserved
spaces designated for use by Tenant.  The number of parking spaces in the
parking areas reserved for Tenant, as modified pursuant to this Lease or as
otherwise permitted by Landlord, are hereinafter referred to as the “Parking
Spaces.”  Tenant shall have no right to hypothecate or encumber the Parking
Spaces, and shall not sublet, assign, or otherwise transfer the Parking Spaces
other than to employees of Tenant occupying the Premises or to a Successor
(hereinafter defined), an Affiliated Entity (hereinafter defined), or a
transferee pursuant to an approved Transfer under Section 13 of this
Lease.  Subject to Landlord’s right to reserve parking for other tenants of the
Building, said Parking Spaces will be on an unassigned, non-reserved basis, and
shall be subject to such Rules and Regulations, as may be in effect for the use
of the parking areas from time to time.  Reserved and handicap parking spaces
must be honored.  Notwithstanding anything to the contrary contained herein,
Landlord shall have the right during any period of time that Landlord is
performing construction or maintenance work on the Campus, upon at least three
(3) months’ prior written notice to Tenant, to temporarily relocate all or any
portion of the Parking Spaces in to other portions of the Property and/or
parking areas owned, controlled or leased by Landlord and located on Hayden
Avenue in Lexington.  If Landlord elects to relocate Tenant’s Parking Spaces,
Landlord (at its sole cost and expense) shall provide, for the duration of such
temporary relocation, shuttle service to and from such temporary parking
location.  In addition, Landlord may, at its election, implement valet parking
in order to accommodate the parking needs of the Property from time to time.

(c)Rooftop Premises.  During the Term, and any extension thereof, Tenant shall
have the non-exclusive license, at no additional cost, to use a portion of the
rooftop of the Building designated by Landlord and in the location shown on
Exhibit 1C (the “Rooftop Premises”) for the installation of a dedicated exhaust
system for the Tenant’s vivarium installed by Landlord as part of the Tenant
Improvement Work (any equipment installed within the Rooftop Premises, as the
same may be modified, altered or replaced during the Term, is collectively
referred to herein as “Tenant’s Rooftop Equipment”). Landlord shall have the
right to relocate Tenant’s Rooftop Equipment, at Landlord’s sole cost and
expense, if Landlord determines that Tenant’s Rooftop Equipment is interfering
with that of any other occupant of the Building or with Landlord’s configuration
of the roof or rooftop equipment, provided that such relocation will not
materially interfere with Tenant’s use of such Tenant’s Rooftop Equipment.
Landlord’s approval of alterations or modifications to such equipment shall not
be unreasonably withheld, conditioned or delayed provided Tenant demonstrates to
Landlord’s reasonable satisfaction that the proposed alterations or
modifications (i) do not interfere with any base building equipment operated by

3

--------------------------------------------------------------------------------

 

Landlord on the roof; (ii) will not affect the structural integrity of the
Building or impact the roof or the roof membrane in any manner; (iii) shall be
adequately screened so as to minimize the visibility of such equipment; and (iv)
shall be adequately sound-proofed to meet all requirements of Legal Requirements
and Landlord’s specified maximum decibel levels for equipment
operations.  Tenant shall not install or operate Tenant’s Rooftop Equipment
until Tenant has obtained and submitted to Landlord copies of all required
governmental permits, licenses, and authorizations necessary for the
installation and operation thereof.  In addition, Tenant shall comply with all
reasonable construction rules and regulations promulgated by Landlord in
connection with the installation, maintenance and operation of Tenant’s Rooftop
Equipment.  Landlord shall have no obligation to provide any services including,
without limitation, electric current or gas service, to the Rooftop Premises or
to Tenant’s Rooftop Equipment.  Tenant shall be responsible for the cost of
repairing and maintaining Tenant’s Rooftop Equipment and the cost of repairing
any damage to the Building, or the cost of any necessary improvements to the
Building, caused by or as a result of the installation, replacement and/or
removal of Tenant’s Rooftop Equipment. In connection with any repairs and/or
maintenance work by Landlord affecting the roof of the Building (“Roof
Repairs”), Landlord may request the temporary removal or relocation of Tenant’s
Rooftop Equipment. Upon such request, Tenant shall relocate and reinstall
Tenant’s Rooftop Equipment in such alternate location indicated by Landlord and
where its location will not interfere with Tenant’s use of such equipment, and
Landlord shall pay for said relocation and reimburse Tenant for all other
reasonable out-of-pocket costs and expenses incurred by Tenant in the course of
such relocation and reinstallation. Additionally, Landlord shall be responsible
for repairing any damage incurred with respect to Tenant’s Rooftop Equipment to
the extent caused by any Roof Repairs and/or incidental to the equipment’s
relocation.

(d)Cafeteria.  During the Term and any extension thereof, Tenant, its employees,
contractors, and visitors shall have the right to use the Cafeterias at no
additional cost (unless otherwise expressly provided in this Lease, such as
through Operating Costs), as hereinafter defined, in common with others entitled
thereto.  The “Cafeterias,” as the same may be relocated as hereinafter set
forth, shall be defined as food services facilities which provide food to
tenants and occupants of the Campus.  As of the Execution Date, one Cafeteria is
located in Building 55 (the “Building 55 Cafeteria”), and a second Cafeteria is
being constructed in Building 75 (the “Building 75 Cafeteria”), which, upon the
completion of such Building 75 Cafeteria, will be available for use by Tenant,
its employees, contractors, and visitors in the same manner as the Building 55
Cafeteria. Tenant hereby acknowledges that the Cafeterias may be relocated, from
time to time, to other buildings located on the Campus.  A third-party provider
is currently contemplated to operate the Cafeterias.  Any amounts paid by
Landlord on account of the operation of the Cafeterias in excess of the net
revenues derived from the operation of the Cafeterias shall be included in
Operating Costs, as shall all of Landlord’s costs of cleaning, maintaining, and
repairing the Cafeterias.  Card readers shall, at no cost to Tenant, be
installed and maintained at appropriate access points to the Cafeterias and
identification cards shall be issued to authorized users.

(e)Fitness Center.  During the Term and any extension thereof, Tenant, its
employees and visitors shall have the right to use the Fitness Center, as
hereinafter defined, in common with others entitled thereto at no additional
cost (unless otherwise expressly provided in this Lease, such as through
Operating Costs).  The “Fitness Center” shall be a work-out facility for the use
of tenants and occupants of the Campus.  As of the Execution Date, the Fitness
Center

4

--------------------------------------------------------------------------------

 

is located in the Building.  Tenant acknowledges that the Fitness Center may be
relocated, from time to time, to other buildings located on the Campus.  Card
readers shall, at no cost to Tenant, be installed and maintained at appropriate
access points to the Fitness Center and identification cards shall be issued to
authorized users.  Users of the fitness center shall be required to execute such
liability waivers as Landlord shall reasonably require.  Any amounts paid by
Landlord on account of the operation of the Fitness Center in excess of any net
revenues derived from the operation of the Fitness Center shall be included in
Operating Costs, as shall all of Landlord’s costs of cleaning, maintaining, and
repairing the Fitness Center.  If for any reason Landlord decides to cease
operating a Fitness Center, then, within thirty (30) days after delivery of
written notice from Landlord to Tenant of Landlord’s decision, then Tenant shall
no longer have the right to use the Fitness Center.  

1.4Tenant’s Access.  From and after the Term Commencement Date and until the end
of the Term and any extension thereof, Tenant shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week, subject to Landlord’s
reasonable Building security requirements, causes beyond Landlord’s reasonable
control, Legal Requirements, the Rules and Regulations, the terms of this Lease,
Force Majeure (hereinafter defined) and matters of record.

1.5No recording // Notice of Lease.  Neither party shall record this
Lease.  Tenant shall not record a memorandum of this Lease and/or a notice of
this Lease.  Notwithstanding the foregoing, if the Initial Term plus any
Extension Term(s) exceed in the aggregate seven (7) years, Landlord agrees to
join in the execution, in recordable form, of a statutory notice of lease and/or
written declaration in which shall be stated the Term Commencement Date, the
Rent Commencement Date, the number and length of the Extension Term(s) and the
Expiration Date, which notice of lease may be recorded by Tenant with the
Middlesex South Registry of Deeds and/or filed with the Middlesex South Registry
District of the Land Court, as appropriate (alternatively and collectively, the
“Registry”) at Tenant’s sole cost and expense.  If a notice of lease was
previously recorded with the Registry, upon the expiration or earlier
termination of this Lease, Landlord shall deliver to Tenant a notice of
termination of Lease and Tenant shall promptly execute, acknowledge, and deliver
the same (together with any other instrument(s) that may be necessary in order
to record and/or file same with the Registry) to Landlord for Landlord’s
execution and recordation with the Registry, which obligation shall survive the
expiration or earlier termination of the Lease.

1.6Exclusions.  The following are expressly excluded from the Premises and
reserved to Landlord:  all the perimeter walls of the Premises (except the inner
surfaces thereof), the Common Areas, and any space in or adjacent to the
Premises used for shafts, stacks, pipes, conduits, wires and appurtenant
fixtures, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, and the use of all of the foregoing, except as expressly permitted
pursuant to Section 1.3(a) above.

1.7Acid Neutralization Tank.  

(a)There currently exists an acid neutralization tank (the “Acid Neutralization
Tank”) that is located in the PH System Premises.  Tenant acknowledges and
agrees that Tenant is leasing the Acid Neutralization Tank in its “AS IS,”
“WHERE IS” condition and with all faults on the Execution Date, without
representations or warranties, express or implied, in fact or by law,

5

--------------------------------------------------------------------------------

 

of any kind, or recourse to Landlord.  Tenant shall have the exclusive right,
throughout the Term of the Lease, as the same may be extended, to use the Acid
Neutralization Tank in accordance with Legal Requirements.  Tenant shall obtain
and maintain all governmental permits and approvals necessary for the operation
and maintenance of the Acid Neutralization Tank.  Tenant shall be responsible
for all costs, charges and expenses incurred from time to time in connection
with or arising out of the operation, use, maintenance, repair and replacement
of the Acid Neutralization Tank, including all clean-up costs relating to the
Acid Neutralization Tank (collectively, “Tank Costs”), except, subject to
Section 14.5, to the extent such costs are caused by the negligence or willful
misconduct of any of the Landlord Parties (as hereinafter defined).

(b)Tenant shall be responsible for assuring that the maintenance, operation and
repair of the Acid Neutralization Tank shall in no way damage any portion of the
Building or Property.  To the maximum extent permitted by Law, the Acid
Neutralization Tank and all appurtenances thereto shall be at the sole risk of
Tenant, and Landlord shall have no liability to Tenant if the Acid
Neutralization Tank or any appurtenant installations are damaged for any
reason.  Except for Landlord’s negligence or willful misconduct, Tenant agrees
to be responsible for any damage caused to the Building or Property in
connection with the maintenance, operation or removal of the Acid Neutralization
Tank.  Except (subject to Section 14.5) with respect to Claims, to the extent
caused by the negligence or willful misconduct of Landlord or any Landlord
Parties, Tenant shall indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord) and hold the Landlord Parties, as
hereinafter defined, harmless from and against any and all Claims (as
hereinafter defined), including (i) diminution in value of the Premises or any
portion thereof, (ii) damages for the loss of or restriction on use of rentable
or usable space of the Premises, (iii) damages arising from any adverse impact
on marketing of space in the Premises or any portion thereof, and (iv) sums paid
in settlement of Claims that arise during or after the Term, subject to the
applicable statute of limitations, as a result of Tenant’s improper use of the
Acid Neutralization Tank in violation of applicable Legal Requirements.  This
indemnification by Tenant includes costs actually incurred by Landlord: (1) in
connection with any investigation required by any Governmental Authority of site
conditions, (2) in connection with any investigation required by Landlord
pursuant to which it is determined that Tenant has breach its obligations with
respect to the Acid Neutralization Tank, and (3) any clean-up, remediation,
and/or removal of any Hazardous Materials and/or restoration of the Property
required by any Governmental Authority caused by Tenant’s improper use of the
Acid Neutralization Tank.  

(c)At the expiration or earlier termination of the Term, Tenant shall
decommission the Acid Neutralization Tank in accordance with applicable Legal
Requirements and shall provide any associated documentation of decommissioning
to Landlord upon request therefor.  

(d)Landlord shall have no obligation to provide any services, including, without
limitation, electric current, to Tenant’s Acid Neutralization Tank.

6

--------------------------------------------------------------------------------

 

2.

RIGHTS RESERVED TO LANDLORD

2.1Additions and Alterations.  Landlord reserves the right, at any time and from
time to time, to make such changes, alterations, additions, improvements,
repairs or replacements in or to the Property (including the Premises but, with
respect to the Premises, only for purposes of repairs, maintenance, replacements
and the exercise of any other rights expressly reserved to Landlord herein,
provided that Landlord shall give Tenant at least five (5) business days’ prior
notice thereof) and the fixtures and equipment therein, as well as in or to the
street entrances and/or the Common Areas, as it may deem necessary or desirable,
provided, however, that there be no material obstruction of permanent access to,
or material interference with the use and enjoyment of, the Premises by Tenant.
Subject to the foregoing, Landlord expressly reserves the right to temporarily
close all, or any portion, of the Common Areas for the purpose of making repairs
or changes thereto.

2.2Additions to the Property.  

(a)Landlord may at any time or from time to time (i) construct additional
building(s) and improvements and related site improvements (collectively,
“Future Development”) in all or any part of the Property and/or (ii) change the
location or arrangement of any improvement outside the Building in or on the
Property or all or any part of the Common Areas, or add or deduct any land to or
from the Property; provided that there shall be no material increase in Tenant’s
obligations or material interference with Tenant’s rights under this Lease in
connection with the exercise of the foregoing reserved rights and any such
construction or changes shall be subject to Tenant’s rights under Section 23 of
this Lease.

(b)In case any excavation shall be made for building or improvements or for any
other purpose upon the land adjacent to or near the Premises, Tenant will afford
without charge to Landlord, or the person or persons, firms or corporations
causing or making such excavation (provided that Landlord shall give Tenant at
least five (5) business days’ prior notice thereof), license to enter upon the
Premises for the purpose of doing such work as Landlord or such person or
persons, firms or corporation shall deem to be necessary to preserve the walls
or structures of the Building from injury, and to protect the Building by proper
securing of foundations.

(c)Tenant acknowledges and agrees that this Lease is subject and subordinate to
(i) The Hayden Science Center Condominium (the “Condominium”), which was
established by Master Deed dated December 1, 2017, recorded in Book 70325, Page
108, in the Middlesex South District Registry of Deeds and filed as Document No.
195793 in the Middlesex South Registry District of the Land Court, (ii) the
Condominium Floor Plans and Site Plans dated December 1, 2017, and filed with
the Middlesex Registry of Deeds, Southern District, as Plan No. 1090, Pages 1
through 13, and (iii) the Declaration of Trust of The Hayden Science Center
Condominium Trust dated December 1, 2017, recorded in Book 70325, Page 148, in
the Middlesex South District Registry of Deeds and filed as Document No. 195794
in the Middlesex South Registry District of the Land Court (the Master Deed,
Declaration of Trust, and the Plans are being referred to herein as the
“Condominium Documents”).  Tenant agrees that the Condominium Documents may be
amended and that this Lease shall remain subject to and subordinate to the
Condominium Documents, as so amended, so long as such amendments do not
materially adversely affect Tenant’s rights or obligations under this Lease and
subject to Tenant’s right to quiet enjoyment set forth in Section 23 of this
Lease.  

7

--------------------------------------------------------------------------------

 

(d)Landlord and Tenant each hereby acknowledges and agrees that, in connection
with any Future Development, (i) Landlord shall have the right to enter into,
and subject the Property to the terms and conditions of, a commercially
reasonable reciprocal easement agreement with any one or more of the neighboring
property owners in order to create a commercial campus-like setting (“REA”);
(ii) upon Landlord’s request in connection with the recording of the REA, Tenant
shall execute a commercially reasonable instrument in recordable form making
this Lease subject and subordinate to the REA; (iii) Landlord shall have the
right to subdivide the Property so long as Tenant continues to have all of the
rights and obligations contained in this Lease (e.g., the appurtenant right to
use all Common Areas); and (iv) Tenant shall execute such reasonable documents
(which may be in recordable form) evidencing the foregoing promptly upon
Landlord’s request.

2.3Name and Address of Building.  Landlord reserves the right at any time and
from time to time to change the name or address of the Building and/or the
Property, provided Landlord gives Tenant at least three (3) months’ prior
written notice thereof.

2.4Landlord’s Access.  

(a)Subject to the terms hereof, Tenant shall (a) upon not less than forty-eight
(48) hours’ advance notice, which may be oral (except that no notice shall be
required in emergency situations), permit Landlord and any holder of a Mortgage
(hereinafter defined) (each such holder, a “Mortgagee”), and the agents,
representatives, employees and contractors of each of them, each of whom must be
at all times accompanied by a designated representative of Tenant while in the
Premises (provided that Tenant shall make a designated representative available
at all reasonable times for the purposes of accompanying Landlord and its
designees), to have reasonable access to the Premises at all reasonable hours
for the purposes of inspection, making repairs, replacements or improvements in
or to the Premises or the Building or equipment therein (including, without
limitation, sanitary, electrical, heating, air conditioning or other systems),
complying with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions and orders and requirements of all public authorities
(collectively, “Legal Requirements”), or exercising any right reserved to
Landlord under this Lease (including without limitation the right to take upon
or through, or to keep and store within the Premises all necessary materials,
tools and equipment); (b) permit Landlord and its agents and employees, at
reasonable times, upon reasonable advance notice, to show the Premises during
normal business hours (i.e. Monday – Friday 7 A.M. - 6 P.M., Saturday 7 A.M. –
12 P.M., excluding holidays) to any prospective Mortgagee or purchaser of the
Building and/or the Property or of the interest of Landlord therein, and, during
the last twelve (12) months of the Term or at any time after the occurrence of
an Event of Default, prospective tenants; and (c) upon reasonable prior written
notice from Landlord, permit Landlord and its agents, at Landlord’s sole cost
and expense, to perform environmental audits, environmental site investigations
and environmental site assessments (“Site Assessments”) in, on, under and at the
Premises and the Land, it being understood that Landlord shall repair any damage
arising as a result of the Site Assessments, and such Site Assessments may
include both above and below the ground testing and such other tests as may be
necessary or appropriate to conduct the Site Assessments.  In addition, to the
extent that it is necessary to enter the Premises in order to access any area
that serves any portion of the Building outside the Premises, then Tenant shall,
upon as much advance notice as is practical under the circumstances, and in any
event at least twenty-four (24) hours’ prior written notice (except that no
notice shall

8

--------------------------------------------------------------------------------

 

be required in emergency situations), permit contractors engaged by other
occupants of the Building to pass through the Premises in order to access such
areas but only if accompanied by a representative of Landlord.  The parties
agree and acknowledge that, despite commercially reasonable and customary
precautions (which Landlord agrees it shall exercise), any property or equipment
in the Premises of a delicate, fragile or vulnerable nature may nevertheless be
damaged in the course of performing Landlord’s obligations.  Landlord and Tenant
shall take commercially reasonable protective precautions with unusually
fragile, vulnerable or sensitive property and equipment.  Nonetheless, in the
event any of Tenant’s equipment is damaged Landlord shall, subject to Section
14.5, repair and/or replace same.

(b)Secure Areas within the Premises.  Notwithstanding the foregoing, Tenant, at
its own expense may, as hereinafter set forth, designate one or more areas of
the Premises to be “Secure Areas” (i.e., portions of the Premises to which
Landlord shall not have a right of entry or access for any reason whatsoever
(except as otherwise provided below).  Tenant may, from time to time, exercise
its right to create Secure Areas by delivering to Landlord, for Landlord’s
written approval, which shall not be unreasonably withheld, conditioned or
delayed, a plan showing the location of any such Secure Areas.  If Landlord must
gain access to a Secure Areas in a non-emergency situation, Landlord shall
contact Tenant, and Landlord and Tenant shall arrange a mutually agreed upon
time for Landlord to have such access.  Landlord shall be accompanied by an
employee of Tenant or a party designated by Tenant (the “Escort”).  Tenant shall
make an Escort available to Landlord during mutually agreed upon times within a
reasonable period of time after request.  At all times, Landlord shall comply
with all reasonable security measures of the Tenant pertaining to the Secure
Areas.  If an emergency representing an imminent risk of injury to persons or
material property damage in the Building or the Premises, including, without
limitation, a suspected fire or flood, requires Landlord to gain access to the
Secure Areas, Landlord may enter the Secure Areas without an Escort.  If
practicable under the emergency circumstances, Landlord shall immediately notify
(which may be oral notification) and request that Tenant make an Escort
available to Landlord if time permits, and if Tenant shall not make an Escort
available to accompany Landlord, then Tenant hereby authorizes Landlord to enter
the Secure Areas with a master key, and to enter without an Escort.  In any such
event, except (subject to Section 14.5 of this Lease) to the extent resulting
from Landlord’s negligence or willful misconduct, Landlord shall have no
liability whatsoever to Tenant, and Tenant shall pay all reasonable expenses
incurred by Landlord in repairing or reconstructing any entrance, corridor, door
or other portions of the Premises damaged as a result of a forcible entry by
Landlord.  Landlord shall have no obligation to provide either janitorial
service or cleaning in the Secure Areas unless Tenant shall make arrangements to
have an Escort in the Secure Areas at the time such service or cleaning is
provided to the remainder of the Premises.   

2.5Pipes, Ducts and Conduits.  Tenant shall permit Landlord to erect, use,
maintain and relocate pipes, ducts and conduits in and through the Premises,
provided the same do not materially reduce the floor area or materially
adversely affect the appearance thereof.

2.6Minimize Interference.  Except in the event of an emergency, Landlord shall
use commercially reasonable efforts to minimize any interference with Tenant’s
business operations and use and occupancy of the Premises in connection with the
exercise any of the foregoing rights under this Section 2.

9

--------------------------------------------------------------------------------

 

3.

CONDITION OF PREMISES; CONSTRUCTION.

3.1Condition of Premises.  Tenant acknowledges and agrees that Tenant is leasing
the Premises in their “AS IS,” “WHERE IS” condition and with all faults on the
Execution Date, without representations or warranties, express or implied, in
fact or by law, of any kind, and without recourse to Landlord, except that:  (i)
Landlord represents to Tenant that, as of the Term Commencement Date, the
Building has the systems and capacities set forth on Exhibit 5 and (ii) Landlord
shall perform Landlord’s Work in accordance with the provisions of this Section
3 and Exhibit 4; provided, however, that Landlord and Tenant acknowledge and
agree that the Vivarium Work (as hereinafter defined) will be performed by
Landlord subsequent to the Term Commencement Date, as more particularly set
forth in Section 3.2, below.  

3.2Landlord’s Work.

(a)Subject to Force Majeure, as defined in Section 25.16 and any Tenant Delay,
as hereinafter defined, Landlord shall perform Landlord’s Work in order to
prepare the Premises for Tenant’s use and occupancy in accordance with Exhibit 4
attached hereto.  Landlord shall use diligent efforts to substantially complete
Landlord’s Work, excluding the Vivarium Work, by April 1, 2020 (the “Estimated
Term Commencement Date”), and to substantially complete the Vivarium Work by May
1, 2020 (the “Estimated Vivarium Delivery Date”).  However, except to the extent
that such failure constitutes a delay in the occurrence of the Term Commencement
Date (as provided in the definition of the Term Commencement Date), and, except
for Tenant’s remedies set forth in Section 3.2 hereof: (i) Tenant’s sole
remedies shall be a delay in the Term Commencement Date, (ii) Tenant shall have
no claim or rights against Landlord, and Landlord shall have no liability or
obligation to Tenant in the event of delay in Landlord’s Work, and (iii) no
delay in Landlord’s Work shall have any effect on the parties’ rights or
obligations under this Lease.  Further, notwithstanding anything herein to the
contrary, Tenant acknowledges that Landlord will be performing the Vivarium Work
subsequent to the Term Commencement Date, and that so long as Landlord is using
diligent efforts to complete the Vivarium Work in light of the circumstances
(i.e., Tenant’s occupancy of the Premises), Tenant shall have no claim or rights
against Landlord, and Landlord shall have no liability or obligation to Tenant
in the event of delay in the Vivarium Work, and no delay in the Vivarium Work
shall have any effect on the parties’ rights or obligations under this Lease.  

(b)Definitions.

(i)“Tenant Delay” shall mean any act or omission by Tenant and/or Tenant’s
agents, employees or contractors (collectively with Tenant, the “Tenant
Parties”) which causes an actual delay in the performance of Landlord’s Work,
including, without limitation, any Changes to the Plans or the scope of
Landlord’s Work as shown on the Initial Plan (as such terms are hereinafter
defined) that are requested by Tenant.  Notwithstanding the foregoing, except
where a Tenant Delay arises from Tenant’s failure timely to act within on or
before a date or time period expressly set forth in the Lease (in which event no
Tenant Delay Notice shall be required): (x) in no event shall any act or
omission be deemed to be a Tenant Delay until and unless Landlord has given
Tenant written notice (the “Tenant Delay Notice”) advising Tenant (a) that a
Tenant Delay is occurring, and (b) of the basis on which Landlord has determined
that a Tenant Delay is occurring, and (y) no period of time prior to the time
that Tenant receives a Tenant Delay Notice

10

--------------------------------------------------------------------------------

 

shall be included in the period of time charged to Tenant pursuant to such
Tenant Delay Notice. The term “Tenant Parties” shall not include any of the
following, to the extent hired by Landlord: contractors, subcontractors,
architects, space planners, interior designers, facility managers, and other
consultants.

(ii)“Substantially Complete” or “Substantial Completion,” when referring to
Landlord’s Work shall mean that:  (1) Landlord’s Work is completed, other than
minor work which does not materially affect Tenant’s use of, or access to, the
Premises, (2) the Premises and those portions of the Common Areas of the
Building which affect Tenant’s occupancy are in conformance with all applicable
building codes, permits, laws and regulations, including without limitation,
ADA, (3) all structural elements and subsystems of the Building, including but
not limited to HVAC, mechanical, electrical, lighting, plumbing, and life safety
systems, will be in good working condition and repair, (4) Landlord has
delivered to Tenant a certificate of substantial completion from Landlord’s
architect stating that Landlord’s Work is substantially complete, and (5) such
evidence (the “Town Approval”) as is customarily provided by the Town of
Lexington to evidence its acceptance of Landlord’s Work and Tenant’s right to
lawfully occupy the Premises (e.g., sign-offs on the Building permit by all
applicable Town of Lexington departments or a certificate of occupancy, which
may be a temporary certificate of occupancy) has been provided by the Town of
Lexington; provided, however, that Substantial Completion shall be deemed to
have occurred for purposes of clause (5) if (x) such required sign-offs are
completed with respect to Landlord’s Work but cannot be completed for the entire
Premises due to Tenant’s failure to complete installation or work to be
performed by Tenant (including furniture, wiring and cabling) in a manner that
allows such required inspections to be completed and a temporary certificate of
occupancy to be issued, or (y) approval of applicable governmental authorities
required to permit legal occupancy of the Premises for the Permitted Uses cannot
be obtained for the entire Premises due to Tenant’s failure to complete
installation of installation or work to be performed by Tenant (including
furniture, wiring and cabling) in a manner that allows such approval to be
obtained.  No costs incurred by Landlord in satisfying the definition of
Substantial Completion shall be included in Operating Costs.  Notwithstanding
anything to the contrary herein contained, in the event that Landlord’s Work is
delayed by reason of a Tenant Delay, then Landlord shall be deemed to have
achieved Substantial Completion of Landlord’s Work on the date that Landlord
would have achieved Substantial Completion of Landlord’s Work, but for such
Tenant Delay.  

(iii)Punchlist.  Promptly following Substantial Completion of Landlord’s Work,
Landlord shall provide Tenant with a punchlist prepared by Landlord’s architect
(the “Punchlist”) incorporating those items jointly identified by Landlord and
Tenant during their joint inspection of Landlord’s Work, of outstanding items
(the “Punchlist Items”).  Promptly after Substantial Completion of Landlord’s
Work, Landlord and Tenant shall jointly inspect the Premises.  Subject to
Landlord’s Force Majeure and Tenant Delays, Landlord shall complete all
Punchlist Items within thirty (30) days of the date of the Punchlist (other than
seasonal items, such as landscaping, requiring a longer period), provided that
Tenant reasonably cooperates in connection with the completion of such Punchlist
Items.  

3.3Tenant’s Remedies in the Event of Delays in Term Commencement Date.  If the
Term Commencement Date does not occur on or before the Outside Termination Date,
as hereinafter defined, then Tenant shall have the right to terminate the Lease,
which shall be exercisable by a written thirty-(30)-day termination notice given
on or after the Outside

11

--------------------------------------------------------------------------------

 

Termination Date but before the date that the Term Commencement Date occurs.  If
the Term Commencement Date occurs on or before the thirtieth (30th) day after
Landlord receives such termination notice, Tenant’s termination notice shall be
deemed to be void and of no force or effect.   If the Term Commencement Date
does not occur on or before such thirtieth (30th) day, this Lease shall
terminate and shall be of no further force or effect, and, except for provisions
of the Lease, which are intended to survive termination of the Lease (e.g.,
indemnification provisions), Landlord shall promptly refund to Tenant any
Security Deposit paid by Tenant to Landlord and neither party shall have any
further obligation to the other party.  In such event, Tenant shall not be
responsible for the payment of or reimbursement to Landlord for any expense
associated with the design, construction, the preparations of plans and drawings
to engage in the permitting process with local authorities or delivery of the
Premises.  For the purposes hereof, the “Outside Termination Date” shall be
defined as October 1, 2020, provided however, that the Outside Termination Date
shall be extended by the lesser of:  (x) ninety (90) days, or (y) the length of
any delays in Landlord’s Work arising from Force Majeure.

4.

USE OF PREMISES

4.1Permitted Uses.  During the Term, Tenant shall use the Premises only for the
Permitted Uses and for no other purposes.  Service and utility areas (whether or
not a part of the Premises) shall be used only for the particular purpose for
which they are designed.  Tenant shall keep the Premises equipped with
appropriate safety appliances to the extent required by applicable laws or
insurance requirements.

4.2Prohibited Uses.

(a)Notwithstanding any other provision of this Lease, Tenant shall not use the
Premises or the Building, or any part thereof, or suffer or permit the use or
occupancy of the Premises or the Building or any part thereof by any of the
Tenant Parties (i) in a manner which would violate any of the covenants,
agreements, terms, provisions and conditions of this Lease or otherwise
applicable to or binding upon the Premises; (ii) for any unlawful purposes or in
any unlawful manner; (iii) which, in the reasonable judgment of Landlord (taking
into account the use of the Building as a combination laboratory, research and
development and office building and the Permitted Uses) shall (a) impair the
appearance or reputation of the Building; (b) impair, interfere with or
otherwise diminish the quality of any of the Building services or the proper and
economic heating, cleaning, ventilating, air conditioning or other servicing of
the Building or Premises, or the use or occupancy of any of the Common Areas;
(c) occasion discomfort, inconvenience or annoyance in any material respect (and
Tenant shall not install or use any electrical or other equipment of any kind
which, in the reasonable judgment of Landlord, will cause any such impairment,
interference, discomfort, inconvenience, annoyance or injury), or cause any
injury or damage to any occupants of the Premises or other tenants or occupants
of the Building or their property; or (d) cause harmful air emissions,
laboratory odors or noises or any unusual or other objectionable odors, noises
or emissions to emanate from the Premises; (iv) in a manner which is
inconsistent with the operation and/or maintenance of the Building as a
first-class combination office, research, development and laboratory facility;
(v) for any fermentation processes whatsoever; or (vi) in a manner which shall
increase such insurance rates on the Building or on property located therein
over that applicable when Tenant first took occupancy of the Premises hereunder.

12

--------------------------------------------------------------------------------

 

(b)With respect to the use and occupancy of the Premises and the Common Areas,
Tenant will not:  (i) place or maintain any signage (except as set forth in
Section 12.2 below), trash, refuse or other articles in any vestibule or entry
of the Premises, on the footwalks or corridors adjacent thereto or elsewhere on
the exterior of the Premises, nor obstruct any driveway, corridor, footwalk,
parking area, mall or any other Common Areas; (ii) permit undue accumulations of
or burn garbage, trash, rubbish or other refuse within or without the Premises;
(iii) permit the parking of vehicles so as to interfere with (x) the ability of
others, entitled thereto, to park in the common parking areas, or (y) the use of
any driveway, corridor, footwalk, parking area, or other Common Areas; (iv)
receive or ship articles of any kind outside of those areas reasonably
designated by Landlord; (v) conduct or permit to be conducted any auction, going
out of business sale, bankruptcy sale (unless directed by court order), or other
similar type sale in or connected with the Premises; (vi) use the name of
Landlord, or any of Landlord’s affiliates in any publicity, promotion, trailer,
press release, advertising, printed, or display materials without Landlord’s
prior written consent; or (vii) except in connection with Alterations
(hereinafter defined) approved by Landlord, cause or permit any hole to be
drilled or made in any part of the Building.

4.3Transportation of Animals.  No animals, animal waste, food or supplies
relating to the animals maintained from time to time in the animal storage areas
of the Premises shall be transported within the Building except as provided in
this Section 4.3.   All deliveries of animals or animal food or supplies to
Tenant at the Building shall be made prior to 11:00 a.m.  No transportation of
animals, animal waste, food or supplies within the Building shall occur between
the hours of 11:00 a.m. and 1:00 p.m.  At all times that animals are transported
within the Common Areas, they shall be transported in an appropriate cage or
other container.  At no time shall any animals, animal waste, food or supplies
relating to the animals be brought into, transported through, or delivered to
the lobby of the Building or be transported within the Building in elevators
other than the freight elevator.

4.4MWRA Permit.  Tenant shall establish and maintain with respect to its use of
wastewater facilities exclusively serving the Leased Premises, an MWRA waste
water discharge program administered by a licensed, qualified individual (which
individual may be (i) a third party contractor/consultant approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed, or
(ii) an employee of Tenant or Tenant’s affiliate) in accordance with the
requirements of the Massachusetts Water Resources Authority (“MWRA”) and any
other applicable governmental authority.  Tenant shall be solely responsible for
all costs incurred in connection with such MWRA waste water discharge, and
Tenant shall provide Landlord with such documentation as Landlord may reasonably
require evidencing Tenant’s compliance with the requirements of (a) the MWRA and
any other applicable governmental authority with respect to such chemical safety
program and (b) this Section.  Tenant shall obtain and maintain during the Term
(i) any permit required by the MWRA (“MWRA Permit”) and (ii) a wastewater
treatment operator license from the Commonwealth of Massachusetts with respect
to Tenant’s use of any acid neutralization tank exclusively serving the Leased
Premises in the Building.  Tenant shall not introduce anything into the acid
neutralization tank serving the Premises, if any (x) in violation of the terms
of the MWRA Permit, (y) in violation of Legal Requirements or (z) that would
interfere with the proper functioning of any such acid neutralization tank.

13

--------------------------------------------------------------------------------

 

4.5Parking and Traffic Demand Management Plan.  The Property is subject to a
Parking and Traffic Demand Management Plan with the Town of Lexington (the
“Initial PTDM”).  Tenant agrees to comply with the requirements of the Initial
PTDM, only insofar as they apply to the Premises and/or Tenant’s use and
occupancy thereof.  In the event that the Initial PTDM is ever modified,
supplemented, amended or replaced (“PTDM Modifications”), Tenant agrees to
comply with the requirements of the PTDM Modifications, only insofar as they
apply to the Premises and/or Tenant’s use and occupancy thereof.  As of the date
hereof, Landlord represents that, to Landlord’s knowledge, the Premises
currently comply with the Initial PTDM.

4.6Vivarium.  Tenant shall be responsible, at its sole expense, for the
operations of its vivarium in accordance with all Legal Requirements and with
best industry practices.  Without limiting the general application of the
foregoing, Tenant shall separately dispose of all waste products from the
operation of Tenant’s vivarium, including, without limitation, dead animals,
strictly in accordance with Legal Requirements.  Landlord shall have the right,
from time to time by written notice to Tenant, to promulgate reasonable rules
and regulations with respect to the operation of Tenant’s vivarium so as to
minimize any adverse effects that such operation may have on other occupants of
the Building, including without limitation, regulations as to noise mitigation.

5.

RENT; ADDITIONAL RENT

5.1Base Rent.  Commencing as of the Rent Commencement Date and continuing
thereafter throughout the remainder of the Term, Tenant shall pay Base Rent to
Landlord in equal monthly installments, in advance and without demand on the
first day of each month for and with respect to such month.  Unless otherwise
expressly provided herein, the payment of Base Rent, Additional Rent and other
charges reserved and covenanted to be paid under this Lease with respect to the
Premises (collectively, “Rent”) shall commence on the Rent Commencement Date and
shall be prorated for any partial months.  Rent shall be payable to Landlord or,
if Landlord shall so direct in writing, to Landlord’s agent or nominee, in
lawful money of the United States which shall be legal tender for payment of all
debts and dues, public and private, at the time of payment.  

5.2Operating Costs.

(a)“Operating Costs” shall mean all costs incurred and expenditures of whatever
nature made by Landlord in the operation, management, repair, replacement,
maintenance and insurance (including, without limitation, environmental
liability insurance and property insurance on Landlord-supplied leasehold
improvements for tenants, but not property insurance on tenants’ equipment) of
the Property or allocated to the Property, including without limitation all
costs of labor (wages, salaries, fringe benefits, etc.) up to and including the
Director of Property Management, any costs for utilities supplied to exterior
areas and the Common Areas, and any costs for repair and replacements, cleaning
and maintenance of exterior areas and the Common Areas, related equipment,
facilities and appurtenances and HVAC equipment, security services, a management
fee in the amount of four percent (4%) of gross Building revenues (increased, if
applicable, in accordance with Section 5.2(f)), the costs, including, without
limitation, a commercially reasonable rental factor, of Landlord’s management
office for the Property, which management office may be located outside the
Property and which may serve other properties in addition to the Property (in
which event such costs shall be equitably allocated

14

--------------------------------------------------------------------------------

 

among the properties served by such office), the cost of operating any amenities
in the Property available to all tenants of the Property and any subsidy
provided by Landlord for or with respect to any such amenity, and the Annual
Charge-Off (as hereinafter defined) with respect to a Permitted Capital
Expenditure (as hereinafter defined), and all costs of applying and reporting
for the Building or any part thereof to seek or maintain certification under the
U.S. EPA’s Energy Star® rating system, the U.S. Green Building Council’s
Leadership in Energy and Environmental Design (LEED) rating system or a similar
system or standard.  For costs and expenditures made by Landlord in connection
with the operation, management, repair, replacement, maintenance and insurance
of the Building as a whole, Landlord shall make a reasonable allocation thereof
between the retail and non-retail portions of the Building, if applicable.  The
allocation of Operating Costs relating to the Common Areas of the Campus shall
be made in accordance with the Condominium Documents.  Operating Costs shall not
include Excluded Costs (hereinafter defined).

(b)Capital Expenditures. Permitted Capital Expenditures (as hereinafter defined)
shall only be included in Operating Costs for each fiscal year during the Term
to the extent of the Annual Charge-Off, as hereinafter defined, for such fiscal
year with respect to such capital expenditure.  Operating Costs shall not
include any Annual Charge-Off with respect to Excluded Costs, as hereinafter
defined.  For the purposes hereof:

(i)“Annual Charge-Off” means the annual amount of principal and interest
payments which would be required to repay a loan in equal monthly installments
over the Useful Life, as defined below, of the capital item in question on a
direct reduction basis at an annual interest rate equal to the Capital Interest
Rate, as defined below, where the initial principal balance is the cost of the
capital item in question.

(ii)“Useful Life” shall be reasonably determined by Landlord in accordance with
generally accepted accounting principles and practices in effect at the time of
acquisition of the capital item.

(iii)“Capital Interest Rate” shall be defined as an annual rate of either one
percentage point over the AA bond rate (Standard & Poor’s corporate composite
or, if unavailable, its equivalent) as reported in the financial press at the
time the capital expenditure is made or, if the capital item is acquired through
third-party financing, then the actual (including fluctuating) rate paid by
Landlord in financing the acquisition of such capital item.

(c)“Excluded Costs” shall be defined as (i) any fixed or percentage ground rent
payable to any ground lessor, or any mortgage charges or other financing charges
payable by Landlord (including but not limited to interest, principal, points
and fees); (ii) brokerage commissions; (iii) salaries of executives and owners
not directly employed in the management/operation of the Property; (iv) the cost
of work done by Landlord for a particular tenant or prospective tenant; (v) the
cost of items which, by generally accepted accounting principles, would be
capitalized on the books of Landlord or are otherwise not properly chargeable
against income, except to the extent such capital item is (A) required by any
Legal Requirements, or (B) reasonably projected to reduce Operating Costs; (vi)
the costs of Landlord’s Work and any contributions made by Landlord to any
tenant of the Property in connection with the build-out of its premises; (vii)
franchise or income taxes imposed on Landlord; (viii) costs paid directly by
individual tenants to suppliers, including tenant electricity, telephone and
other utility costs; (ix)

15

--------------------------------------------------------------------------------

 

increases in premiums for insurance when such increase is caused by the use of
the Building by Landlord or any other tenant of the Building; (x) depreciation
of the Building; (xi) costs relating to maintaining Landlord’s existence as a
corporation, partnership or other entity; (xii) advertising and other fees and
costs incurred in procuring and negotiating leases with tenants; (xiii) the cost
of any items for which Landlord is reimbursed by insurance, condemnation awards,
refund, rebate or otherwise, and any expenses for repairs or maintenance to the
extent covered by warranties, guaranties and service contracts; and (xiv) costs
incurred in connection with any disputes between Landlord and its employees,
between Landlord and Building management, or between Landlord and other tenants
or occupants or contractors, (xv) Taxes, (xvi) costs associated with the
operation of the Landlord entity, as distinguished from costs associated with
the operation of the Building and Property, (xvii) costs associated with the
sale or financing of the Building or Property, (xviii) the cost of remediating
Hazardous Materials from the Building other than Included Hazardous Materials,
as hereinafter defined; “Included Hazardous Materials” shall be defined as all
Hazardous Materials, other than:  (A) any material or substance located in the
Building or the Property on the Execution Date which, as of the Execution Date,
is not considered under then existing Legal Requirements, to be Hazardous
Material, but which is subsequently determined to be a Hazardous Material by
reason of a Legal Requirement which first becomes effective after the Execution
Date of this Lease, and (B) any material or substance that is introduced to the
Building or the Property after the Execution Date which, when introduced to the
Building or the Property, is not then (i.e., at the time of introduction to the
Building or the Property) considered, as a matter of any Legal Requirement, to
be a Hazardous Material, but which is subsequently determined to be a Hazardous
Material by reason of Legal Requirements which first becomes effective after the
date of introduction of such material or substance to the Building or Property,
(xix) interest and penalties incurred as a result of Landlord’s late payment of
Taxes or utility bills, (xx) fines and penalties incurred by Landlord in
connection with any building code violation, to the extent the condition which
gave rise to such building code violation existed prior to the Term Commencement
Date, (xxi) costs incurred by Landlord in connection with a breach by Landlord
or by another tenant of such tenant’s lease, (xxii) charitable contributions and
donations, (xxiii) costs incurred by Landlord in connection with the enforcement
of the obligations or liabilities of other tenants in the Building or Property,
(xxiv) income taxes paid by Landlord, and (xxv) all other items for which
another party compensates Landlord so that Landlord shall not recover for any
item more than once.

(d)Payment of Operating Costs.  Commencing as of the Term Commencement Date and
continuing thereafter throughout the remainder of the Term of the Lease, Tenant
shall pay to Landlord, as Additional Rent, Tenant’s Share of Operating
Costs.  Landlord may make a good faith estimate of Tenant’s Share of Operating
Costs for any fiscal year or part thereof during the Term, and Tenant shall pay
to Landlord, on the Rent Commencement Date and on the first (1st) day of each
calendar month thereafter, an amount equal to Tenant’s Share of Operating Costs
for such fiscal year and/or part thereof divided by the number of months
therein.  Landlord may estimate and re-estimate Tenant’s Share of Operating
Costs and deliver a copy of the estimate or re-estimate to Tenant.  Thereafter,
the monthly installments of Tenant’s Share of Operating Costs shall be
appropriately adjusted in accordance with the estimations so that, by the end of
the fiscal year in question, Tenant shall have paid all of Tenant’s Share of
Operating Costs as estimated by Landlord.  Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when actual Operating
Costs are available for each fiscal year.  As of the Execution Date, the
Property’s fiscal year is January 1 – December 31.

16

--------------------------------------------------------------------------------

 

(e)Annual Reconciliation.  Landlord shall, within one hundred twenty (120) days
after the end of each fiscal year, deliver to Tenant a reasonably detailed
statement of the actual amount of Operating Costs for such fiscal year (“Year
End Statement”).  Failure of Landlord to provide the Year End Statement within
the time prescribed shall not relieve Tenant from its obligations hereunder.  If
the total of such monthly remittances on account of any fiscal year is greater
than Tenant’s Share of Operating Costs actually incurred for such fiscal year,
then, provided no Event of Default has occurred nor any event which, with the
passage of time and/or the giving of notice would constitute an Event of
Default, Tenant may credit the difference against the next installment of
Additional Rent on account of Operating Costs due hereunder, except that if such
difference is determined after the end of the Term, Landlord shall refund such
difference to Tenant within thirty (30) days after such determination to the
extent that such difference exceeds any amounts then due from Tenant to
Landlord.  If the total of such remittances is less than Tenant’s Share of
Operating Costs actually incurred for such fiscal year, Tenant shall pay the
difference to Landlord, as Additional Rent hereunder, within thirty (30) days of
Tenant’s receipt of an invoice therefor.  Landlord’s estimate of Operating Costs
for the next fiscal year shall be based upon the Operating Costs actually
incurred for the prior fiscal year as reflected in the Year-End Statement plus a
reasonable adjustment based upon estimated increases in Operating Costs.  The
provisions of this Section 5.2(d) shall survive the expiration or earlier
termination of this Lease.

(f)Part Years.  If the Rent Commencement Date or the Expiration Date occurs in
the middle of a calendar year, Tenant shall be liable for only that portion of
the Operating Costs with respect to such calendar year within the Term.  

(g)Gross-Up.  If, during any fiscal year, less than 95% of the Building is
occupied by tenants or if Landlord was not supplying all tenants with the
services being supplied to Tenant hereunder, actual Operating Costs incurred
shall be reasonably extrapolated by Landlord on an item-by-item basis to the
reasonable Operating Costs that would have been incurred if the Building was 95%
occupied and such services were being supplied to all tenants, and such
extrapolated Operating Costs shall, for all purposes hereof, be deemed to be the
Operating Costs for such fiscal year.  This “gross up” treatment shall be
applied only with respect to variable Operating Costs arising from services
provided to Common Areas or to space in the Building being occupied by tenants
(which services are not provided to vacant space or may be provided only to some
tenants) in order to allocate equitably such variable Operating Costs to the
tenants receiving the benefits thereof.

(h)Audit Right.  The Year End Statement shall be final and binding upon Tenant
unless Tenant, within ninety (90) days after Tenant’s receipt thereof, shall
contest any item therein by giving written notice to Landlord, specifying each
item contested and the reason therefor. Upon the timely delivery of such written
notice by Tenant, and provided there is no Event of Default nor any event which,
with the passage of time and/or the giving of notice would constitute an Event
of Default, Landlord will provide Tenant with access to Landlord’s books and
records relating to Landlord’s calculation of Operating Costs for any periods of
time within the previous fiscal year before the audit or inspection. However, no
audit or inspection shall extend to periods of time before the Rent Commencement
Date.  If Tenant fails to object to the calculation of Tenant’s Share of
Operating Costs on the Year-End Statement within ninety (90) days after such
statement has been delivered to Tenant and/or fails to complete any such audit
or inspection within ninety (90) days after receipt of the Year End Statement,
then Tenant shall be deemed to

17

--------------------------------------------------------------------------------

 

have waived its right to object to the calculation of Tenant’s Share of
Operating Costs for the year in question and the calculation thereof as set
forth on such statement shall be final.  Tenant’s audit or inspection shall be
conducted only at Landlord’s offices or the offices of Landlord’s property
manager during business hours reasonably designated by Landlord.  Tenant shall
pay the cost of such audit or inspection.  Tenant may not conduct an inspection
or have an audit performed more than once during any fiscal year.  If such
inspection or audit reveals an underpayment by Tenant, then Tenant shall pay to
Landlord, as Additional Rent hereunder, any underpayment of any such costs, as
the case may be, within thirty (30) days after receipt of an invoice therefor.
If such inspection and audit reveal that Landlord has overstated Operating
Costs, then Landlord shall credit the discrepancy to Tenant against Tenant’s
next payment(s) of the applicable Additional Rent.  In the event such inspection
and audit reveal that Landlord has overstated Operating Costs by more than five
(5) percent, then, in addition to a credit or refund to Tenant of the amount
overcharged, Landlord shall reimburse Tenant for the reasonable out-of-pocket
cost of said audit.  In the event the Landlord disagrees in good faith with the
results of the audit, Landlord shall notify Tenant within fifteen (15) days of
the audit, and Landlord and Tenant shall mutually select a neutral third party
to evaluate the charges for Tenant’s Share of Operating Costs, and the results
of such third party’s evaluation shall bind Landlord and Tenant and shall be
final. Costs charged by any such third party shall be shared equally by Landlord
and Tenant.  Tenant shall maintain the results of any such audit or inspection
confidential and shall not be permitted to use any third party to perform such
audit or inspection, other than an independent firm of certified public
accountants (A) reasonably acceptable to Landlord, (B) which is not compensated
on a contingency fee basis or in any other manner which is dependent upon the
results of such audit or inspection, and (C) which executes Landlord’s standard
confidentiality agreement whereby it shall agree to maintain the results of such
audit or inspection confidential.  The provisions of this Section 5.2(h) shall
survive the expiration or earlier termination of this Lease.

5.3Taxes.

(a)“Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Unit of the Condominium in which the Building and
the Land are located (the “Unit”) and upon any personal property of Landlord
used in the operation thereof, or on Landlord’s interest therein or such
personal property; charges, fees and assessments for transit, housing, police,
fire or other services or purported benefits to the Building and the Land
(including without limitation any community preservation assessments); service
or user payments in lieu of taxes; and any and all other taxes, levies,
betterments, assessments and charges arising from the ownership, leasing,
operation, use or occupancy of the Building and the Land or based upon rentals
derived therefrom, which are or shall be imposed by federal, state, county,
municipal or other governmental authorities.  Taxes shall not include any
inheritance, estate, succession, gift, franchise, rental, income or profit tax,
capital stock tax, capital levy or excise, or any income taxes arising out of or
related to the ownership and operation of the Unit, provided, however, that any
of the same and any other tax, excise, fee, levy, charge or assessment, however
described, that may in the future be levied or assessed as a substitute for or
an addition to, in whole or in part, any tax, levy or assessment which would
otherwise constitute Taxes, whether or not now customary or in the contemplation
of the parties on the Execution Date of this Lease, shall constitute Taxes, but
only to the extent calculated as if the Unit were the only real estate owned by
Landlord.  “Taxes” shall also include reasonable expenses (including without
limitation legal and consultant fees) of tax abatement or other proceedings
contesting assessments or levies.

18

--------------------------------------------------------------------------------

 

Landlord shall allocate Taxes which are incurred with respect to the Common
Areas of the Campus on a reasonable basis.  From and after substantial
completion of any occupiable improvements constructed as part of a Future
Development, if such improvements are not separately assessed, Landlord shall
reasonably allocate Taxes between the Building and such improvements and the
land area associated with the same.  From and after the creation of the
Condominium for the Campus, such allocation shall be effected based upon the
Taxes payable by Landlord with respect to the unit in the Condominium in which
the Property is located.

(b)“Tax Period” shall be any fiscal/tax period in respect of which Taxes are due
and payable to the appropriate governmental taxing authority (i.e., as mandated
by the governmental taxing authority), any portion of which period occurs during
the Term of this Lease.

(c)Payment of Taxes.  Commencing as of the Term Commencement Date and continuing
thereafter throughout the remainder of the Term of the Lease, Tenant shall pay
to Landlord, as Additional Rent, Tenant’s Share of Taxes.  Landlord may make a
good faith estimate of the Taxes to be due by Tenant for any Tax Period or part
thereof during the Term, and Tenant shall pay to Landlord, on the Rent
Commencement Date and on the first (1st) day of each calendar month thereafter,
an amount equal to Tenant’s Share of Taxes for such Tax Period or part thereof
divided by the number of months therein. Landlord may estimate and re-estimate
Tenant’s Share of Taxes and deliver a copy of the estimate or re-estimate to
Tenant.  Thereafter, the monthly installments of Tenant’s Share of Taxes shall
be appropriately adjusted in accordance with the estimations so that, by the end
of the Tax Period in question, Tenant shall have paid all of Tenant’s Share of
Taxes as estimated by Landlord.  Any amounts paid based on such an estimate
shall be subject to adjustment as herein provided when actual Taxes are
available for each Tax Period.  If the total of such monthly remittances is
greater than Tenant’s Share of Taxes actually due for such Tax Period, then,
provided no Event of Default has occurred nor any event which, with the passage
of time and/or the giving of notice would constitute an Event of Default, Tenant
may credit the difference against the next installment of Additional Rent on
account of Taxes due hereunder, except that if such difference is determined
after the end of the Term, Landlord shall refund such difference to Tenant
within thirty (30) days after such determination to the extent that such
difference exceeds any amounts then due from Tenant to Landlord.  If the total
of such remittances is less than Tenant’s Share of Taxes actually due for such
Tax Period, Tenant shall pay the difference to Landlord, as Additional Rent
hereunder, within thirty (30) days of Tenant’s receipt of an invoice
therefor.  Landlord’s estimate for the next Tax Period shall be based upon
actual Taxes for the prior Tax Period plus a reasonable adjustment based upon
estimated increases in Taxes.  The provisions of this Section 5.3(c) shall
survive the expiration or earlier termination of this Lease.

(d)Effect of Abatements.  Appropriate credit against Taxes shall be given for
any refund obtained by reason of a reduction in any Taxes by the assessors or
the administrative, judicial or other governmental agency responsible therefor
after deduction of Landlord’s expenditures for reasonable legal fees and for
other reasonable expenses incurred in obtaining the Tax refund.

(e)Part Years.  If the Rent Commencement Date or the Expiration Date occurs in
the middle of a Tax Period, Tenant shall be liable for only that portion of the
Taxes, as the case may be, with respect to such Tax Period within the Term.  

19

--------------------------------------------------------------------------------

 

5.4Late Payments.

(a)Any payment of Rent due hereunder not paid when due shall bear interest for
each month or fraction thereof from the due date until paid in full at the
annual rate of twelve percent (12%), or at any applicable lesser maximum legally
permissible rate for debts of this nature (the “Default Rate”).

(b)Additionally, if Tenant fails to make any payment within five (5) days after
the due date therefor, Landlord may charge Tenant a fee, which shall constitute
liquidated damages, equal to three (3%) of any such late
payment.  Notwithstanding anything to the contrary in Section 5.4(a) and (b),
the first late payment of Rent due in any twelve (12) month period shall not
accrue interest at the Default Rate or liquidated damages so long as such
payment is made within ten (10) days of notice from Landlord.

(c)For each Tenant payment check to Landlord that is returned by a bank for any
reason, Tenant shall pay a returned check charge equal to the amount as shall be
customarily charged by Landlord’s bank at the time.

(d)Money paid by Tenant to Landlord shall be applied to Tenant’s account in the
following order: first, to any unpaid Additional Rent, including without
limitation late charges, returned check charges, legal fees and/or court costs
chargeable to Tenant hereunder; and then to unpaid Base Rent.

(e)The parties agree that the late charge referenced in Section 5.4(b)
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of any late payment by Tenant, and the payment of late charges and
interest are distinct and separate in that the payment of interest is to
compensate Landlord for the use of Landlord’s money by Tenant, while the payment
of late charges is to compensate Landlord for Landlord’s processing,
administrative and other costs incurred by Landlord as a result of Tenant’s
delinquent payments.  Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

(f)If Tenant during any six (6) month period shall be more than five (5) days
delinquent in the payment of any installment of Rent on three (3) or more
occasions, then, notwithstanding anything herein to the contrary, Landlord may,
by written notice to Tenant, elect to require Tenant to pay all Base Rent and
Additional Rent on account of Operating Costs and Taxes quarterly in
advance.  Such right shall be in addition to and not in lieu of any other right
or remedy available to Landlord hereunder or at law on account of Tenant’s
default hereunder.

5.5No Offset; Independent Covenants; Waiver.  Rent shall be paid without notice
or demand, and without setoff, counterclaim, defense, abatement, suspension,
deferment, reduction or deduction, except as expressly provided herein.  TENANT
WAIVES ALL RIGHTS (I) TO ANY ABATEMENT, SUSPENSION, DEFERMENT, REDUCTION OR
DEDUCTION OF OR FROM RENT, AND (II) TO QUIT, TERMINATE OR SURRENDER THIS LEASE
OR THE PREMISES OR ANY PART THEREOF, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.  TENANT HEREBY ACKNOWLEDGES AND

20

--------------------------------------------------------------------------------

 

AGREES THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND
INDEPENDENT COVENANTS AND AGREEMENTS, THAT RENT SHALL CONTINUE TO BE PAYABLE IN
ALL EVENTS AND THAT THE OBLIGATIONS OF TENANT HEREUNDER SHALL CONTINUE
UNAFFECTED, UNLESS THE REQUIREMENT TO PAY OR PERFORM THE SAME SHALL HAVE BEEN
TERMINATED PURSUANT TO AN EXPRESS PROVISION OF THIS LEASE.  LANDLORD AND TENANT
EACH ACKNOWLEDGES AND AGREES THAT THE INDEPENDENT NATURE OF THE OBLIGATIONS OF
TENANT HEREUNDER REPRESENTS FAIR, REASONABLE, AND ACCEPTED COMMERCIAL PRACTICE
WITH RESPECT TO THE TYPE OF PROPERTY SUBJECT TO THIS LEASE, AND THAT THIS
AGREEMENT IS THE PRODUCT OF FREE AND INFORMED NEGOTIATION DURING WHICH BOTH
LANDLORD AND TENANT WERE REPRESENTED BY COUNSEL SKILLED IN NEGOTIATING AND
DRAFTING COMMERCIAL LEASES IN MASSACHUSETTS, AND THAT THE ACKNOWLEDGEMENTS AND
AGREEMENTS CONTAINED HEREIN ARE MADE WITH FULL KNOWLEDGE OF THE HOLDING IN
WESSON V. LEONE ENTERPRISES, INC., 437 MASS. 708 (2002).  SUCH ACKNOWLEDGEMENTS,
AGREEMENTS AND WAIVERS BY TENANT ARE A MATERIAL INDUCEMENT TO LANDLORD ENTERING
INTO THIS LEASE.  

5.6Survival.  Any obligations under this Section 5 which shall not have been
paid at the expiration or earlier termination of the Term shall survive such
expiration or earlier termination and shall be paid when and as the amount of
same shall be determined and be due, subject to any applicable statute of
limitations.

6.

Intentionally Omitted.

7.

LETTER OF CREDIT

7.1Amount.  Contemporaneously with the execution of this Lease, Tenant shall
deliver to Landlord either (i) cash in the amount specified in the Lease Summary
Sheet (the “Cash Security Deposit”), which shall be held by Landlord in
accordance with Section 7.5 below, or (ii) an irrevocable letter of credit (the
“Letter of Credit”) that shall (a) be in the initial amount of $622,421.90; (b)
be issued on the form attached hereto as Exhibit 6; (c) name Landlord as its
beneficiary; (d) be drawn on an FDIC insured financial institution reasonably
satisfactory to Landlord that both (x) has an office in the greater Boston
metropolitan area that will accept presentation of, and pay against, the Letter
of Credit and (y) satisfies both the Minimum Rating Agency Threshold and the
Minimum Capital Threshold (as those terms are defined below).  The “Minimum
Rating Agency Threshold” shall mean that the issuing bank has outstanding
unsecured, uninsured and unguaranteed senior long-term indebtedness that is then
rated (without regard to qualification of such rating by symbols such as “+” or
“-” or numerical notation) “Baa” or better by Moody’s Investors Service, Inc.
and/or “BBB” or better by Standard & Poor’s Rating Services, or a comparable
rating by a comparable national rating agency designated by Landlord in its
discretion.  The “Minimum Capital Threshold” shall mean that the issuing bank
has combined capital, surplus and undivided profits of not less than
$10,000,000,000.  The Letter of Credit (and any renewals or replacements
thereof) shall be for a term of not less than one (1) year.  If the issuer of
the Letter of Credit gives notice of its election not to renew such Letter of
Credit

21

--------------------------------------------------------------------------------

 

for any additional period, Tenant shall be required to deliver a substitute
Letter of Credit satisfying the conditions hereof at least thirty (30) days
prior to the expiration of the term of such Letter of Credit.  If the issuer of
the Letter of Credit fails to satisfy either or both of the Minimum Rating
Agency Threshold or the Minimum Capital Threshold, Tenant shall be required to
deliver a substitute letter of credit from another issuer reasonably
satisfactory to the Landlord and that satisfies both the Minimum Rating Agency
Threshold and the Minimum Capital Threshold not later than ten (10) business
days after Landlord notifies Tenant of such failure.  Tenant agrees that it
shall from time to time, as necessary, whether as a result of a draw on the
Letter of Credit by Landlord pursuant to the terms hereof or as a result of the
expiration of the Letter of Credit then in effect, renew or replace the original
and any subsequent Letter of Credit so that a Letter of Credit, in the amount
required hereunder, is in effect until a date which is at least ninety (90) days
after the Expiration Date.  If Tenant fails to furnish such renewal or
replacement at least sixty (60) days prior to the stated expiration date of the
Letter of Credit then held by Landlord, Landlord may draw upon such Letter of
Credit and hold the proceeds thereof (and such proceeds need not be segregated)
as a Security Deposit pursuant to the terms of this Article 7 until such time as
a renewal or replacement Letter of Credit is furnished.  Any renewal or
replacement of the original or any subsequent Letter of Credit shall meet the
requirements for the original Letter of Credit as set forth above, except that
such replacement or renewal shall be issued by a national bank reasonably
satisfactory to Landlord at the time of the issuance thereof.

7.2Application of Proceeds of Letter of Credit.  Upon an Event of Default, or if
any proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors (and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days) or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding, Landlord at
its sole option may draw down all or a part of the Letter of Credit.  The
balance of any Letter of Credit cash proceeds shall be held in accordance with
Section 7.5 below.  Should the entire Letter of Credit, or any portion thereof,
be drawn down by Landlord, Tenant shall, upon the written demand of Landlord,
deliver a replacement Letter of Credit in the amount drawn, and Tenant’s failure
to do so within ten (10) days after receipt of such written demand shall
constitute an additional Event of Default hereunder.  The application of all or
any part of the cash proceeds of the Letter of Credit to any obligation or
default of Tenant under this Lease shall not deprive Landlord of any other
rights or remedies Landlord may have nor shall such application by Landlord
constitute a waiver by Landlord.

7.3Transfer of Letter of Credit.  In the event that Landlord transfers its
interest in the Premises, Tenant shall upon notice from and at no cost to
Landlord, deliver to Landlord an amendment to the Letter of Credit or a
replacement Letter of Credit naming Landlord’s successor as the beneficiary
thereof. If Tenant fails to deliver such amendment or replacement within ten
(10) days after written notice from Landlord, Landlord shall have the right to
draw down the entire amount of the Letter of Credit and hold the proceeds
thereof in accordance with Section 7.5 below.

7.4Cash Proceeds of Letter of Credit.  Landlord shall hold the balance of
proceeds remaining after a draw on the Letter of Credit (each hereinafter
referred to as the “Security Deposit”) as security for Tenant’s performance of
all its Lease obligations.  After an Event of Default, Landlord may apply the
Security Deposit, or any part thereof, to Landlord’s damages without prejudice
to any other Landlord remedy.  Landlord has no obligation to pay interest on the

22

--------------------------------------------------------------------------------

 

Security Deposit and may co-mingle the Security Deposit with Landlord’s
funds.  If Landlord conveys its interest under this Lease, the Security Deposit,
or any part not applied previously, may be turned over to the grantee in which
case Tenant shall look solely to the grantee for the proper application and
return of the Security Deposit.

7.5Return of Security Deposit or Letter of Credit.  Should Tenant comply with
all of such terms, covenants and conditions and promptly pay all sums payable by
Tenant to Landlord hereunder, the Security Deposit and/or Letter of Credit or
the remaining proceeds therefrom, as applicable, shall (less any portion thereof
which may have been utilized by Landlord to cure any default or applied to any
actual damage suffered by Landlord) be returned to Tenant within ninety (90)
days after the end of the Term.

8.

Intentionally Deleted.  

9.

UTILITIES, LANDLORD’S SERVICES

9.1Electricity.  Landlord shall contract with the utility provider for electric
service to the Property, including the Premises.  Commencing on the Term
Commencement Date, Tenant shall pay all charges for electricity furnished to the
Premises and any equipment exclusively serving the Premises, as Additional Rent,
based on the submeter(s) currently installed in the Premises.  At Tenant’s
request, Landlord shall provide Tenant with reasonable back-up documentation
regarding the total charges and the method of allocating the charges to
Tenant.  Tenant shall, at Tenant’s sole cost and expense, maintain and keep in
good order, condition and repair the metering equipment used to measure
electricity furnished to the Premises and any equipment exclusively serving the
same.  

9.2Water.  Landlord shall contract with the utility provider for water service
to the Property, including the Premises.  Except as otherwise provided below,
the cost of providing water service to the Premises and all other portions of
the Building (including, without limitation, the premises of other tenants or
occupants of the Building) shall be included in Operating
Costs.  Notwithstanding the foregoing, if Landlord determines that Tenant is
using water in excess of its proportionate share (by floor area) of the total
water usage in the Building, Landlord may elect, at Tenant’s expense, to furnish
and install in a location in or near the Premises metering equipment to measure
water furnished to the Premises and any equipment exclusively serving the
same.  In such event, Tenant shall, within thirty (30) days after Landlord’s
written demand therefor from time to time, pay to Landlord, as Additional Rent,
the full amount of any water service charges attributable to such meter.

9.3Gas.  Landlord shall contract with the utility provider for gas service to
the Property, including the Premises.  The cost of gas used to serve base
building plumbing, mechanical and electrical systems shall be included in the
costs reimbursed by Tenant pursuant to Section 9.6 below.  If Tenant requires
gas service for the operation of Tenant’s laboratory equipment in the Premises,
Tenant shall pay all charges for gas furnished to the Premises and/or any
equipment exclusively serving the Premises as Additional Rent, based, at
Landlord’s election, (i) on Landlord’s reasonable estimate of such gas usage or
(ii) on metering or submetering equipment installed by Landlord at Tenant’s
expense.  

23

--------------------------------------------------------------------------------

 

9.4Other Utilities.  Subject to Landlord’s reasonable rules and regulations
governing the same, Tenant shall obtain and pay, as and when due, for all other
utilities and services consumed in and/or furnished to the Premises, together
with all taxes, penalties, surcharges and maintenance charges pertaining
thereto.  

9.5Interruption or Curtailment of Utilities.  When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, Landlord reserves the right, upon as much prior notice to Tenant as is
practicable under the circumstances and no less than twenty-four (24) hours’
notice except in the event of an emergency, to interrupt, curtail, or stop (i)
the furnishing of hot and/or cold water, and (ii) the operation of the plumbing
and electric systems.  Landlord shall exercise reasonable diligence to eliminate
the cause of any such interruption, curtailment, stoppage or suspension, but,
except as set forth in Section 10.7, there shall be no diminution or abatement
of Rent or other compensation due from Landlord to Tenant hereunder, nor shall
this Lease be affected or any of Tenant’s obligations hereunder reduced, and
Landlord shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems.  

9.6Landlord’s Services.  Subject to reimbursement pursuant to Section 5.2 above,
Landlord shall provide the services described in Exhibit 7 attached hereto and
made a part hereof (“Landlord’s Services”).  Except for the cost of providing
and maintaining supplemental HVAC equipment (which shall be Tenant’s
responsibility), all costs incurred in connection with the provision of
Landlord’s Services shall be included in Operating Costs.  Landlord shall
allocate to the Premises a portion of the total amount of such costs incurred
with respect to the Building based upon the cubic footage of heated, chilled,
and fresh air distributed in the Premises as indicated by the energy management
system serving the Building as a percentage of the aggregate cubic footage of
heated, chilled, and fresh air distributed in the entire Building for the
applicable period.  Tenant shall pay such costs monthly, together with monthly
installments of Base Rent, on an estimated basis in amounts from time to time
reasonably determined by Landlord.  After the close of each fiscal year,
Landlord shall determine the actual amount of such costs for such year and
deliver to Tenant a reasonably detailed statement thereof, together with a
statement of the amounts paid by Tenant on an estimated basis toward such costs
as aforesaid.  If such statement indicates that the estimated amounts paid by
Tenant are less than Tenant’s allocable share of the actual amount of such costs
for such fiscal year, then Tenant shall pay the amount of such shortfall to
Landlord within thirty (30) days after delivery of such statement.  If such
statement indicates that Tenant’s estimated payments for such year exceed the
actual amount of such costs for such year, then Landlord shall credit the excess
against the next due installment(s) of Additional Rent payable under this
Section 9.6.

9.7Backup Generator. Reference is made to the fact the Building is served by a
400 kw 480/277 3 phase 4 wire (“Existing Generator Capacity”) emergency
generator (the “Existing Generator”).  Tenant shall have the right, subject to
obtaining Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, to connect its equipment in the
Premises to the Existing Generator, provided that the aggregate electrical
demand of all equipment connected by Tenant to the Existing Generator at any
time shall not exceed 80kW.  Landlord’s sole obligation to Tenant with respect
to the Existing Generator shall be to contract with a reputable third party
(“Generator Servicer”) to maintain the Existing Generator as per the

24

--------------------------------------------------------------------------------

 

manufacturer’s standard maintenance guidelines.  Landlord shall have no
obligation to supervise, oversee or confirm that the Generator Servicer is
maintaining the Existing Generator per the manufacturer’s standard guidelines or
otherwise, and Landlord shall have no obligation or liability to Tenant in the
event that the Existing Generator is not operational.

10.

MAINTENANCE AND REPAIRS

10.1Maintenance and Repairs by Tenant.  Tenant shall keep neat and clean and
free of insects, rodents, vermin and other pests and in good repair, order and
condition (reasonable wear and tear and damage by Casualty excepted):  the
Premises, including without limitation the entire interior of the Premises, all
electronic, phone and data cabling and related equipment (other than building
service equipment) that is installed by or for the exclusive benefit of the
Tenant (whether located in the Premises or other portions of the Building), all
fixtures, equipment and specialty lighting therein, any supplemental HVAC and
humidification equipment exclusively serving the Premises, electrical equipment
wiring, doors, non-structural walls, windows and floor coverings, and all
laboratory specific systems and equipment that exclusively serve the Premises,
including, without limitation, equipment critical to laboratory
operations.  Without limiting the foregoing, Tenant agrees that it shall
maintain in the same repair, order, and condition as on the Term Commencement
Date (reasonable wear and tear and damage by Casualty excepted) any equipment
which is the responsibility for Tenant to maintain as set forth on Exhibit
4-3.  

10.2Maintenance and Repairs by Landlord.  Except as otherwise provided in
Section 15, and subject to Tenant’s obligations in Section 10.1 above, Landlord
shall maintain and keep in reasonable condition the Building foundation, the
roof, Building structure, the common mechanical systems serving the Building,
the structural floor slabs and columns in good repair, order and condition.  In
addition, Landlord shall operate and maintain the Common Areas in substantially
the same manner as comparable combination office and laboratory facilities in
the vicinity of the Premises.  All costs incurred by Landlord under this Section
10.2 shall be included in Operating Costs, subject to, and in accordance with
Section 5.2.

10.3Accidents to Sanitary and Other Systems.  Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises.  Except as otherwise provided in Section 15, and subject to
Tenant’s obligations in Section 10.1 above, such damage or defective condition
shall be remedied by Landlord with reasonable diligence, but, subject to Section
14.5 below, if such damage or defective condition was caused by any of the
Tenant Parties, the cost to remedy the same shall be paid by Tenant.

10.4Floor Load--Heavy Equipment.  Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot of area which such
floor was designed to carry, and which is allowed by Legal
Requirements.  Landlord reserves the right to prescribe the weight and position
of all safes, heavy machinery, heavy equipment, freight, bulky matter or
fixtures (collectively, “Heavy Equipment”), which shall be placed so as to
distribute the weight.  Heavy Equipment shall be placed and maintained by Tenant
at Tenant’s expense in settings sufficient in Landlord’s reasonable judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not move any
Heavy Equipment into or out of the Building without giving

25

--------------------------------------------------------------------------------

 

Landlord prior written notice thereof and observing all of Landlord’s Rules and
Regulations with respect to the same.  If such Heavy Equipment requires special
handling, Tenant agrees to employ only persons holding a Master Rigger’s License
to do said work, and that all work in connection therewith shall comply with
Legal Requirements.  Any such moving shall be at the sole risk and hazard of
Tenant and Tenant will defend, indemnify and save Landlord and Landlord’s agents
(including without limitation its property manager), contractors and employees
(collectively with Landlord, the “Landlord Parties”) harmless from and against
any and all claims, damages, losses, penalties, costs, expenses and fees
(including without limitation reasonable legal fees) (collectively, “Claims”)
resulting directly or indirectly from such moving, except if caused by
Landlord’s negligence.  Proper placement of all Heavy Equipment in the Premises
shall be Tenant’s responsibility.

10.5Premises Cleaning.  Tenant shall be responsible, at its sole cost and
expense, for janitorial and removing trash from the Premises to the common
dumpster designated by Landlord and for providing biohazard disposal services
for the Premises, including the laboratory areas thereof.  Such services shall
be performed by licensed (where required by law or governmental regulation),
insured and qualified contractors approved in advance, in writing, by Landlord
(which approval shall not be unreasonably withheld, delayed or conditioned) and
on a sufficient basis to ensure that the Premises are at all times kept neat and
clean.  Landlord shall provide a dumpster and/or compactor at the Building
loading dock for Tenant’s disposal of non-hazardous and non-controlled
substances.

10.6Pest Control.  Tenant, at Tenant’s sole cost and expense, shall cause the
Premises to be exterminated to Landlord’s reasonable satisfaction and shall
cause all portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily in a manner reasonably
satisfactory to Landlord, and to be treated against infestation by insects,
rodents and other vermin and pests whenever there is evidence of any
infestation.  Tenant shall not permit any person to enter the Premises for the
purpose of providing such extermination services, unless such persons have been
approved by Landlord.  If requested by Landlord, Tenant shall, at Tenant’s sole
cost and expense, store any refuse generated in the Premises by the consumption
of food or beverages in a cold box or similar facility.

10.7Service Interruptions.

(a)Abatement of Rent.  In the event that: (i) there shall be an interruption,
curtailment or suspension of any service or failure to perform any obligation
required to be provided or performed by Landlord pursuant to Sections 9 and/or
10 (and no reasonably equivalent alternative service or supply is provided by
Landlord) that shall materially interfere with Tenant’s use and enjoyment of the
Premises, or any portion thereof (any such event, a “Service Interruption”), and
(ii) such Service Interruption shall continue for five (5) consecutive business
days following receipt by Landlord of written notice (the “Service Interruption
Notice”) from Tenant describing such Service Interruption (“Abatement Service
Interruption Cure Period”), and (iii) such Service Interruption shall not have
been caused by a negligent act or negligent omission of Tenant or Tenant’s
agents, employees, contractors or invitees (an event that satisfies the
foregoing conditions (i)-(iii) being referred to hereinafter as a “Material
Service Interruption”) then, Tenant, subject to the next following sentence,
shall be entitled to an equitable abatement of Base Rent, Operating Costs and
Taxes based on the nature and duration of

26

--------------------------------------------------------------------------------

 

the Material Service Interruption and the area of the Premises affected, for any
and all days following the Material Service Interruption Cure Period that both
(x) the Material Service Interruption is continuing and (y) Tenant does not use
such affected areas of the Premises for a bona fide business purpose.  Any
efforts by Tenant to respond or react to any Material Service Interruption,
including, without limitation, any activities by Tenant to remove its personal
property from the affected areas of the Premises, shall not constitute a use
that precludes abatement pursuant to this Section 10.7(a).  The Abatement
Service Interruption Cure Period shall be extended by reason of any delays in
Landlord’s ability to cure the Service Interruption in question caused by
Landlord’s Force Majeure, provided however, that in no event shall the extension
of the Abatement Service Interruption Cure Period resulting from Force Majeure
with respect to any Service Interruption exceed fifteen (15) consecutive
business days.

(b)The provisions of this Section 10.7 shall not apply in the event of a Service
Interruption caused by Casualty or Taking (see Section 15 below).

(c)The provisions of this Section 10.7 set forth Tenant’s sole rights and
remedies, both in law and in equity, in the event of any Service Interruption.

11.

ALTERATIONS AND IMPROVEMENTS BY TENANT

11.1Landlord’s Consent Required.  Tenant shall not make any alterations,
decorations, installations, removals, additions or improvements (collectively
with Tenant’s Work, “Alterations”) in or to the Premises without Landlord’s
prior written approval of the contractor(s), written plans and specifications
and a time schedule therefor.  Landlord reserves the right to require that
Tenant use Landlord’s preferred vendor(s) for any Alterations that involve roof
penetrations, alarm tie-ins, sprinklers, fire alarm and other life safety
equipment.  Tenant shall not make any amendments or additions to plans and
specifications approved by Landlord without Landlord’s prior written
consent.  Landlord’s approval of non-structural Alterations shall not be
unreasonably withheld, conditioned or delayed.  Notwithstanding the foregoing,
Landlord may withhold its consent in its sole discretion (a) to any Alteration
to or affecting the fixed lab benches, fume hoods, roof and/or building systems,
(b) with respect to matters of aesthetics relating to Alterations to or
affecting the exterior of the Building, and (c) to any Alteration affecting the
Building structure.  Tenant shall be responsible for all elements of the design
of Tenant’s plans (including, without limitation, compliance with Legal
Requirements, functionality of design, the structural integrity of the design,
the configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14)
business days in advance of any proposed construction, with plans,
specifications, bid proposals, certified stamped engineering drawings and
calculations by Tenant’s engineer of record or architect of record (including
connections to the Building’s structural system, the Building’s mechanical,
electrical and plumbing systems, modifications to the Building’s envelope,
non-structural penetrations in slabs or walls, and modifications or tie-ins to
life safety systems), work contracts, requests for laydown areas and such other
information concerning the nature and cost of the Alterations as Landlord may
reasonably request.  Landlord shall have no liability or responsibility for any
claim, injury or damage alleged to have been caused by the particular materials
(whether building standard or non-building standard), appliances or equipment
selected by Tenant in connection with any work performed by or on behalf of
Tenant.  Except as

27

--------------------------------------------------------------------------------

 

otherwise expressly set forth herein, all Alterations shall be done at Tenant’s
sole cost and expense and at such times and in such manner as Landlord may from
time to time reasonably designate.  If Tenant shall make any Alterations, then
Landlord shall advise Tenant contemporaneously with Landlord’s approval of such
Alterations whether Landlord will require said Alterations to be removed at the
expiration or sooner termination of the Term, and whether Tenant will be
required to restore the Premises to substantially the same condition as existed
immediately prior to the Alterations in question, upon which Tenant will rely in
determining whether to make said Alterations.  Tenant shall provide Landlord
with reproducible record drawings (in CAD format) of all Alterations within
sixty (60) days after completion thereof.

11.2After-Hours.  Landlord and Tenant recognize that to the extent Tenant elects
to perform some or all of the Alterations during times other than normal
construction hours (i.e., Monday-Friday, 7:00 a.m. to 3:00 p.m., excluding
holidays), Landlord may need to make arrangements to have supervisory personnel
on site.  Accordingly, Landlord and Tenant agree as follows:  Tenant shall give
Landlord at least two (2) business days’ prior written notice of any time
outside of normal construction hours when Tenant intends to perform any
Alterations (the “After-Hours Work”).  Tenant shall reimburse Landlord, within
ten (10) days after demand therefor, for the out-of-pocket cost of Landlord’s
supervisory personnel overseeing the After-Hours Work.  In addition, if
construction during normal construction hours unreasonably disturbs other
tenants of the Building, in Landlord’s sole discretion, Landlord may require
Tenant to stop the performance of Alterations during normal construction hours
and to perform the same after hours, subject to the foregoing requirement to pay
for the cost of Landlord’s supervisory personnel.

11.3Harmonious Relations.  Tenant agrees that it will not, either directly or
indirectly, use any contractors and/or materials if their use will create any
difficulty, whether in the nature of a labor dispute or otherwise, with other
contractors and/or labor engaged by Tenant or Landlord or others in the
construction, maintenance and/or operation of the Building, the Property or any
part thereof.  In the event of any such difficulty, upon Landlord’s reasonable
request, Tenant shall cause all contractors, mechanics or laborers causing such
difficulty to leave the Property within twenty-four (24) hours of its receipt of
such request.

11.4Liens.  No Alterations shall be undertaken by Tenant until (i) Tenant has
made provision for written waiver of liens from all contractors for such
Alteration and taken other appropriate protective measures approved and/or
required by Landlord; and (ii) Tenant has procured appropriate surety payment
and performance bonds which shall name Landlord as an additional obligee and has
filed lien bond(s) (in jurisdictions where available) on behalf of such
contractors.  Any mechanic’s lien filed against the Premises or the Building for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be discharged by Tenant within ten (10) days thereafter, at
Tenant’s expense by filing the bond required by law or otherwise.    

28

--------------------------------------------------------------------------------

 

11.5General Requirements.  Unless Landlord and Tenant otherwise agree in
writing, Tenant shall (a) procure or cause others to procure on its behalf all
necessary permits before undertaking any Alterations in the Premises (and
provide copies thereof to Landlord); (b) perform all of such Alterations in a
good and workmanlike manner, employing materials of good quality and in
compliance with Landlord’s construction rules and regulations, all insurance
requirements of this Lease, and Legal Requirements; and (c) defend, indemnify
and hold the Landlord Parties harmless from and against any and all Claims
occasioned by or growing out of such Alterations.  

12.

SIGNAGE

12.1Restrictions.  Tenant shall have the right to install Building standard
signage identifying Tenant’s business at the entrance to the Premises, which
signage shall be subject to Landlord’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed).  Subject to the
foregoing, and subject to Section 12.2 below, Tenant shall not place or suffer
to be placed or maintained on the exterior of the Premises, or any part of the
interior visible from the exterior thereof, any sign, banner, advertising matter
or any other thing of any kind (including, without limitation, any hand-lettered
advertising), and shall not place or maintain any decoration, letter or
advertising matter on the glass of any window or door of the Premises without
first obtaining Landlord’s written approval. No signs may be put on or in any
window or elsewhere if visible from the exterior of the Building.

12.2Exterior Signage.

(a)Monument Signage. Subject to the provisions of this Section 12.2, for so long
as:  (x) there is no Event of Default of Tenant and (y) the Lease is in full
force and effect (the “Monument Signage Condition”), then Tenant shall have the
right to require Landlord (i) to list, at Landlord’s initial cost and expense,
Tenant’s name (“Tenant’s Monument Signage”) on the existing exterior monument
sign (the “Monument Sign”) serving the Property during the initial Term of the
Lease, and any extensions thereof, subject to the provisions of this Section
12.2.  The parties hereby agree that the maintenance and removal of such
Tenant’s Monument Signage (including, without limitation, the repair and
cleaning of the existing monument façade upon removal of Tenant’s Monument
Signage) shall be performed at Landlord’s sole cost and expense, except that
Tenant shall be responsible for the cost of any change in Tenant’s Monument
Signage during the initial Term of the lease.

12.3Building Directory.

Landlord shall list Tenant within the directory in the Building lobby.  The
initial listing shall be at Landlord’s cost and expense, and any changes to such
directory listing shall be at Tenant’s cost and expense.  

13.

ASSIGNMENT, MORTGAGING AND SUBLETTING

13.1Landlord’s Consent Required.  Tenant shall not mortgage or encumber this
Lease or in whole or in part whether at one time or at intervals, operation of
law or otherwise.  Except as expressly otherwise set forth herein, Tenant shall
not, without Landlord’s prior written consent, assign, sublet, license or
transfer this Lease or the Premises in whole or in part whether by changes in
the ownership or control of Tenant, or any direct or indirect owner of Tenant,
whether at one

29

--------------------------------------------------------------------------------

 

time or at intervals, by sale or transfer of stock, partnership or beneficial
interests, operation of law or otherwise, or permit the occupancy of all or any
portion of the Premises by any person or entity other than Tenant’s employees
(each of the foregoing, a “Transfer”).  Any purported Transfer made without
Landlord’s consent, if required hereunder, shall be void and confer no rights
upon any third person, provided that if there is a Transfer, Landlord may
collect rent from the transferee without waiving the prohibition against
Transfers, accepting the transferee, or releasing Tenant from full performance
under this Lease.  In the event of any Transfer in violation of this Section 13,
Landlord shall have the right to terminate this Lease upon thirty (30) days’
written notice to Tenant given within sixty (60) days after receipt of written
notice from Tenant to Landlord of any completed Transfer, or within one (1) year
after Landlord first learns of the completed Transfer if no notice is given. No
Transfer shall relieve Tenant of its primary obligation as party Tenant
hereunder, nor shall it reduce or increase Landlord’s obligations under this
Lease.

13.2Landlord’s Recapture Right.  

Subject to Section 13.7 below, Tenant shall, prior to offering or advertising
the Premises or any portion thereof for a Transfer, give a written notice (the
“Recapture Notice”) to Landlord which: (i) states that Tenant desires to make a
Transfer, (ii) identifies the affected portion of the Premises (the “Recapture
Premises”),  (iii) identifies the period of time (the “Recapture Period”) during
which Tenant proposes to sublet the Recapture Premises, or indicates that Tenant
proposes to assign its interest in this Lease, and (iv) offers to Landlord to
terminate this Lease with respect to the Recapture Premises (in the case of a
proposed assignment of Tenant’s interest in this Lease or a subletting for the
remainder of the Term of this Lease) or to suspend the Term for the Recapture
Period (i.e. the Term with respect to the Recapture Premises shall be terminated
during the Recapture Period and Tenant’s rental obligations shall be
proportionately reduced, or, if the Recapture Premises constitutes the entire
Premises, fully abated during the Recapture Period).  Landlord shall have
fifteen (15) business days within which to respond to the Recapture Notice.

13.3Standard of Consent to Transfer.  If Landlord does not timely give written
notice to Tenant accepting a Recapture Offer or declines to accept the same,
then Landlord agrees that, subject to the provisions of this Section 13,
Landlord shall not unreasonably withhold, condition or delay its consent to a
Transfer on the terms contained in the Recapture Notice to an entity which will
use the Premises for the Permitted Uses and, in Landlord’s reasonable opinion:
(a) has a tangible net worth not less than Tenant’s net worth at the time of the
transfer and other financial indicators sufficient to meet the Transferee’s
obligations under the Transfer instrument in question; (b) has a business
reputation compatible with the operation of a first-class combination
laboratory, research, development and office building; and (c) the intended use
of such entity does not violate any restrictive use provisions then in effect
with respect to space in the Building.

13.4Listing Confers no Rights.  The listing of any name other than that of
Tenant, whether on the doors of the Premises or on the Building directory, or
otherwise, shall not operate to vest in any such other person, firm or
corporation any right or interest in this Lease or in the Premises or be deemed
to effect or evidence any consent of Landlord, it being expressly understood
that any such listing is a privilege extended by Landlord revocable at will by
written notice to Tenant.

30

--------------------------------------------------------------------------------

 

13.5Profits in Connection with Transfers.  Tenant shall, within thirty (30) days
of receipt thereof, pay to Landlord fifty percent (50%) of any rent, sum or
other consideration to be paid or given in connection with any Transfer
(excluding payments or consideration paid or given for the sale merger or
consolidation of Tenant’s business in connection with a Permitted Transfer),
either initially or over time, after deducting reasonable actual out-of-pocket
legal, and brokerage expenses incurred by Tenant and unamortized improvements
paid for by Tenant in connection therewith, in excess of Rent hereunder as if
such amount were originally called for by the terms of this Lease as Additional
Rent.

13.6Prohibited Transfers.  Notwithstanding any contrary provision of this Lease,
Tenant shall have no right to make a Transfer unless on both (i) the date on
which Tenant notifies Landlord of its intention to enter into a Transfer and
(ii) the date on which such Transfer is to take effect, Tenant is not in default
of any of its obligations under this Lease beyond the applicable notice and cure
period.  Notwithstanding anything to the contrary contained herein, Tenant
agrees that in no event shall Tenant make a Transfer to (a) any government
agency; (b) any tenant, subtenant or occupant of other space in the Building; or
(c) any entity with whom Landlord shall have negotiated for space in the
Property in the six (6) months immediately preceding such proposed Transfer.

13.7Exceptions to Requirement for Consent.  Notwithstanding anything to the
contrary herein contained, Tenant shall have the right, without obtaining
Landlord's consent and without giving Landlord a Recapture Notice, to (a) make a
Transfer to an Affiliated Entity (hereinafter defined) so long as the transfer
to such Affiliated Entity is for legitimate business purposes (and not for the
purpose of avoiding the provisions of this Section 13), and (b) assign all of
Tenant’s interest in and to the Lease to a Successor, provided that prior to or
simultaneously with any assignment pursuant to this Section 13.7, such
Affiliated Entity or Successor, as the case may be, and Tenant execute and
deliver to Landlord an assignment and assumption agreement in form and substance
reasonably acceptable to Landlord whereby such Affiliated Entity or Successor,
as the case may be, shall agree to be independently bound by and upon all the
covenants, agreements, terms, provisions and conditions set forth in the Lease
on the part of Tenant to be performed, and whereby such Affiliated Entity or
Successor, as the case may be, shall expressly agree that the provisions of this
Article 13 shall, notwithstanding such Transfer, continue to be binding upon it
with respect to all future Transfers.  For the purposes hereof, an “Affiliated
Entity” shall be defined as any entity which is controlled by, is under common
control with, or which controls Tenant. For the purposes hereof, a “Successor”
shall be defined as any entity into or with which Tenant is merged or with which
Tenant is consolidated or reorganized or which acquires all or substantially all
of Tenant’s stock or assets, provided that the surviving entity shall have a net
worth and other financial indicators sufficient to meet Tenant’s obligations
hereunder. Tenant shall give Landlord at least ten (10) days’ prior written
notice of ay Permitted Transfer, such notice to include evidence, reasonably
satisfactory to Landlord, that the conditions to the Permitted Transfer in
question have been satisfied. Transfers to Affiliated Entities and to Successor
which are permitted pursuant to this Section 13.7, are referred to collectively
herein as “Permitted Transfers”, and such Affiliated Entities and Successors are
referred to herein as “Permitted Transferees”.

31

--------------------------------------------------------------------------------

 

14.

INSURANCE; INDEMNIFICATION; EXCULPATION

14.1Tenant’s Insurance.

(a)Tenant shall procure, pay for and keep in force throughout the Term (but in
all events commencing on the date on which any Tenant Party first enters the
Premises for the performance of any Tenant’s Work, and for so long thereafter as
Tenant remains in occupancy of the Premises) commercial general liability
insurance insuring Tenant on an occurrence basis against all claims and demands
for personal injury liability (including, without limitation, bodily injury,
sickness, disease, and death) or damage to property which may be claimed to have
occurred from and after the time any of the Tenant Parties shall first enter the
Premises, of not less than One Million Dollars ($1,000,000) per occurrence and
Two Million Dollars ($2,000,000) in the aggregate annually, and from time to
time thereafter shall be not less than such higher amounts, if procurable, as
may be reasonably required by Landlord. Tenant shall also carry umbrella
liability coverage in an amount of no less than Five Million Dollars
($5,000,000). Such policy shall also include contractual liability coverage
covering Tenant’s liability assumed under this Lease, including without
limitation Tenant’s indemnification obligations.  Such insurance policy(ies)
shall name Landlord, Landlord’s managing agent and persons claiming by, through
or under them, if any, as additional insureds.

(b)Tenant shall take out and maintain throughout the Term a policy of fire,
vandalism, malicious mischief, extended coverage and so-called “all risk”
coverage insurance in an amount equal to one hundred percent (100%) of the
replacement cost insuring (i) all items or components of Alterations
(collectively, the “Tenant-Insured Improvements”), and (ii) all of Tenant’s
furniture, equipment, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or the Building, including without limitation all
of Tenant’s animals (collectively, “Tenant’s Property”).  The insurance required
to be maintained by Tenant pursuant to this Section 14.1(b) (referred to herein
as “Tenant Property Insurance”) shall insure the interests of both Landlord and
Tenant as their respective interests may appear from time to time.

(c)Tenant shall take out and maintain a policy of business interruption
insurance throughout the Term sufficient to cover at least twelve (12) months of
Rent due hereunder and Tenant’s business losses during such 12-month period.

(d)During periods when Tenant’s Work and/or any Alterations are being performed,
Tenant shall maintain, or cause to be maintained, so-called all risk or special
cause of loss property insurance or its equivalent and/or builders risk
insurance on 100% replacement cost coverage basis, including hard and soft costs
coverages. Such insurance shall protect and insure Landlord, Landlord’s agents,
Tenant and Tenant’s contractors, as their interests may appear, against loss or
damage by fire, water damage, vandalism and malicious mischief, and such other
risks as are customarily covered by so-called all risk or special cause of loss
property / builders risk coverage or its equivalent.

(e)Tenant shall procure and maintain at its sole expense such additional
insurance as may be necessary to comply with any Legal Requirements.

32

--------------------------------------------------------------------------------

 

(f)Tenant shall cause all contractors and subcontractors to maintain during the
performance of any Alterations the insurance described in Exhibit 10 attached
hereto.

(g)The insurance required pursuant to Sections 14.1(a), (b), (c), (d) and (e)
(collectively, “Tenant’s Insurance Policies”) shall be effected with insurers
approved by Landlord, with a rating of not less than “A-XI” in the current
Best’s Insurance Reports, and authorized to do business in the Commonwealth of
Massachusetts under valid and enforceable policies.  Tenant’s Insurance Policies
shall each provide that it shall not be canceled or modified without at least
thirty (30) days’ prior written notice to each insured named therein.  Tenant’s
Insurance Policies may include deductibles in an amount no greater than the
greater of $25,000 or commercially reasonable amounts. On or before the date on
which any of the Tenant Parties shall first enter the Premises and thereafter
not less than fifteen (15) days prior to the expiration date of each expiring
policy, Tenant shall deliver to Landlord binders of Tenant’s Insurance Policies
issued by the respective insurers setting forth in full the provisions thereof
together with evidence satisfactory to Landlord of the payment of all premiums
for such policies.  In the event of any claim, and upon Landlord’s request,
Tenant shall deliver to Landlord complete copies of Tenant’s Insurance
Policies.  Upon request of Landlord, Tenant shall deliver to any Mortgagee
copies of the foregoing documents.

14.2Indemnification.  

(a)Except to the extent caused by the negligence or willful misconduct of any of
the Landlord Parties, Tenant shall defend, indemnify and save the Landlord
Parties harmless from and against any and all Claims asserted by or on behalf of
any person, firm, corporation or public authority arising from:

(i)Tenant’s breach of any covenant or obligation under this Lease;

(ii)From and after the Term commencement Date, any injury to or death of any
person, or loss of or damage to property, sustained or occurring in, upon, at or
about the Premises;

(iii)Any injury to or death of any person, or loss of or damage to property
arising out of the use or occupancy of the Premises by or the negligence or
willful misconduct of any of the Tenant Parties; and

(iv)On account of or based upon any work or thing whatsoever done (other than by
Landlord or any of the Landlord Parties) at the Premises during the Term and
during the period of time, if any, prior to the Term Commencement Date that any
of the Tenant Parties may have been given access to the Premises.

(b)Notwithstanding anything in this Lease to the contrary, the individual
partners, members or shareholders directly or indirectly comprising Tenant (as
opposed to Tenant itself) shall not have any personal liability for the
performance of Tenant’s obligations under this Lease.

33

--------------------------------------------------------------------------------

 

(c)Except to the extent caused by the negligence or willful misconduct of any of
the Tenant Parties, Landlord shall defend, indemnify and save the Tenant Parties
harmless from and against any and all Claims asserted by or on behalf of third
party which is unrelated to Tenant or any Tenant Party arising from any injury
to or death of any person, or loss of or damage to property at the Property
arising out the negligence or willful misconduct of any of the Landlord Parties.

14.3Property of Tenant.  Tenant covenants and agrees that, to the maximum extent
permitted by Legal Requirements, all of Tenant’s Property at the Premises shall
be at the sole risk and hazard of Tenant, and that if the whole or any part
thereof shall be damaged, destroyed, stolen or removed from any cause or reason
whatsoever, no part of said damage or loss shall be charged to, or borne by,
Landlord, except, subject to Section 14.5 hereof, to the extent such damage or
loss is due to the negligence or willful misconduct of any of the Landlord
Parties.

14.4Limitation of Landlord’s Liability for Damage or Injury.  Landlord shall not
be liable for any injury or damage to persons, animals or property resulting
from fire, explosion, falling plaster, steam, gas, air contaminants or
emissions, electricity, electrical or electronic emanations or disturbance,
water, rain or snow or leaks from any part of the Building or from the pipes,
appliances, equipment or plumbing works or from the roof, street or sub-surface
or from any other place or caused by dampness, vandalism, malicious mischief or
by any other cause of whatever nature, except, subject to Section 14.5, to the
extent caused by or due to the negligence or willful misconduct of any of the
Landlord Parties.  Notwithstanding the foregoing, in no event shall any of the
Landlord Parties be liable for any loss which is covered by insurance policies
actually carried or required to be so carried by this Lease; nor shall any of
the Landlord Parties be liable for any such damage caused by other tenants or
persons in the Building or caused by operations in construction of any private,
public, or quasi-public work; nor shall any of the Landlord Parties be liable
for any latent defect in the Premises or in the Building.

14.5Waiver of Subrogation; Mutual Release.  Landlord and Tenant each hereby
waives on behalf of itself and its property insurers (none of which shall ever
be assigned any such claim or be entitled thereto due to subrogation or
otherwise) any and all rights of recovery, claim, action, or cause of action
against the other and its agents, officers, servants, partners, shareholders, or
employees (collectively, the “Related Parties”) for any loss or damage that may
occur to or within the Premises or the Building or any improvements thereto, or
any personal property of such party therein which is insured against under any
Property Insurance (as defined in Section 14.7) policy actually being maintained
by the waiving party from time to time, even if not required hereunder, or which
would be insured against under the terms of any Property Insurance policy
required to be carried or maintained by the waiving party hereunder, whether or
not such insurance coverage is actually being maintained, including, in every
instance, such loss or damage that may be caused by the negligence of the other
party hereto and/or its Related Parties.  Landlord and Tenant each agrees to
cause appropriate clauses to be included in its Property Insurance policies
necessary to implement the foregoing provisions.

34

--------------------------------------------------------------------------------

 

14.6Tenant’s Acts--Effect on Insurance.  Tenant shall not do or permit any
Tenant Party to do any act or thing upon the Premises or elsewhere in the
Building which will invalidate or be in conflict with any insurance policies
covering the Building and the fixtures and property therein; and shall not do,
or permit to be done, any act or thing upon the Premises which shall subject
Landlord to any liability or responsibility for injury to any person or persons
or to property by reason of any business or operation being carried on upon said
Premises or for any other reason.  If by reason of the failure of Tenant to
comply with the provisions hereof the insurance rate applicable to any policy of
insurance shall at any time thereafter be higher than it otherwise would be,
Tenant shall, subject to the applicable notice and cure periods, reimburse
Landlord upon demand for that part of any insurance premiums which shall have
been charged because of such failure by Tenant, together with interest at the
Default Rate until paid in full, within ten (10) days after receipt of an
invoice therefor.  In addition, Tenant shall reimburse Landlord for any increase
in insurance premium arising as a result of Tenant’s use and/or storage of any
Hazardous Materials in the Premises.

14.7Landlord’s Insurance.  Landlord shall carry at all times during the Term of
this Lease: (i) commercial general liability insurance with respect to the
Building, the Land and the Common Areas thereof in an amount not less than Five
Million Dollars ($5,000,000) combined single limit per occurrence, (ii) with
respect to the Building, excluding Tenant-Insured Improvements and improvements
made by other tenants or occupants, insurance against loss or damage caused by
any peril covered under fire, extended coverage and all risk insurance with
coverage against vandalism, malicious mischief and such other insurable hazards
and contingencies as are from time to time normally insured against by owners of
similar first class offices/research/laboratory buildings/campuses in the Market
Area or which are required by Landlord’s mortgagee, in an amount equal to one
hundred percent (100%) of the full replacement cost thereof above foundation
walls (“Landlord Property Insurance”), and (iii) rent interruption insurance
covering at least eighteen (18) months.  Any and all such insurance: (x) may be
maintained under a blanket policy affecting other properties of Landlord and/or
its affiliated business organizations, and (y) may be written with commercially
reasonable deductibles as determined by Landlord.  The costs incurred by
Landlord related to such insurance shall be included in Operating Costs.  Tenant
Property Insurance and Landlord Property Insurance are referred to collectively
herein as “Property Insurance”.

15.

CASUALTY; TAKING

15.1Damage.  If the Premises are damaged in whole or part because of fire or
other insured casualty (“Casualty”), or if the Premises are subject to a taking
in connection with the exercise of any power of eminent domain, condemnation, or
purchase under threat or in lieu thereof (any of the foregoing, a “Taking”),
then unless this Lease is terminated in accordance with Section 15.2 below,
Landlord shall restore the Building and/or the Premises to substantially the
same condition as existed immediately following completion of Landlord’s Work,
or in the event of a partial Taking which affects the Building and the Premises,
restore the remainder of the Building and the Premises not so Taken to
substantially the same condition as is reasonably feasible.  If, in Landlord’s
reasonable judgment, any element of the Tenant-Insured Improvements can more
effectively be restored as an integral part of Landlord’s restoration of the
Building or the Premises, such restoration shall also be made by Landlord, but
at Tenant’s sole cost and expense.  Subject to rights of Mortgagees, Tenant
Delays, Legal Requirements then in existence and to delays for

35

--------------------------------------------------------------------------------

 

adjustment of insurance proceeds or Taking awards, as the case may be, and
instances of Force Majeure, Landlord shall substantially complete such
restoration within one (1) year after Landlord’s receipt of all required permits
therefor with respect to substantial reconstruction of at least 50% of the
Building, or, within one hundred eighty (180) days after Landlord’s receipt of
all required permits therefor in the case of restoration of less than 50% of the
Building.  Upon substantial completion of such restoration by Landlord, Tenant
shall use diligent efforts to complete restoration of the Premises to
substantially the same condition as existed immediately prior to such Casualty
or Taking, as the case may be, as soon as reasonably possible.  Tenant agrees to
cooperate with Landlord in such manner as Landlord may reasonably request to
assist Landlord in collecting insurance proceeds due in connection with any
Casualty which affects the Premises or the Building.  In no event shall Landlord
be required to expend more than the Net (hereinafter defined) insurance proceeds
Landlord receives for damage to the Premises and/or the Building or the Net
Taking award attributable to the Premises and/or the Building.  “Net” means the
insurance proceeds or Taking award actually paid to Landlord (and not paid over
to a Mortgagee) less all costs and expenses, including adjusters and attorney’s
fees, of obtaining the same.  In the Operating Year in which a Casualty occurs,
there shall be included in Operating Costs Landlord’s deductible under its
property insurance policy.  Except as Landlord may elect pursuant to this
Section 15.1, under no circumstances shall Landlord be required to repair any
damage to, or make any repairs to or replacements of, any Tenant-Insured
Improvements.  

15.2Termination Rights.  

(a)Landlord’s Termination Rights.  Landlord may terminate this Lease upon thirty
(30) days’ prior written notice to Tenant if:

(i)any material portion of the Building or any material means of access thereto
is taken;

(ii)more than thirty-five percent (35%) of the Building is damaged by Casualty;
or

(iii)if the estimated time to complete restoration exceeds one (1) year from the
date on which Landlord receives all required permits for such restoration.

(b)Tenant’s Termination Right.  If Landlord is so required but fails to complete
restoration of the Premises within the time frames and subject to the conditions
set forth in Section 15.1 above, then Tenant may terminate this Lease upon
thirty (30) days’ written notice to Landlord; provided, however, that if
Landlord completes such restoration within thirty (30) days after receipt of any
such termination notice, such termination notice shall be null and void and this
Lease shall continue in full force and effect.  The remedies set forth in this
Section 15.2(b) and in Section 15.2(c) below are Tenant’s sole and exclusive
rights and remedies based upon Landlord’s failure to complete the restoration of
the Premises as set forth herein. Notwithstanding anything to the contrary
contained herein, Tenant shall not have the right to terminate this Lease
pursuant to this Section 15 if the Casualty was caused by the negligence or
intentional misconduct of any Tenant Party.

36

--------------------------------------------------------------------------------

 

(c)Either Party May Terminate.  In the case of any Casualty or Taking affecting
the Premises and occurring during the last twelve (12) months of the Term, then
(i) if such Casualty or Taking results in more than twenty-five percent (25%) of
the floor area of the Premises being unsuitable for the Permitted Uses, or (ii)
the damage to the Premises costs more than $250,000 to restore, then either
Landlord or Tenant shall have the option to terminate this Lease upon thirty
(30) days’ written notice to the other.  In addition, if Landlord’s Mortgagee
does not release sufficient insurance proceeds to cover the cost of Landlord’s
restoration obligations, then Landlord shall (i) notify Tenant thereof, and (ii)
have the right to terminate this Lease.  If Landlord does not terminate this
Lease pursuant to the previous sentence and such notice by Landlord does not
include an agreement by Landlord to pay for the difference between the cost of
such restoration and such released insurance proceeds, then Tenant may terminate
this Lease by written notice to Landlord on or before the date that is thirty
(30) days after such notice.  Notwithstanding anything to the contrary contained
in this Section 15, in no event may Tenant elect to terminate this Lease
hereunder if the Casualty that would otherwise give rise to such right results
from the gross negligence or willful misconduct of Tenant, its agents,
contractors, or employees.

(d)Automatic Termination.  In the case of a Taking of the entire Premises, then
this Lease shall automatically terminate as of the date of possession by the
Taking authority.

15.3Rent Abatement.  In the event of a Casualty affecting the Premises, there
shall be an equitable adjustment of Base Rent, Operating Costs and Taxes based
upon the degree to which Tenant’s ability to conduct its business in the
Premises is impaired by reason of such Casualty from and after the date of a
Casualty, and continuing until the following portions of the repair and
restoration work to be performed by Landlord, as set forth above, are
substantially completed: (i) any repair and restoration work to be performed by
Landlord within the Premises, and (ii) repair and restoration work with respect
to the Common Areas to the extent that damage to the Common Areas caused by such
Casualty materially adversely affects Tenant’s use of, or access to, the
Premises.

15.4Taking for Temporary Use. If the Premises are Taken for temporary use,
Tenant’s obligations, including without limitation the payment of Rent, shall
equitably abate.  For purposes hereof, a “Taking for temporary use” shall mean a
Taking of ninety (90) days or less.  

15.5Disposition of Awards.  Except for any separate award for Tenant’s movable
trade fixtures, relocation expenses, and unamortized leasehold improvements paid
for by Tenant (provided that the same may not reduce Landlord’s award), all
Taking awards to Landlord or Tenant shall be Landlord’s property without
Tenant’s participation, and Tenant hereby assigns to Landlord Tenant’s interest,
if any, in such award.  Tenant may pursue its own claim against the Taking
authority.

16.

ESTOPPEL CERTIFICATE.  

Tenant shall at any time and from time to time upon not less than ten (10) days’
prior notice from Landlord, execute, acknowledge and deliver to Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
Rent has been paid in advance, if any, stating whether or not Landlord is in
default in

37

--------------------------------------------------------------------------------

 

performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default, and such other facts as
Landlord may reasonably request, it being intended that any such statement
delivered pursuant hereto may be relied upon by Landlord, any prospective
purchaser of the Building or of any interest of Landlord therein, any Mortgagee
or prospective Mortgagee thereof, any lessor or prospective lessor thereof, any
lessee or prospective lessee thereof, or any prospective assignee of any
mortgage thereof.  Time is of the essence with respect to any such requested
certificate, Tenant hereby acknowledging the importance of such certificates in
mortgage financing arrangements, prospective sales and the like.  If Tenant
shall fail to execute and deliver to Landlord any such statement within such
ten-day period, Tenant hereby appoints Landlord as Tenant’s attorney-in-fact in
its name and behalf to execute such statement, such appointment being coupled
with an interest.

17.

HAZARDOUS MATERIALS

17.1Prohibition.  Tenant shall not, without the prior written consent of
Landlord, bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building or the Property (i) any inflammable, combustible or
explosive fluid, material, chemical or substance (except for standard office
supplies stored in proper containers); and (ii) any Hazardous Material
(hereinafter defined), other than the types and quantities of Hazardous
Materials which are listed on Exhibit 8 attached hereto (“Tenant’s Hazardous
Materials”), provided that the same shall at all times be brought upon, kept or
used in so-called ‘control areas’ (the number and size of which shall be
reasonably determined by Landlord), as described in, and in accordance with,
Exhibit 11 attached hereto and in accordance with all applicable Environmental
Laws (hereinafter defined) and prudent environmental practice and (with respect
to medical waste and so-called “biohazard” materials) good scientific and
medical practice.  Tenant shall be responsible for assuring that all laboratory
uses are adequately and properly vented.  On or before each anniversary of the
Rent Commencement Date, and on any earlier date during the 12-month period on
which Tenant intends to add a new Hazardous Material or materially increase the
quantity of any Hazardous Material to the list of Tenant’s Hazardous Materials,
Tenant shall submit to Landlord an updated list of Tenant’s Hazardous Materials
for Landlord’s review and approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have the right, from time to
time, to inspect the Premises for compliance with the terms of this Section
17.1.  Notwithstanding the foregoing, with respect to any of Tenant’s Hazardous
Materials which Tenant does not properly handle, store or dispose of in
compliance with all applicable Environmental Laws (hereinafter defined), prudent
environmental practice and (with respect to medical waste and so-called
“biohazard materials”) good scientific and medical practice, Tenant shall, upon
written notice from Landlord, no longer have the right to bring such material
into the Building or the Property until Tenant has demonstrated, to Landlord’s
reasonable satisfaction, that Tenant has implemented programs to thereafter
properly handle, store or dispose of such material.  In order to induce Landlord
to waive its otherwise applicable requirement that Tenant maintain insurance in
favor of Landlord against liability arising from the presence of radioactive
materials in the Premises, and without limiting the foregoing, Tenant hereby
represents and warrants to Landlord that at no time during the Term will Tenant
bring upon, or permit to be brought upon, the Premises any radioactive materials
whatsoever.

38

--------------------------------------------------------------------------------

 

17.2Environmental Laws.  For purposes hereof, “Environmental Laws” shall mean
all laws, statutes, ordinances, rules and regulations of any local, state or
federal governmental authority having jurisdiction concerning environmental,
health and safety matters, including but not limited to any discharge by any of
the Tenant Parties into the air, surface water, sewers, soil or groundwater of
any Hazardous Material (hereinafter defined) whether within or outside the
Premises, including, without limitation (a) the Federal Water Pollution Control
Act, 33 U.S.C. Section 1251 et seq., (b) the Federal Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq., (c) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq., (d) the Toxic Substances Control Act of 1976, 15 U.S.C. Section 2601 et
seq., and (e) Chapter 21E of the General Laws of Massachusetts.  Tenant, at its
sole cost and expense, shall comply with (i) Environmental Laws, and (ii) any
rules, requirements and safety procedures of the Massachusetts Department of
Environmental Protection, the Town of Lexington and any insurer of the Building
or the Premises with respect to Tenant’s use, storage and disposal of any
Hazardous Materials.

17.3Hazardous Material Defined.  As used herein, the term “Hazardous Material”
means asbestos, oil or any hazardous, radioactive or toxic substance, material
or waste or petroleum derivative which is or becomes regulated by any
Environmental Law, including without limitation live organisms, viruses and
fungi, medical waste and any so-called “biohazard” materials.  The term
“Hazardous Material” includes, without limitation, oil and/or any material or
substance which is (i) designated as a “hazardous substance,” “hazardous
material,” “oil,” “hazardous waste” or toxic substance under any Environmental
Law.

17.4Chemical Safety Program.  Tenant shall establish and maintain a chemical
safety program administered by a licensed, qualified individual in accordance
with the requirements of any applicable governmental authority.  Tenant shall be
solely responsible for all costs incurred in connection with such chemical
safety program, and Tenant shall provide Landlord with such documentation as
Landlord may reasonably require evidencing Tenant’s compliance with the
requirements of (a) any applicable governmental authority with respect to such
chemical safety program and (b) this Section.  Tenant shall obtain and maintain
during the Term any permit required by any such applicable governmental
authority.

17.5Testing.  If any Mortgagee or governmental authority requires testing to
determine whether there has been any release of Hazardous Materials and such
testing is required as a result of the acts or omissions of any of the Tenant
Parties, then Tenant shall reimburse Landlord upon demand, as Additional Rent,
for the reasonable costs thereof, together with interest at the Default Rate
until paid in full.  Tenant shall execute affidavits, certifications and the
like, as may be reasonably requested by Landlord from time to time concerning
Tenant’s best knowledge and belief concerning the presence of Hazardous
Materials in or on the Premises, the Building or the Property.  In addition to
the foregoing, if Landlord reasonably believes that any Hazardous Materials have
been released on the Premises in violation of this Lease or any Legal
Requirement, Landlord shall have the right to conduct appropriate tests of the
Premises or any portion thereof to demonstrate that Hazardous Materials are
present or that contamination has occurred due to the acts or omissions of any
of the Tenant Parties.  Tenant shall pay all reasonable costs of such tests if
such tests reveal that Hazardous Materials exist at the Premises in violation of
this Lease or any Legal Requirement.  Further, Landlord shall have the right to
cause a third party consultant retained by Landlord, at Landlord’s expense
(provided, however, that such costs shall be included in

39

--------------------------------------------------------------------------------

 

Operating Costs), to review, but not more than once in any calendar year,
Tenant’s lab operations, procedures and permits to ascertain whether or not
Tenant is complying with law and adhering to best industry practices.  Said
consultant shall be accompanied by a designated representative of Tenant while
in the Premises (provided that Tenant shall make a designated representative
available at such times as Landlord may reasonably require for the purposes of
accompanying said consultant), and Landlord agrees to cause said consultant to
sign a reasonable non-disclosure agreement prior to entering the Premises;
provided, however, that such non-disclosure agreement shall permit Landlord’s
consultant to disclose its findings to Landlord and Landlord’s property manager,
and, to the extent required by a Mortgage or applicable law, to any Mortgagee or
governmental authority, respectively.  Tenant agrees to cooperate in good faith
with any such review and to provide to such consultant any information requested
by such consultant and reasonably required in order for such consultant to
perform such review, but nothing contained herein shall require Tenant to
provide proprietary or confidential information to such consultant.

17.6Indemnity; Remediation.  

(a)Tenant hereby covenants and agrees to indemnify, defend and hold the Landlord
Parties harmless from and against any and all Claims against any of the Landlord
Parties arising out of contamination of any part of the Property or other
adjacent property, which contamination arises as a result of: (i) the presence
of Hazardous Material in the Premises, the presence of which is caused by any
act or omission of any of the Tenant Parties, or (ii) from a breach by Tenant of
its obligations under this Section 17.  This indemnification of the Landlord
Parties by Tenant includes, without limitation, reasonable costs incurred in
connection with any investigation of site conditions or any cleanup, remedial,
removal or restoration work or any other response actions required by any
federal, state or local governmental agency or political subdivision because of
Hazardous Material present in the soil, soil vapor or ground water on or under
or any indoor air in the Building based upon the circumstances identified in the
first sentence of this Section 17.6.  The indemnification and hold harmless
obligations of Tenant under this Section 17.6 shall survive the expiration or
any earlier termination of this Lease, but are subject to any applicable statute
of limitations.  Without limiting the foregoing, if the presence of any
Hazardous Material in the Building or otherwise in the Property is caused or
permitted by any of the Tenant Parties and results in any contamination of any
part of the Property or any adjacent property, Tenant shall promptly take all
actions at Tenant’s sole cost and expense as are necessary to return the
Property and/or the Building or any adjacent property to their condition as of
the date of this Lease, provided that Tenant shall first obtain Landlord’s
written approval of such actions, which approval shall not be unreasonably
withheld, conditioned or delayed so long as such actions, in Landlord’s
reasonable discretion, would not potentially have any adverse effect on the
Property, and, in any event, Landlord shall not withhold its approval of any
proposed actions which are required by applicable Environmental
Laws.  Notwithstanding anything in this Lease to the contrary, Tenant shall not
be liable for any Hazardous Materials existing on the Property (or any migration
thereof) prior to the Term Commencement Date.  The provisions of this Section
17.6 shall survive the expiration or earlier termination of the Lease, but are
subject to any applicable statute of limitations.

40

--------------------------------------------------------------------------------

 

(b)Without limiting the obligations set forth in Section 17.6(a) above, if any
Hazardous Material is in, on, under, at or about the Building or the Property as
a result of the acts or omissions of any of the Tenant Parties and results in
any contamination of any part of the Property or any adjacent property that is
in violation of any applicable Environmental Law or that requires the
performance of any response action pursuant to any Environmental Law, Tenant
shall promptly take all actions at Tenant’s sole cost and expense as are
necessary to reduce such Hazardous Material to amounts below any applicable
Reportable Quantity, any applicable Reportable Concentration and any other
applicable standard set forth in any Environmental Law such that no further
response actions are required; provided that Tenant shall first obtain
Landlord’s written approval of such actions, which approval shall not be
unreasonably withheld, conditioned or delayed so long as such actions would not
be reasonably expected to have an adverse effect on the market value or utility
of the Property for the Permitted Uses, and in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws (such approved actions, “Tenant’s Remediation”).

(c)In the event that Tenant fails to complete Tenant’s Remediation prior to the
end of the Term, then:

(i)until the completion of Tenant’s Remediation (as evidenced by the
certification of Tenant’s Licensed Site Professional (as such term is defined by
applicable Environmental Laws), who shall be reasonably acceptable to Landlord)
(the “Remediation Completion Date”), Tenant shall pay to Landlord, with respect
to the portion of the Premises which reasonably cannot be occupied by a new
tenant until completion of Tenant’s Remediation, (A) Additional Rent on account
of Operating Costs and Taxes and (B) Base Rent in an amount equal to the greater
of (1) the fair market rental value of such portion of the Premises (determined
in substantial accordance with the process described in Section 1.2 above), and
(2) Base Rent attributable to such portion of the Premises in effect immediately
prior to the end of the Term; and

(ii)Tenant shall maintain responsibility for Tenant’s Remediation and Tenant
shall complete Tenant’s Remediation as soon as reasonably practicable in
accordance with Environmental Laws.  If Tenant does not diligently pursue
completion of Tenant’s Remediation, Landlord shall have the right to either (A)
assume control for overseeing Tenant’s Remediation, in which event Tenant shall
pay all reasonable costs and expenses of Tenant’s Remediation (it being
understood and agreed that all costs and expenses of Tenant’s Remediation
incurred pursuant to contracts entered into by Tenant shall be deemed
reasonable) within thirty (30) days of demand therefor (which demand shall be
made no more often than monthly), and Landlord shall be substituted as the party
identified on any governmental filings as the party responsible for the
performance of such Tenant’s Remediation or (B) require Tenant to maintain
responsibility for Tenant’s Remediation, in which event Tenant shall complete
Tenant’s Remediation as soon as reasonably practicable in accordance with
Environmental Laws, it being understood that Tenant’s Remediation shall not
contain any requirement that Tenant remediate any contamination to levels or
standards more stringent than those associated with the Property’s current
office, research and development, laboratory, and vivarium uses.

(d)The provisions of this Section 17.6 shall survive the expiration or earlier
termination of this Lease, but are subject to any applicable statute of
limitations.

41

--------------------------------------------------------------------------------

 

17.7Disclosures.  Prior to bringing any Hazardous Material into any part of the
Property, Tenant shall deliver to Landlord the following information with
respect thereto: (a) a description of handling, storage, use and disposal
procedures; (b) all plans or disclosures and/or emergency response plans which
Tenant has prepared, including without limitation Tenant’s Spill Response Plan,
and all plans which Tenant is required to supply to any governmental agency or
authority pursuant to any Environmental Laws; (c) copies of all Required Permits
relating thereto; and (d) other information reasonably requested by Landlord.

17.8Removal.  Tenant shall be responsible, at its sole cost and expense, for
Hazardous Material and other biohazard disposal services for the Premises.  Such
services shall be performed by contractors reasonably acceptable to Landlord and
on a sufficient basis to ensure that the Premises are at all times kept neat,
clean and free of Hazardous Materials and biohazards except in appropriate,
specially marked containers reasonably approved by Landlord.

18.

RULES AND REGULATIONS.  

18.1Rules and Regulations.  Tenant will faithfully observe and comply with the
Rules and Regulations attached hereto as Exhibit 9 (“Current Rules and
Regulations”)  and reasonable rules and regulations as may be promulgated, from
time to time, with respect to the Building, the Property and construction within
the Property (collectively, the “Rules and Regulations”).  The Current Rules and
Regulations consist of the Building Rules and Regulations attached hereto as
Exhibit 9-1 and the Construction Rules and Regulations attached hereto as
Exhibit 9-2.  In the case of any conflict between the provisions of this Lease
and any future rules and regulations, the provisions of this Lease shall
control.  Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant, its servants, employees, agents, contractors, visitors, invitees
or licensees.  

18.2Energy Conservation.  Landlord may institute upon written notice to Tenant
such policies, programs and measures as may be necessary, required, or expedient
for the conservation and/or preservation of energy or energy services
(collectively, the “Conservation Program”), provided however, that the
Conservation Program does not, by reason of such policies, programs and
measures, materially adversely affect Tenant’s ability to maintain its normal
business operations in the Premises, or reduce the level of energy or energy
services being provided to the Premises below the level of energy or energy
services then being provided in comparable combination laboratory, research and
development and office buildings in the vicinity of the Premises, or as may be
necessary or required to comply with Legal Requirements or standards or the
other provisions of this Lease.  Upon receipt of such notice, Tenant shall
comply with the Conservation Program.  

18.3Recycling.  Upon written notice, Landlord may establish policies, programs
and measures for the recycling of paper, products, plastic, tin and other
materials (a “Recycling Program”).  Upon receipt of such notice, Tenant will
comply with the Recycling Program at Tenant’s sole cost and expense.

42

--------------------------------------------------------------------------------

 

19.

LAWS AND PERMITS.  

19.1Legal Requirements.  Tenant shall not cause or permit the Premises, or cause
the Property or the Building to be used in any way that violates any Legal
Requirement, order, permit, approval, variance, covenant or restrictions of
record or any provisions of this Lease, interferes with the rights of tenants of
the Building, or constitutes a nuisance or waste.  Tenant shall obtain, maintain
and pay for all permits and approvals needed for the operation of Tenant’s
business and/or Tenant’s Rooftop Equipment, as soon as reasonably possible, and
in any event shall not undertake any operations or use of Tenant’s Rooftop
Equipment unless all applicable permits and approvals are in place and shall,
promptly take all actions necessary to comply with all Legal Requirements,
including, without limitation, the Occupational Safety and Health Act,
applicable to Tenant’s use of the Premises, the Property or the
Building.  Tenant shall maintain in full force and effect all certifications or
permissions required by any authority having jurisdiction to authorize,
franchise or regulate Tenant’s use of the Premises.  Tenant shall be solely
responsible for procuring and complying at all times with any and all necessary
permits and approvals directly or indirectly relating or incident to: the
conduct of its activities on the Premises; its scientific experimentation,
transportation, storage, handling, use and disposal of any chemical or
radioactive or bacteriological or pathological substances or organisms or other
hazardous wastes or environmentally dangerous substances or materials or medical
waste or animals or laboratory specimens.  Within ten (10) days of a request by
Landlord, which request shall be made not more than once during each period of
twelve (12) consecutive months during the Term hereof, unless otherwise
requested by any mortgagee of Landlord or unless Landlord reasonably suspects
that Tenant has violated the provisions of this Section 19.1, Tenant shall
furnish Landlord with copies of all such permits and approvals that Tenant
possesses or has obtained together with a certificate certifying that such
permits are all of the permits that Tenant possesses or has obtained with
respect to the Premises.  Tenant shall promptly give written notice to Landlord
of any warnings or violations relative to the above received from any federal,
state or municipal agency or by any court of law and shall promptly cure the
conditions causing any such violations.  Tenant shall not be deemed to be in
default of its obligations under the preceding sentence to promptly cure any
condition causing any such violation in the event that, in lieu of such cure,
Tenant shall contest the validity of such violation by appellate or other
proceedings permitted under applicable law, provided that: (i) any such contest
is made reasonably and in good faith, (ii) Tenant makes provisions, including,
without limitation, posting bond(s) or giving other security, reasonably
acceptable to Landlord to protect Landlord, the Building and the Property from
any liability, costs, damages or expenses arising in connection with such
alleged violation and failure to cure, (iii) Tenant shall agree to indemnify,
defend (with counsel reasonably acceptable to Landlord) and hold Landlord
harmless from and against any and all liability, costs, damages, or expenses
arising in connection with such condition and/or violation, (iv) Tenant shall
promptly cure any violation in the event that its appeal of such violation is
overruled or rejected, and (v) Tenant’s decision to delay such cure shall not,
in Landlord’s good faith determination, be likely to result in any actual or
threatened bodily injury, property damage, or any civil or criminal liability to
Landlord, any tenant or occupant of the Building or the Property, or any other
person or entity.  Nothing contained in this Section 19.1 shall be construed to
expand the uses permitted hereunder beyond the Permitted Uses.  Landlord shall
comply with any Legal Requirements and with any direction of any public office
or officer relating to the maintenance or operation of the structural elements
of the Building and the Common Areas, and the costs so incurred by Landlord
shall be included in Operating Costs in accordance with the provisions of
Section 5.2.

43

--------------------------------------------------------------------------------

 

20.

DEFAULT

20.1Events of Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder by Tenant:

(a)If Tenant fails to make any payment of Rent or any other payment required
hereunder, as and when due, and such failure shall continue for a period of five
(5) days after notice thereof from Landlord to Tenant; provided, however, an
Event of Default shall occur hereunder without any obligation of Landlord to
give any notice if (i) Tenant fails to make any payment within five (5) days
after the due date therefor, and (ii) Landlord has given Tenant written notice
under this Section 20.1(a) on more than one (1) occasion during the twelve (12)
month interval preceding such failure by Tenant;

(b)If Tenant shall abandon the Premises (meaning that Tenant has ceased
operating for normal business purposes in the Premises for a period of thirty
(30) consecutive calendar days) (whether or not the keys shall have been
surrendered or the Rent shall have been paid);

(c)If Tenant shall fail to execute and deliver to Landlord an estoppel
certificate pursuant to Section 16 above or a subordination and attornment
agreement pursuant to Section 22 below, within the timeframes set forth therein;

(d)If Tenant shall fail to maintain any insurance required hereunder, and, in
the event of the lapse of any of Tenant’s insurance policies required hereunder,
Tenant fails to provide Landlord with proof of insurance satisfying the
requirements of this Lease within five (5) days after delivery of notice thereof
by Landlord;

(e)If Tenant shall fail to restore the Security Deposit to its original amount
or deliver a replacement Letter of Credit as required under Section 7 above;

(f)If Tenant causes or suffers any release of Hazardous Materials in or near the
Property;

(g)If Tenant shall make a Transfer in violation of the provisions of Section 13
above, or if any event shall occur or any contingency shall arise whereby this
Lease, or the Term and estate thereby created, would (by operation of law or
otherwise) devolve upon or pass to any person, firm or corporation other than
Tenant, except as expressly permitted under Section 13 hereof;

(h)If Tenant shall fail to perform its obligations under Section 3 hereof and
such failure continues for more than thirty (30) days after delivery of notice
thereof from Landlord;

(i)The failure by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified above, and such failure continues for more than thirty (30) days after
delivery of notice thereof from Landlord; provided, further, that if the nature
of Tenant’s default is such that more than thirty (30) days are reasonably
required for its cure, then Tenant shall not be deemed to be in default if
Tenant shall commence such cure within said thirty (30) day period and
thereafter diligently prosecute such cure to completion, which completion shall
occur not later than ninety (90) days from the date of such notice from
Landlord;

44

--------------------------------------------------------------------------------

 

(j)Tenant shall be involved in financial difficulties as evidenced by an
admission in writing by Tenant of Tenant’s inability to pay its debts generally
as they become due, or by the making or offering to make a composition of its
debts with its creditors;

(k)Tenant shall make an assignment or trust mortgage, or other conveyance or
transfer of like nature, of all or a substantial part of its property for the
benefit of its creditors,

(l)an attachment on mesne process, on execution or otherwise, or other legal
process shall issue against Tenant or its property and a sale of any of its
assets shall be held thereunder;

(m)[intentionally deleted];

(n)the leasehold hereby created shall be taken on execution or by other process
of law and shall not be revested in Tenant within thirty (30) days thereafter;

(o)a receiver, sequesterer, trustee or similar officer shall be appointed by a
court of competent jurisdiction to take charge of all or any part of Tenant’s
Property and such appointment shall not be vacated within thirty (30) days; or

(p)any proceeding shall be instituted by or against Tenant pursuant to any of
the provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding; or

20.2Remedies.  Upon an Event of Default, Landlord may, by notice to Tenant,
elect to terminate this Lease; and thereupon (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or preceding
breach of covenant or agreement and without prejudice to Tenant’s liability for
damages as hereinafter stated), upon the giving of such notice, this Lease shall
terminate as of the date specified therein as though that were the Expiration
Date.  Upon such termination, Landlord shall have the right to utilize the
Security Deposit or draw down the entire Letter of Credit, as applicable, and
apply the proceeds thereof to its damages hereunder.  Without being taken or
deemed to be guilty of any manner of trespass or conversion, and without being
liable to indictment, prosecution or damages therefor, Landlord may, by lawful
process, enter into and upon the Premises (or any part thereof in the name of
the whole); repossess the same, as of its former estate; and expel Tenant and
those claiming under Tenant.  The words “re-entry” and “re-enter” as used in
this Lease are not restricted to their technical legal meanings.

20.3Damages - Termination.  

(a)Upon the termination of this Lease under the provisions of this Section 20,
Tenant shall pay to Landlord Rent up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord, either:

45

--------------------------------------------------------------------------------

 

(i)the amount (discounted to present value at the rate of five percent (5%) per
annum) by which, at the time of the termination of this Lease (or at any time
thereafter if Landlord shall have initially elected damages under Section
20.3(a)(ii) below), (x) the aggregate of Rent projected over the period
commencing with such termination and ending on the Expiration Date, exceeds (y)
the aggregate projected rental value of the Premises for such period, taking
into account a reasonable time period during which the Premises shall be
unoccupied, plus all Reletting Costs (hereinafter defined); or

(ii)amounts equal to Rent which would have been payable by Tenant had this Lease
not been so terminated, payable upon the due dates therefor specified herein
following such termination and until the Expiration Date, provided, however, if
Landlord shall re-let the Premises during such period, that Landlord shall
credit Tenant with the net rents received by Landlord from such re-letting, such
net rents to be determined by first deducting from the gross rents as and when
received by Landlord from such re-letting the expenses incurred or paid by
Landlord in terminating this Lease, as well as the expenses of re-letting,
including altering and preparing the Premises for new tenants, brokers’
commissions, and all other similar and dissimilar expenses properly chargeable
against the Premises and the rental therefrom (collectively, “Reletting Costs”),
it being understood that any such re-letting may be for a period equal to or
shorter or longer than the remaining Term; and provided, further, that (x) in no
event shall Tenant be entitled to receive any excess of such net rents over the
sums payable by Tenant to Landlord hereunder and (y) in no event shall Tenant be
entitled in any suit for the collection of damages pursuant to this Section
20.3(a)(ii) to a credit in respect of any net rents from a re-letting except to
the extent that such net rents are actually received by Landlord prior to the
commencement of such suit.  If the Premises or any part thereof should be re-let
in combination with other space, then proper apportionment on a square foot area
basis shall be made of the rent received from such re-letting and of the
expenses of re-letting.

(b)In calculating the amount due under Section 20.3(a)(i), above, there shall be
included, in addition to the Base Rent, all other considerations agreed to be
paid or performed by Tenant, including without limitation Tenant’s Share of
Operating Costs and Taxes, on the assumption that all such amounts and
considerations would have increased at the rate of three percent (3%) per annum
for the balance of the full term hereby granted.

(c)Suit or suits for the recovery of such damages, or any installments thereof,
may be brought by Landlord from time to time at its election, and nothing
contained herein shall be deemed to require Landlord to postpone suit until the
date when the Term would have expired if it had not been terminated hereunder.

(d)Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any Event of Default hereunder.

(e)In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this Section
20.3, Landlord may, by written notice to Tenant, at any time after this Lease is
terminated as a result of an Event of Default, elect to recover, and Tenant
shall thereupon pay, as liquidated damages, an amount

46

--------------------------------------------------------------------------------

 

equal to the aggregate of (x) an amount equal to the lesser of (1) Rent accrued
under this Lease in the twelve (12) months immediately prior to such
termination, or (2) Rent payable during the remaining months of the Term if this
Lease had not been terminated, plus (y) the amount of Rent accrued and unpaid at
the time of termination, less (z) the amount of any recovery by Landlord under
the foregoing provisions of this Section 20.3 up to the time of payment of such
liquidated damages.

20.4Landlord’s Self-Help; Fees and Expenses.  If Tenant shall default in the
performance of any covenant on Tenant’s part to be performed in this Lease
contained, including without limitation the obligation to maintain the Premises
in the required condition pursuant to Section 10.1 above, Landlord may, upon
reasonable advance notice, except that no notice shall be required in an
emergency, immediately, or at any time thereafter, perform the same for the
account of Tenant.  Tenant shall pay to Landlord upon demand therefor any costs
incurred by Landlord in connection therewith, together with interest at the
Default Rate until paid in full.  In addition, Tenant shall pay all of
Landlord’s costs and expenses, including without limitation reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord or any of the Landlord Parties, without
its fault, being made party to any litigation pending by or against any of the
Tenant Parties.

20.5Waiver of Redemption, Statutory Notice and Grace Periods.  Tenant does
hereby waive and surrender all rights and privileges which it might have under
or by reason of any present or future Legal Requirements to redeem the Premises
or to have a continuance of this Lease for the Term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided.  Except to the
extent prohibited by Legal Requirements, any statutory notice and grace periods
provided to Tenant by law are hereby expressly waived by Tenant.

20.6Remedies Not Exclusive.  The specified remedies to which Landlord and Tenant
may respectively resort hereunder are cumulative and are not intended to be
exclusive of any remedies or means of redress to which either such party may at
any time be lawfully entitled. Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

20.7No Waiver.  Landlord’s failure to seek redress for violation, or to insist
upon the strict performance, of any covenant or condition of this Lease, or any
of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation.  The receipt by Landlord of
Rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach.  The failure of Landlord to enforce any of such
Rules and Regulations against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations.  No provisions
of this Lease shall be deemed to have been waived by either party unless such
waiver be in writing signed by such party.  No payment by Tenant or receipt by
Landlord of a lesser amount than the Rent herein stipulated shall be deemed to
be other than on account of the stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or pursue any other remedy in this Lease provided.

47

--------------------------------------------------------------------------------

 

20.8[Intentionally Deleted].  

20.9Landlord Default.  Notwithstanding anything to the contrary contained in the
Lease, Landlord shall in no event be in default in the performance of any of
Landlord’s obligations under this Lease unless Landlord shall have failed to
perform such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default, provided Landlord commences
cure within 30 days) after notice by Tenant to Landlord properly specifying
wherein Landlord has failed to perform any such obligation.  Except as expressly
set forth in this Lease, Tenant shall not have the right to terminate or cancel
this Lease or to withhold rent or to set-off or deduct any claim or damages
against rent as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
wrongful eviction of Tenant from the Premises (constructive or actual) by
Landlord, and then only if the same continues after notice to Landlord thereof
and an opportunity for Landlord to cure the same as set forth above.  In
addition, Tenant shall not assert any right to deduct the cost of repairs or any
monetary claim against Landlord from rent thereafter due and payable under this
Lease, except in the case of a wrongful eviction of Tenant from the Premises
(constructive or actual) by Landlord, and then only if the same continues after
notice to Landlord thereof and an opportunity for Landlord to cure the same as
set forth above.

21.

SURRENDER; ABANDONED PROPERTY; HOLD-OVER

21.1Surrender

(a)Upon the expiration or earlier termination of the Term, Tenant shall (i)
peaceably quit and surrender to Landlord the Premises (including without
limitation all fixed lab benches, fume hoods, electric, plumbing, heating and
sprinkling systems, fixtures and outlets, vaults, paneling, molding, shelving,
radiator enclosures, cork, rubber, linoleum and composition floors, ventilating,
silencing, air conditioning and cooling equipment therein and all other
furniture, fixtures, and equipment that was either provided by Landlord or paid
for in whole or in part by any allowance provided to Tenant by Landlord under
this Lease) broom clean, in good order, repair and condition excepting only
ordinary wear and tear and damage by fire or other insured Casualty; (ii) remove
all of Tenant’s Property, all autoclaves and cage washers and, to the extent
specified by Landlord, Alterations made by Tenant, including without limitation
Tenant’s vivarium; and (iii) repair any damages to the Premises or the Building
caused by Tenant’s installation or Tenant’s removal of Tenant’s Property and/or
such Alterations.  Tenant’s obligations under this Section 21.1(a) shall survive
the expiration or earlier termination of this Lease, subject to any applicable
statute of limitations.

(b)Prior to the expiration of this Lease (or within thirty (30) days after any
earlier termination), Tenant shall clean and otherwise decommission all interior
surfaces (including floors, walls, ceilings, and counters), piping, supply
lines, waste lines, acid neutralization systems and plumbing in and/or
exclusively serving the Premises, and all exhaust or other ductwork in and/or
exclusively serving the Premises, in each case which has carried or released or
been contacted by any Hazardous Materials or other chemical or biological
materials used in the operation of the Premises, and shall otherwise clean the
Premises so as to permit the Surrender Plan (defined below) to be issued.  At
least thirty (30) days prior to the expiration of the Term (or, if applicable,
within five (5) business days after any earlier termination of this Lease),

48

--------------------------------------------------------------------------------

 

Tenant shall deliver to Landlord a reasonably detailed narrative description of
the actions proposed (or required by any Legal Requirements) to be taken by
Tenant in order to render the Premises (including any Alterations permitted or
required by Landlord to remain therein) free of Hazardous Materials and
otherwise released for unrestricted use and occupancy including without
limitation causing the Premises to be decommissioned in accordance with the
regulations of the U.S. Nuclear Regulatory Commission and/or the Massachusetts
Department of Public health (the “MDPH”) for the control of radiation, and cause
the Premises to be released for unrestricted use by the Radiation Control
Program of the MDPH (the “Surrender Plan”).  The Surrender Plan (i) shall be
accompanied by a current list of (A) all Required Permits held by or on behalf
of any Tenant Party with respect to Hazardous Materials in, on, under, at or
about the Premises, and (B) Tenant’s Hazardous Materials, and (ii) shall be
subject to the review and approval of Landlord’s environmental consultant.  In
connection with review and approval of the Surrender Plan, upon request of
Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning the use of and operations within the
Premises as Landlord shall request.  On or before the expiration of the Term (or
within thirty (30) days after any earlier termination of this Lease, during
which period Tenant’s use and occupancy of the Premises shall be governed by
Section 21.3 below), Tenant shall (i) perform or cause to be performed all
actions described in the approved Surrender Plan, and (ii) deliver to Landlord a
certification from a third party certified industrial hygienist reasonably
acceptable to Landlord certifying that the Premises do not contain any Hazardous
Materials and evidence that the approved Surrender Plan shall have been
satisfactorily completed by a contractor acceptable to Landlord, and Landlord
shall have the right, subject to reimbursement at Tenant’s expense as set forth
below, to cause Landlord’s environmental consultant to inspect the Premises and
perform such additional procedures as may be deemed reasonably necessary to
confirm that the Premises are, as of the expiration of the Term (or, if
applicable, the date which is thirty (30) days after any earlier termination of
this Lease), free of Hazardous Materials and otherwise available for
unrestricted use and occupancy as aforesaid.  Landlord shall have the
unrestricted right to deliver the Surrender Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.   Such third parties and the Landlord Parties shall be entitled to rely
on the Surrender Report.  If Tenant shall fail to prepare or submit a Surrender
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Surrender Plan, or if such Surrender Plan, whether or not approved by Landlord,
shall fail to adequately address the use of Hazardous Materials by any of the
Tenant Parties in, on, at, under or about the Premises, Landlord shall have the
right to take any such actions as Landlord may deem reasonable or appropriate to
assure that the Premises and the Property are surrendered in the condition
required hereunder, the cost of which actions shall be reimbursed by Tenant as
Additional Rent upon demand.  Tenant’s obligations under this Section 21.1(b)
shall survive the expiration or earlier termination of the Term.

(c)No act or thing done by Landlord during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord.  Unless
otherwise agreed by the parties in writing, no employee of Landlord or of
Landlord’s agents shall have any power to accept the keys of the Premises prior
to the expiration or earlier termination of this Lease.  The delivery of keys to
any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises.  

49

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything to the contrary contained herein, Tenant shall, at
its sole cost and expense, remove from the Premises, prior to the end of the
Term, any item installed by or for Tenant and which, pursuant to Legal
Requirements, must be removed therefrom before the Premises may be used by a
subsequent tenant.

21.2Abandoned Property.  Subject to the Consent to Removal of Personal Property
attached hereto as Exhibit 12 (“Consent to Removal”), after the expiration or
earlier termination hereof, if Tenant fails to remove any property from the
Building or the Premises which Tenant is obligated by the terms of this Lease to
remove within five (5) business days after written notice from Landlord, such
property (the “Abandoned Property”) shall be conclusively deemed to have been
abandoned, and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit, except as
otherwise set forth in said Consent to Removal.  If any item of Abandoned
Property shall be sold, Tenant hereby agrees that Landlord may receive and
retain the proceeds of such sale and apply the same, at its option, to the
expenses of the sale, the cost of moving and storage, any damages to which
Landlord may be entitled under Section 20 hereof or pursuant to law, and to any
arrears of Rent.

21.3Holdover.  If any of the Tenant Parties holds over (which term shall
include, without limitation, the failure of Tenant or any Tenant Party to
perform all of its obligations under Section 21.1 above) after the end of the
Term, Tenant shall be deemed a tenant-at-sufferance subject to the provisions of
this Lease; provided that whether or not Landlord has previously accepted
payments of Rent from Tenant, (i) for the first sixty (60) days of any such
holding over, Tenant shall pay Base Rent at 150% of the highest rate of Base
Rent payable during the Term, and thereafter, Tenant shall pay Base Rent at 200%
of the highest rate of Base Rent payable during the Term, (ii) Tenant shall
continue to pay to Landlord all Additional Rent, and (iii) Tenant shall be
liable for all damages, including without limitation lost business and
consequential damages, incurred by Landlord as a result of such holding over,
Tenant hereby acknowledging that Landlord may need the Premises after the end of
the Term for other tenants and that the damages which Landlord may suffer as the
result of Tenant’s holding over cannot be determined as of the Execution
Date.  Nothing contained herein shall grant Tenant the right to holdover after
the expiration or earlier termination of the Term.

21.4Warranties.  Tenant hereby assigns to Landlord any warranties in effect on
the last day of the Term with respect to any fixtures and Alterations installed
in the Premises.  Tenant shall provide Landlord with copies of any such
warranties prior to the expiration of the Term (or, if the Lease is earlier
terminated, within five (5) days thereafter).

22.

MORTGAGEE RIGHTS

22.1Subordination. Tenant’s rights and interests under this Lease shall be (i)
subject and subordinate to any ground lease, overleases, mortgage, deed of
trust, or similar instrument covering the Premises, the Building and/or the Land
and to all advances, modifications, renewals, replacements, and extensions
thereof (each of the foregoing, a “Mortgage”), or (ii) if any Mortgagee elects,
prior to the lien of any present or future Mortgage.  Tenant further shall
attorn to and recognize any successor landlord, whether through foreclosure or
otherwise, as if the successor landlord were the originally named landlord.  The
provisions of this Section 22.1 shall be self-operative and no further
instrument shall be required to effect such subordination or attornment;
however, Tenant agrees to execute, acknowledge and deliver such instruments,
confirming such subordination and attornment in such form as shall be requested
by any such holder within fifteen (15) days of request therefor.

50

--------------------------------------------------------------------------------

 

22.2Notices.  Tenant shall give each Mortgagee the same notices given to
Landlord concurrently with the notice to Landlord, and each Mortgagee shall have
a reasonable opportunity thereafter to cure a Landlord default, and Mortgagee’s
curing of any of Landlord’s default shall be treated as performance by Landlord.

22.3Mortgagee Consent.  Tenant acknowledges that, where applicable, any consent
or approval hereafter given by Landlord may be subject to the further consent or
approval of a Mortgagee; and the failure or refusal of such Mortgagee to give
such consent or approval shall, notwithstanding anything to the contrary in this
Lease contained, constitute reasonable justification for Landlord’s withholding
its consent or approval.

22.4Mortgagee Liability.  Tenant acknowledges and agrees that if any Mortgage
shall be foreclosed, (a) the liability of the Mortgagee and its successors and
assigns shall exist only so long as such Mortgagee or purchaser is the owner of
the Premises, and such liability shall not continue or survive after further
transfer of ownership; and (b) such Mortgagee and its successors or assigns
shall not be (i) liable for any act or omission of any prior lessor under this
Lease; (ii) liable for the performance of Landlord’s covenants pursuant to the
provisions of this Lease which arise and accrue prior to such entity succeeding
to the interest of Landlord under this Lease or acquiring such right to
possession; (iii) subject to any offsets or defense which Tenant may have at any
time against Landlord; (iv) bound by any base rent or other sum which Tenant may
have paid previously for more than one (1) month; or (v) liable for the
performance of any covenant of Landlord under this Lease which is capable of
performance only by the original Landlord.

23.

QUIET ENJOYMENT.  

Landlord covenants that so long as Tenant keeps and performs each and every
covenant, agreement, term, provision and condition herein contained on the part
and on behalf of Tenant to be kept and performed, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term from and against the
claims of all persons lawfully claiming by, through or under Landlord subject,
nevertheless, to the covenants, agreements, terms, provisions and conditions of
this Lease, any matters of record or of which Tenant has knowledge and to any
Mortgage to which this Lease is subject and subordinate, as hereinabove set
forth.

51

--------------------------------------------------------------------------------

 

24.

NOTICES.  

Any notice, consent, request, bill, demand or statement hereunder (each, a
“Notice”) by either party to the other party shall be in writing and shall be
deemed to have been duly given when either delivered by hand or by nationally
recognized overnight courier (in either case with evidence of delivery or
refusal thereof) addressed as follows:  

If to Landlord:

HCP/King Hayden Campus LLC.

c/o King Street Properties

800 Boylston Street, Suite 1570

Boston, MA  02199

Attention:  Stephen D. Lynch

With a copy to:

Goulston & Storrs PC

400 Atlantic Avenue  

Boston, MA 02110

Attention:  King Street

if to Tenant:

Prior to the Term Commencement Date:

Matthias Jaffé | CFO

LogicBio Therapeutics

99 Erie Street

Cambridge, MA 02139

 

From and after the Term Commencement Date:

Matthias Jaffé | CFO

LogicBio Therapeutics

65 Hayden Avenue

Lexington, MA 02421

 

With a copy to:

James Duberman, Esq.

Outside GC LLC

501 Boylston Street, 10th Floor

Boston, MA 02116

 

Notwithstanding the foregoing, any notice from Landlord to Tenant regarding
ordinary business operations (e.g., exercise of a right of access to the
Premises, maintenance activities, invoices, etc.) may also be given by written
notice delivered by electronic mail or facsimile to Tenant’s designated
representative in lieu of delivering copies as specified above, Tenant hereby
designating Matthias Jaffé (e-mail: mjaffe@logicbio.com) as its designated
representative for the purposes of this Section 24.  Either party may at any
time change the address or specify an additional address for such Notices by
delivering or mailing, as aforesaid, to the other party a notice stating the
change and setting forth the changed or additional address, provided such
changed or additional address is within the United States.  Notices shall be
effective upon the date of receipt or refusal thereof.

52

--------------------------------------------------------------------------------

 

25.

MISCELLANEOUS

25.1Separability.  If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

25.2Captions.  The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

25.3Broker. Tenant and Landlord each warrants and represents that it has dealt
with no broker in connection with the consummation of this Lease other than
Jones Lang LaSalle and Newmark Knight Frank (collectively, “Broker”). Tenant and
Landlord each agrees to defend, indemnify and save the other harmless from and
against any Claims arising in breach of the representation and warranty set
forth in the immediately preceding sentence.  Landlord shall be solely
responsible for the payment of any brokerage commissions to Broker.

25.4Entire Agreement. This Lease, Lease Summary Sheet and Exhibits 1-12 attached
hereto and incorporated herein contain the entire and only agreement between the
parties and any and all statements and representations, written and oral,
including previous correspondence and agreements between the parties hereto, are
merged herein.  Tenant acknowledges that all representations and statements upon
which it relied in executing this Lease are contained herein and that Tenant in
no way relied upon any other statements or representations, written or oral.
This Lease may not be modified orally or in any manner other than by written
agreement signed by the parties hereto.

25.5Governing Law.  This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like.

25.6Representation of Authority.  By his or her execution hereof, each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party. Upon Landlord’s request, Tenant shall provide Landlord with
evidence that any requisite resolution, corporate authority and any other
necessary consents have been duly adopted and obtained.

25.7Expenses Incurred by Landlord Upon Tenant Requests.  Tenant shall, upon
demand, reimburse Landlord for all reasonable expenses, including, without
limitation, legal fees, incurred by Landlord in connection with all requests by
Tenant for consents or approvals related to this Lease, including, without
limitation, costs incurred by Landlord in the review and approval of Tenant’s
plans and specifications in connection with proposed Alterations to be made by
Tenant to the Premises or in connection with requests by Tenant for Landlord’s
consent to make a Transfer.  Such costs shall be deemed to be Additional Rent
under this Lease.

53

--------------------------------------------------------------------------------

 

25.8Survival.  Without limiting any other obligation of Tenant which may survive
the expiration or prior termination of the Term, all obligations on the part of
Tenant to indemnify, defend, or hold Landlord harmless, as set forth in this
Lease shall survive the expiration or prior termination of the Term.

25.9Limitation of Liability.  Tenant shall neither assert nor seek to enforce
any claim against Landlord or any of the Landlord Parties, or the assets of any
of the Landlord Parties, for breach of this Lease or otherwise, other than
against Landlord’s interest in the Building and in the uncollected rents, issues
and profits thereof, and Tenant agrees to look solely to such interest for the
satisfaction of any liability of Landlord under this Lease.  This Section 25.9
shall not limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord.  Landlord and Tenant specifically agree that in no
event shall any officer, director, trustee, employee or representative of
Landlord or any of the other Landlord Parties ever be personally liable for any
obligation under this Lease, nor shall Landlord or any of the other Landlord
Parties be liable for consequential or incidental damages or for lost profits
whatsoever in connection with this Lease.

25.10Binding Effect.  The covenants, agreements, terms, provisions and
conditions of this Lease shall bind and benefit the successors and assigns of
the parties hereto with the same effect as if mentioned in each instance where a
party hereto is named or referred to, except that no violation of the provisions
of Section 13 hereof shall operate to vest any rights in any successor or
assignee of Tenant.

25.11Landlord Obligations upon Transfer.  Upon any sale, transfer or other
disposition of the Building, Landlord shall be entirely freed and relieved from
the performance and observance thereafter of all covenants and obligations
hereunder on the part of Landlord to be performed and observed, it being
understood and agreed in such event (and it shall be deemed and construed as a
covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord, except as otherwise agreed in writing.

25.12No Grant of Interest.  Tenant shall not grant any interest whatsoever in
any fixtures within the Premises or any item paid in whole or in part by
Landlord’s Contribution or by Landlord.

25.13Financial Information.  Tenant shall deliver to Landlord, within thirty
(30) days after Landlord’s reasonable request, Tenant’s most recently completed
balance sheet and related statements of income, shareholder’s equity and cash
flows statements (audited if available) reviewed by an independent certified
public accountant and certified by an officer of Tenant as being true and
correct in all material respects for the sole purposes of the sale or refinance
of this Property.  Any such financial information may be relied upon by any
actual or potential ground lessor, purchaser, or mortgagee of the Property or
any portion thereof.

25.14OFAC Certificate and Indemnity.  Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (Public Law 10756, the “Patriot Act”)
prohibit certain property transfers.  Tenant hereby represents and warrants to
Landlord (which representations and warranties shall be

54

--------------------------------------------------------------------------------

 

deemed to be continuing and re-made at all times during the Term) that neither
Tenant nor any stockholder, manager, beneficiary, partner, or principal of
Tenant is subject to the Executive Order, that none of them is listed on the
United States Department of the Treasury Office of Foreign Assets Control
(“OFAC”) list of “Specially Designated Nationals and Blocked Persons” as
modified from time to time, and that none of them is otherwise subject to the
provisions of the Executive Order or the Patriot Act.  The most current list of
“Specially Designated Nationals and Blocked Persons” can be found at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html.  Tenant shall from time
to time, within ten days after request by Landlord, deliver to Landlord any
certification or other evidence requested from time to time by Landlord in its
reasonable discretion, confirming Tenant’s compliance with these provisions.  No
assignment or subletting shall be effective unless and until the assignee or
subtenant thereunder delivers to Landlord written confirmation of such party’s
compliance with the provisions of this subsection, in form and content
satisfactory to Landlord.  If for any reason the representations and warranties
set forth in this subsection, or any certificate or other evidence of compliance
delivered to Landlord hereunder, is untrue in any respect when made or
delivered, or thereafter becomes untrue in any respect, then an Event of Default
hereunder shall be deemed to occur immediately, and there shall be no
opportunity to cure.  Tenant shall indemnify, defend with counsel reasonably
acceptable to Landlord, and hold Landlord harmless from and against, any and all
liabilities, losses claims, damages, penalties, fines, and costs (including
attorneys’ fees and costs) arising from or related to the breach of any of the
foregoing representations, warranties, and duties of Tenant.  The provisions of
this subsection shall survive the expiration or earlier termination of this
Lease for the longest period permitted by law.

25.15Confidentiality.  Tenant acknowledges and agrees that the terms of this
Lease are confidential.  Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Building
and may impair Landlord’s relationship with other tenants of the
Building.  Tenant agrees that it and its partners, officers, directors,
employees, brokers, and attorneys, if any, shall not disclose the terms and
conditions of this Lease to any other person or entity without the prior written
consent of Landlord which may be given or withheld by Landlord, in Landlord’s
sole discretion, except as required for financial disclosures or securities
filings, as required by the order of any court or public body with authority
over Tenant, or in connection with any litigation between Landlord and Tenant
with respect this Lease.  It is understood and agreed that damages alone would
be an inadequate remedy for the breach of this provision by Tenant, and Landlord
shall also have the right to seek specific performance of this provision and to
seek injunctive relief to prevent its breach or continued breach.

25.16Force Majeure.  Other than for Tenant’s obligations under this Lease that
can be performed by the payment of money (e.g., payment of Rent and maintenance
of insurance), whenever a period of time is herein prescribed for action to be
taken by either party hereto, such party shall not be liable or responsible for,
and there shall be excluded from the computation of any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
acts of terrorism, governmental laws, regulations, or restrictions, or any other
causes of any kind whatsoever which are beyond the control of such party
(collectively “Force Majeure”).  In no event shall financial inability of a
party be deemed to be Force Majeure.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

55

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Lease as a sealed
instrument as of the Execution Date.

LANDLORD

HCP/KING HAYDEN CAMPUS LLC,

a Delaware limited liability company

By:

King Mattingly LLC, a Massachusetts limited

 

 

liability company, its Manager

 

 

               

By:

King Street Properties Investments LLC, a

 

 

Massachusetts limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Its Manager

 

 

 

 

 

 

TENANT

LOGICBIO THERAPEUTICS, INC.,
a Delaware corporation

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

56

--------------------------------------------------------------------------------

 

EXHIBIT 1A

LEASE PLAN – PRIME PREMISES

[gxnaze0lww1r000001.jpg]

 

 

Exhibit 1A, Page 1



--------------------------------------------------------------------------------

 

EXHIBIT 1B

LEASE PLAN – PH SYSTEM PREMISES

[gxnaze0lww1r000002.jpg]




Exhibit 1B, Page 1



--------------------------------------------------------------------------------

 

EXHIBIT 1C

TENANT’S ROOFTOP PREMISES

[gxnaze0lww1r000003.jpg]

2

--------------------------------------------------------------------------------

 

EXHIBIT 2

LEGAL DESCRIPTION - LAND

Real property in the Town of Lexington, County of Middlesex, Commonwealth of
Massachusetts, described as follows:

Parcel One (45 & 55 Hayden Avenue):

A certain parcel of land in the Commonwealth of Massachusetts, County of
Middlesex, Town of Lexington, and shown as Lot 2 on a plan entitled “Plan of
Land in Lexington, Mass. (Middlesex County),” dated March 27, 1998, recorded
October 6, 1998, with Middlesex South Registry of Deeds as Plan No. 1088 of 1998
in Book 29190, Page 447, prepared by Beals and Thomas, Inc., more particularly
bounded and described as follows:

Beginning at the most southwesterly corner of the premises, at the southeasterly
corner of Lot 1 as shown on said plan, then running:

N 02° 20’ 56” E 180.68 feet to a point, thence turning and running;

N 87° 39” 04” W 40.00 feet to a point, thence turning and running;

N 02° 20’ 56” E 122.19 feet to a point, thence turning and running;

N 87° 39’ 04” E 40.00 feet to a point, thence turning and running;

N 02° 20’ 56” E 547.13 feet to a point, thence turning and running, said last
five courses being bounded by Lot 1, as shown on said plan, thence turning and
running;

S 87° 36’ 20” E 1,330.04 feet to a point of curvature, thence running;

Northeasterly to a curve to the left having a radius of 135.00 feet and a length
of 58.90 feet to a point of tangency, thence running;

N 67° 23’ 52” E 146.89 feet to a point, thence turning and running;

S 03° 52’ 06” E 111.25 feet to a point, said last four courses being bounded by
land now or formerly of the Town of Lexington, thence turning and running;

S 44° 07’ 54 W 561.19 feet to a point, thence turning and running;

S 22° 29’ 38” E 435.76 feet to a point, said last two courses are bounded in
part by land now or formerly the Town of Lexington and, in part now or formerly
of Hayden Office Trust, thence running;

Southwesterly by a curve to the right, having a radius of 985.00 feet and a
length of 12.11 feet to a point of tangency, thence turning and running;

Exhibit 2, Page 1

--------------------------------------------------------------------------------

 

N 87° 36’ 20” W 1,329.27 feet to the point of beginning, said last two courses
being bounded by the northerly sideline of Hayden Avenue.

Containing 1,123,722 square feet more or less, or 25.797 acres, more or less.

A portion of said Lot 2 is registered land, described as follows:

Lot 293 on Land Court Plan 19485 N as approved by the Land Court and filed in
the Land Registration Office; and

Lots 10 and 11 on Land Court Plan 16660 O as approved by the Land Court and
filed with the Land Registration Office.

Parcel Two (Appurtenant Easements - 45 & 55 Hayden Avenue):

A.

There is appurtenant to the above described Lot 11 the right and easement to use
the drainage ditch running from west to east across the northerly portion of Lot
10, shown on said plan, as set forth in Registered Document No. 517903.

B.

There is appurtenant to the above described Lot 11 rights and easements for
sewer purposes as set forth in Registered Document No. 479201.

C.

There is appurtenant to said Lot 293 the benefits of the agreement and
reservation as to trunk sewer more particularly set forth in deed filed as
Document No. 479738.

D.

Lot 10 has the benefit of a reservation in the strip of land marked sewer
easement as shown on said plan, set forth in Document 517903 and the rights and
easements for sewer purposes as set forth in Registered Document No. 479201,
insofar as applicable.

E.

Together with the benefit of the appurtenant easements over Lot B shown on plan
entitled “A Compiled Plan of Land in Lexington, Mass.” Dated August 27, 1970, by
John J. McSweeney, recorded with Middlesex South District Deeds in Book 11928,
Page 614, as shown on said plan, as reserved in a taking by the Town of
Lexington dated November 30, 1970, recorded with said Deeds in Book 11928, Page
611, and in a deed from George H. Crawford to the Town of Lexington of the said
Lot B dated December 7, 1970, recorded with said Deeds in Book 11928, Page 614.

F.

Together with the benefit of the appurtenant easements set forth in Declaration
of Covenants and Easements dated September 18, 1998 filed as Document No.
1084070 and recorded in Book 29287, Page 189; as affected by Amended and
Restated Declaration of Covenants and Easements dated November 8, 1999, filed as
Document No. 1123738, and recorded in Book 30855, Page 323; as affected by First
Amendment to Amended and Restated Declaration of Covenants and Easements dated
March 26, 2002, filed as Document No. 1261521, recorded in Book 37256, Page 364.

Exhibit 2, Page 3

--------------------------------------------------------------------------------

 

Parcel Three (65 Hayden Avenue):

That certain parcel of land situate in Lexington in the County of Middlesex and
Commonwealth of Massachusetts shown as Lot 292 on Land Court Plan No. 19485-N.

All of said boundaries are determined by the Court to be located as shown on a
subdivision plan, as approved by the Court, filed in the Land Registration
Office, a copy of which is filed in the Registry of Deeds for the South Registry
District of Middlesex County in Registration Book 1178 Page 11.

Parcel Four (Appurtenant Easements - 65 Hayden Avenue):

There is appurtenant to said Lot 292 the right to use the whole of Grassland
Street and Valleyfield Street as shown on the plan Registered in the
Registration Book 383 Page 149 in common with others entitled thereto; the right
to use all streets or roads as shown on the plan Registered in Registration Book
506 Page 153, in common with all others legally entitled thereto; the benefit of
the agreement and reservation as to trunk sewer more particularly set forth in
the deed Registered as Document No. 479738; and the benefit of the appurtenant
easements set forth in Declaration of Covenants and Easements dated September
18, 1998 filed as Document No. 1084070 and recorded in Book 29287, Page 189; as
affected by Amended and Restated Declaration of Covenants and Easements dated
November 8, 1999, filed as Document No. 1123738, and recorded in Book 30855,
Page 323; as affected by First Amendment to Amended and Restated Declaration of
Covenants and Easements dated March 26, 2002, filed as Document No. 1261521,
recorded in Book 37256, Page 364

 

 

Exhibit 2, Page 3

--------------------------------------------------------------------------------

 

EXHIBIT 3

Intentionally Deleted

 

 

Exhibit 3, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT 4

WORK LETTER

This Exhibit is attached to and made a part of the Lease (the “Lease”) by and
between HCP/KING HAYDEN CAMPUS LLC, a Delaware limited liability company
(“Landlord”), and LOGICBIO THERAPEUTICS, INC., a Delaware corporation
(“Tenant”), for space located at 65 Hayden Avenue, Lexington,
Massachusetts.  Capitalized terms used but not defined herein shall have the
meanings given in the Lease.

This Work Letter shall set forth the obligations of Landlord and Tenant with
respect to the improvements to be performed in preparing the Premises for
Tenant’s use.  This Exhibit shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.

1.

Definitions.  This Work Letter shall set forth the obligations of Landlord and
Tenant with respect to the improvements to be performed in the Premises for
Tenant’s use.  For the purposes of this Lease, “Landlord’s Work” consists of:
(i) the Base Building Work described on Exhibit 4-1, and (ii) the Tenant
Improvement Work, as hereinafter defined. The “Tenant Improvement Work” shall
mean all of the work to be performed by Landlord in preparing the Premises for
Tenant’s occupancy as shown on the Construction Documents (as hereinafter
defined), excluding any Base Building Work, and shall also consist of the
construction of the Tenant’s vivarium in accordance with the Construction
Documents (the “Vivarium Work”).  The parties intend that Tenant Improvement
Work will be in accordance with construction documents (the “Construction
Documents”) prepared by Landlord and approved by Tenant in accordance with this
Exhibit 4, and the Construction Documents will be based upon the schematic plan
(“Initial Plan”) attached hereto as Exhibit 4-2, and the equipment list
(“Equipment List”) attached hereto as Exhibit 4-3.  The “Cost of Tenant
Improvement Work” shall be defined as all hard costs (“Hard Costs”) incurred by
Landlord relating to the performance of the Tenant Improvement Work (including,
without limitation, the cost of obtaining permits and any applicable state sales
and use taxes) and soft costs (“Soft Costs”) incurred by Landlord in connection
with the Tenant Improvement Work (including, without limitation, the cost of
preparing Construction Documents).  Landlord will charge Tenant a construction
management fee equal to 3% of all Hard Costs payable by Tenant in connection
with the Tenant Improvement Work.  The items listed on Exhibit 4-1 as “Tenant
Responsibility” (“Tenant’s Work”) shall be performed by Tenant, at Tenant’s sole
cost and expense.  

2.

Contractor; GMP.  Landlord shall enter into a contract (“Contract”) for the
Tenant Improvement Work with BW Kennedy (“Contractor”).  The Contract may be on
the basis of a guaranteed maximum price (“GMP”).  

3.

Preparation of Construction Documents.  The Contractor and/or Landlord shall
engage RE Dineen as subconsultants to prepare the Construction Documents for
Tenant’s approval, which approval shall not be unreasonably withheld,
conditioned, or delayed.

Exhibit 4, Page 1

--------------------------------------------------------------------------------

 

4.

Tenant Responses.  Tenant shall respond, in writing, to any requests from
Landlord or the Contractor for information, consents, or authorizations to
proceed, within two (2) business days of Tenant’s receipt of such
request.  Tenant shall respond within any designated period of time set forth in
the estimated construction schedule attached hereto as Exhibit 4-4 and otherwise
cooperate with Landlord to achieve such construction schedule.  Any failure by
Tenant to respond within such time period may be the basis of a Tenant Delay.

5.

Tenant shall have the right to hire a mutually approved Tenant Construction
Representative to oversee all required construction relative to the Tenant
Premises.

6.

Bid Process.  Tenant hereby acknowledges that:

 

(i)

the Contractor will receive a single bid for each of the following portions of
Landlord’s Work from the designated subcontractors (“Designated Subcontractors”)
listed below who will perform such portions of Landlord’s Work:

 

•

Mechanical/HVAC:  Environmental Systems, Inc.

 

•

Plumbing:  North Shore Mechanical Contractors, Inc.

 

•

Fire Protection:  Legacy Fire Protection, Inc.

 

•

Electrical:   Nappa Electric, Inc.

 

(ii)

Landlord will cause the Contractor to use reasonable efforts to obtain at least
three (3) bidders for other portions of Landlord’s Work; however, given the
current market, it may not be possible to obtain more than one or two bidders
with respect to portions of Landlord’s Work.

Tenant shall have the right to review the revised GMP within three (3) business
days after receipt thereof.  

7.

Changes.  If Tenant shall request any change, addition or alteration to the
scope of work set forth on the Initial Plan and in Exhibit 4-1 or in any of the
Plans after approval by Landlord (“Changes”), Landlord shall have such revisions
to the drawings prepared.  Promptly upon completion of the revisions, Landlord
shall notify Tenant in writing of the increased cost, if any, which will be
chargeable to Tenant by reason of such change, addition or deletion.  Tenant,
within three (3) business days, shall notify Landlord in writing whether it
desires to proceed with such Change.  In the absence of such written
authorization, Landlord shall have the option to continue design of and work on
the Premises disregarding the requested Change.  Tenant shall reimburse Landlord
for the Cost of Tenant Improvement Work associated with such Changes and for the
design cost associated with the preparation of the revised Plans or Construction
Documents within thirty (30) days of upon Billing, as such Change Work is being
performed.  In addition, to the extent any Tenant Delay result in an increase in
the Cost of Tenant Improvement Work, if any, Tenant shall reimburse Landlord for
such increased cost within thirty (30) days of upon Billing.  “Billing” shall be
defined as any invoice from Landlord setting forth, reasonable detail, the
amount due from Tenant, and shall include invoices from vendors and service
providers, and, if applicable, applications for payment from the Contractor for
work completed through the date of Billing, as certified by the
Contractor.  Billing may not be submitted to Tenant more than one time per
calendar month.  The amounts payable by Tenant hereunder constitute Rent payable
pursuant to the Lease, and the failure to timely pay same constitutes an event
of default under the Lease.

Exhibit 4, Page 2

--------------------------------------------------------------------------------

 

8.

Claims.  To the extent that any claims (“Claims”) by the Contractor cause an
increase in the Cost of Tenant Improvement Work, Tenant shall pay for such
excess within thirty (30) days of Billing. Claims shall include any amounts
properly due to the Contractor under the Contract based upon the claims of the
Contractor under the Contract, provided however, that the Claims shall not
include any amounts arising from the default or negligence of Landlord, or
Landlord’s agents or employees, under the Contract.

9.

Performance of Landlord’s Work.  Following approval of the Construction
Documents and Tenant’s written authorization to proceed with Tenant Improvement
Work, Landlord shall cause the Tenant Improvement Work to be constructed in all
material respects in accordance with the approved Construction Documents and at
Landlord’s sole cost and expense, except as otherwise expressly set forth
herein.  

10.

Miscellaneous

(a)

Tenant’s Authorized Representative.  Tenant designates Matthias Jaffé (email:
mjaffe@logicbio.com, telephone 617-959-7425; “Tenant’s Representative”) as the
only person authorized to act for Tenant pursuant to this Work Letter.  Landlord
shall not be obligated to respond to or act upon any request, approval, inquiry
or other communication (“Communication”) from or on behalf of Tenant in
connection with this Work Letter unless such Communication is in writing from
Tenant’s Representative.  Tenant may change either Tenant’s Representative at
any time upon not less than five (5) business days advance written notice to
Landlord.  

(b)

Landlord’s Authorized Representative.  Landlord designates Brian Grisaru (email:
bgrisaru@ks-prop.com, telephone 617-910-5033; “Landlord’s Representative”) as
the only person authorized to act for Landlord pursuant to this Work
Letter.  Tenant shall not be obligated to respond to or act upon any request,
approval, inquiry or other Communication from or on behalf of Landlord in
connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than five (5) business days advance written notice to
Tenant.

(c)

Tenant shall have the right, during the performance of Landlord’s Work, to have
Tenant’s Representative participate in weekly construction meetings with
Landlord and the Contractor as to the status of the performance of Tenant
Improvement Work.

(d)

Tenant shall have access to the Premises prior to the Commencement Date in
accordance with the provisions of Section 1.4 of the Lease.

11.

Disputes.

Any disputes relating to provisions or obligations in this Lease in connection
with Landlord’s Work or Tenant’s Work or this Exhibit 4 shall be submitted to
arbitration in accordance with the provisions of applicable state law, as from
time to time amended.  Arbitration proceedings, including the selection of an
arbitrator, shall be conducted pursuant to the rules, regulations and procedures
from time to time in effect as promulgated by the American Arbitration
Association.  Notwithstanding the foregoing, the parties hereby agree that the
arbitrator for any disputes relating to Landlord’s Work or Tenant’s Work shall
be a construction consultant, experienced in the

Exhibit 4, Page 3

--------------------------------------------------------------------------------

 

construction of offices/research/laboratory buildings/campuses in the Route
128/Route 2/Alewife corridor real estate market, as mutually agreed upon by the
parties, or, if not then designated by the parties, within ten (10) days after
either party makes a request for arbitration hereunder, or (if the parties do
not mutually agree upon such arbitrator) as designated by the Boston office of
the American Arbitration Association upon request by either party.  Prior
written notice of application by either party for arbitration shall be given to
the other at least ten (10) days before submission of the application to the
said Association’s office in Boston, Massachusetts.  The arbitrator shall hear
the parties and their evidence.  The decision of the arbitrator shall be binding
and conclusive, and judgment upon the award or decision of the arbitrator may be
entered in the appropriate court of law; and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the Court or a Judge thereof may be served
outside the Commonwealth of Massachusetts by registered mail or by personal
service, provided a reasonable time for appearance is allowed.  The costs and
expenses of each arbitration hereunder and their apportionment between the
parties shall be determined by the arbitrator in his award or decision.  Except
where a specified period is referenced in this Lease, no arbitrable dispute
shall be deemed to have arisen under this Lease prior to the expiration of the
period of twenty (20) days after the date of the giving of written notice by the
party asserting the existence of the dispute together with a description thereof
sufficient for an understanding thereof.  In connection with the foregoing, it
is expressly understood and agreed that the parties shall continue to perform
their respective obligations under the Lease during the pendency of any such
arbitration proceeding hereunder (with any adjustments or reallocations to be
made on account of such continued performance as determined by the arbitrator in
his or her award).

 

 

 

Exhibit 4, Page 4

--------------------------------------------------------------------------------

 

EXHIBIT 4-1

Landlord/Tenant Responsibilities Matrix

[gxnaze0lww1r000004.jpg]

Exhibit 4-1, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT 4-2

Initial Plan

[gxnaze0lww1r000005.jpg]

 




Exhibit 4, Page 2

--------------------------------------------------------------------------------

 

EXHIBIT 4-3

Equipment List

[see attached]

 




Exhibit 4, Page 3

--------------------------------------------------------------------------------

 

EXHIBIT 4-3

 

Construction Schedule

[see attached]

Exhibit 4, Page 4

--------------------------------------------------------------------------------

 

EXHIBIT 5

Base Building Capacities

Tenant Maximum Capacity:

Base Building Generator:   80 kilowatts

RODI Water:  18 megohm water with a flow rate of 42 gallons per minute

Exhibit 5, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT 6

FORM OF LETTER OF CREDIT

[To be attached]

 

 

Exhibit 6, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT 7

LANDLORD’S SERVICES

 

1.

Hot and cold water to the common area lavatories

2.

Electricity for building common areas

3.

HVAC services to the Building common areas and the Premises (but excepting those
areas served by supplemental HVAC solely dedicated to any tenant).

4.

Maintenance and repair of the Property as described in Section 10.2

5.

Elevator service

6.

Trash removal

7.

Snow removal

8.

Exterior grounds and parking maintenance

9.

Management services

10.

Building security systems and services

11.

Maintenance of life safety systems (fire alarm and sprinkler)

12.

Access to the following shared laboratory systems:

- Vacuum

- Compressed air

- RO/DI water

13.

Such other services as Landlord reasonably determines are necessary or
appropriate for the Property.

 

 

Exhibit 7, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT 8

TENANT’S HAZARDOUS MATERIALS

[gxnaze0lww1r000006.jpg]

Exhibit 8, Page 1

--------------------------------------------------------------------------------

 

[gxnaze0lww1r000007.jpg]

 

Exhibit 6, Page 2

--------------------------------------------------------------------------------

 

EXHIBIT 9-1

BUILDING RULES AND REGULATIONS

65 HAYDEN AVENUE, LEXINGTON, MA

A.General

1.Tenant and its employees shall not in any way obstruct the sidewalks, halls,
stairways, or exterior vestibules of the Building, and shall use the same only
as a means of passage to and from their respective offices. At no time shall
Tenants permit its employees, contractors, or other representatives to loiter in
Common Areas or elsewhere in and about the Property.

2.Corridor doors, when not in use, shall be kept closed.

3.Areas used in common by tenants shall be subject to such regulations as are
posted therein.

4. Any Tenant or vendor sponsored activity or event in the Common Area must be
approved and scheduled through Landlord’s representative, which approval shall
not be unreasonably withheld.

5No animals, except Seeing Eye dogs, shall be brought into or kept in, on or
about the Premises or Common Areas, except as approved by Landlord.

6.Alcoholic beverages (without Landlord’s prior written consent), illegal drugs
or other illegal controlled substances are not permitted in the Common Areas,
nor will any person under the influence of the same be permitted in the Common
Areas. Landlord reserves the right to exclude or expel from the Building any
persons who, in the judgment of the Landlord, is under the influence of alcohol
or drugs, or shall do any act in violation of the rules and regulations of the
Building.

7.No firearms or other weapons are permitted in the Common Areas.

8.No fighting or “horseplay” will be tolerated at any time in the Common Areas.

9.Tenant shall not cause any unnecessary janitorial labor or services in the
Common Areas by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

10.Smoking and discarding of smoking materials by Tenant and/or any Tenant Party
is permitted only in exterior locations designated by Landlord. Tenant will
instruct and notify its employees and visitors of such policy.

11.Bicycles and other vehicles are not permitted inside or on the walkways
outside the Building, except in those areas specifically designated by Landlord
for such purposes

Exhibit 9-1, Page 1

--------------------------------------------------------------------------------

 

12.Tenant shall not operate or permit to be operated on the Premises any coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages food, candy, cigarettes or other goods), except for those vending
machines or similar devices which are for the sole and exclusive use of tenant’s
employees and located within the Tenant Premises.

13.Canvassing, soliciting, and peddling in or about the Building is prohibited.
Tenant, its employees, agents and contractors shall cooperate with said policy,
and Tenant shall cooperate and use best efforts to prevent the same by Tenant’s
invitees.

14.Fire protection and prevention practices implemented by the Landlord from
time to time in the Common Areas, including participation in fire drills, must
be observed by Tenant at all times.

15.Except as provided for in the Lease, no signs, advertisements or notices
shall be painted or affixed on or to any windows, doors or other parts of the
Building that are visible from the exterior of the Building unless approved in
writing by the Landlord.

16.The restroom fixtures shall be used only for the purpose for which they were
constructed and no rubbish, ashes, or other substances of any kind shall be
thrown into them. Tenant will bear the expense of any damage resulting from
misuse.

17.Tenant will not interfere with or obstruct any building central HVAC,
electrical, or plumbing systems.

18.Tenant shall utilize the pest control service designated by Landlord to
control pests in the Premises. Except as included in Landlord’s Services,
tenants shall bear the cost and expense of such pest control services.

19.Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, any electrical equipment which does not bear the U/L
(Underwriters Laboratories) seal of approval, or which would overload the
electrical system or any part thereof beyond its capacity for proper, efficient
and safe operation as determined by Landlord, taking into consideration the
overall electrical system and the present and future requirements of the
Building.

20.Tenants shall not use more than its proportionate share of telephone lines
available to service the Building.

21.Tenants shall not perform improvements or alterations within the Building or
their Premises, if the work has the potential of disturbing the fireproofing
which has been applied on the surfaces of structural steel members, without the
prior written consent of Landlord, subject to the provisions of the Lease.

22.Tenant shall manage its waste removal and janitorial program, at its sole
cost and expense, keeping any recyclables, garbage, trash, rubbish and refuse in
vermin proof containers for Tenants sole use within the Landlord designated area
until removed with all work to be performed during non-business hours.

Exhibit 9-1, Page 2

--------------------------------------------------------------------------------

 

23.Lab operators who travel outside lab space must abide by the one glove rule
and remove lab coats where predetermined.

24.Chemical lists and MSDS sheets must be readily available at the entrance to
each lab area. In the event of an emergency, first responders will require this
information in order to properly evaluate the situation.

25.Tenant shall provide Landlord, in writing, the names and contact information
of two (2) representatives authorized by Tenant to request Landlord services,
either billable or non-billable and to act as a liaison for matters related to
the Premises.

26.Parking of any trailers, trucks, motor homes, or unregistered vehicles in the
parking lots is prohibited.

27.Tenants shall not use more than its proportionate share of Base Building
Central HVAC or electrical capacity, subject to the provisions of the lease.

B. Access & Security

1.Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during the hours Landlord may deem advisable for the
adequate protection of the Property. Use of the Building and the leased Premises
before 8 AM or after 6 PM, or any time during Saturdays, Sundays or legal
holidays shall be allowed only to persons with a key/card key to the Building or
guests accompanied by such persons. Any persons found in the Building after
hours without such keys/card keys are subject to the surveillance of building
staff.

2. Tenant shall not place any additional lock or locks on any exterior door in
the Premises or Building or on any door in the Building core within the
Premises, including doors providing access to the telephone and electric closets
and the slop sink, without Landlord’s prior written consent. A reasonable number
of keys to the locks on the doors in the Premises shall be furnished by Landlord
to Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made. All keys shall be returned to landlord at the expiration or earlier
termination of this Lease.

3. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, its occupants, entry and use, or its
contents, provided that Tenant shall have access to the Building 24 hours per
day, 7 days a week. Tenant, Tenant’s agents, employees, contractors, guests and
invitees shall comply with Landlord’s reasonable requirements relative thereto.

4. Tenant acknowledges that Property security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Common Areas. Accordingly, Tenant agrees to cooperate and cause its
employees, contractors, and other representatives to cooperate fully with
Landlord in the implementation of any reasonable security procedures concerning
the Common Areas.

Exhibit 9-1, Page 3

--------------------------------------------------------------------------------

 

5. Tenant and its employees, agents, contractors, invitees and licensees are
limited to the Premises and the Common Areas. Tenants and its employees, agents,
contractors, invitees and licensees may not enter other areas of the Project
(other than the Common Areas) except when accompanied by an escort from the
Landlord.

C. Shipping/Receiving

1. Dock areas for the Building shall not be used for storage or staging by
Tenant except in the Loading Dock Premises as permitted in the Lease.

2.In no case shall any truck or trailer be permitted to remain in a loading dock
area for more than 60 minutes, except with prior written notice to Landlord,
which notice may be given via email, provided that, in any event Landlord shall
have the right, in good faith, to require Tenant to adjust its schedule for the
use of the dock areas based upon the needs of the other tenants of the Building
and Building operations.

3.There shall not be used in any Common Area, either by Tenant or by delivery
personnel or others, in the delivery or receipt of merchandise, any hand trucks,
except those equipped with rubber tires and sole guards.

4.Lab operators carrying any lab related materials may only travel within the
Premises. At no time should any lab materials travel in the Common Areas, except
at the Loading Dock and Freight Elevator.

5.Any dry ice brought into the building must be delivered through the loading
dock.

6. All nitrogen tanks must travel through the loading dock and should never be
left unattended outside of the Premises.

 

 

Exhibit 9-1, Page 4

--------------------------------------------------------------------------------

 

EXHIBIT 9-2

TENANT CONSTRUCTION

BUILDING RULES AND REGULATIONS

LINCOLN PROPERTY COMPANY
TENANT CONSTRUCTION
BUILDING RULES AND REGULATIONS

THE RULES MUST BE POSTED AT THE JOB SITE AT ALL TIMES!

1.Parking.  Parking areas are designated by the Management Office and are
subject to change at any time.  Construction personnel are required to park in
the parking areas designated by the Management Office.  Failure to adhere to
this regulation will result in the towing of the vehicle in violation at the
owner’s expense.

2.Access.  Building entrances; lobbies, passages, corridors, public elevators,
stairways, and other common areas may not be encumbered, or obstructed by the
contractor, or contractor’s agents during construction of the tenant’s lease
premises.  Material deliveries must be scheduled in advance through the
Management Office and coordinated with the Lincoln Property Company
representative.  Contractors are not to use Tenant phones, or Restrooms under
any circumstances.  Construction personnel found using phones, or restrooms
located in the tenant’s suite will be asked to immediately leave the premises
and will not be allowed to return.

3.Each contractor is responsible for their subcontractor(s), and for the actions
of their personnel including clean-up of work and construction traffic.  No
alcoholic beverages, glass containers, or “controlled substances” are allowed on
the premises.  All work must be scheduled through the Management Office and
include a list of contractors performing work prior to the start of the
work.  After-hours work must be scheduled through the Management Office 24 hours
before the activity will occur.  Weekend activity must be scheduled by Friday at
9 a.m.  Contractors will not be allowed to work in the Building after hours, or
on weekends unless the procedures outlined above have been followed.

All after-hours work must be supervised by the general contractor.  There will
be no exceptions to this rule.

Prior to the commencement and upon completion of each job, a walk-through of
public areas will be made, i.e. restrooms, etc., and any subsequent damages will
be the responsibility of the contractor.  The contractor shall be responsible
for cleaning the assigned restrooms each day at his own expense.

4.Noise and Vapor Restrictions.  Any work that would cause inconvenience to
other tenants in the Building, or that must be done in an occupied space must be
done after hours or on the weekend.  Structural modifications, floor
penetrations created with the use of core drilling machines, pneumatic hammers,
etc., shall be performed before 7:30 a.m. or after 7:00 p.m.  Likewise, any
construction operations causing excessive noise, dust, vapors must be conducted
during these hours.

Exhibit 9-2, Page 1

--------------------------------------------------------------------------------

 

When construction is on an occupied multi-tenant floor, noise, i.e., radios,
loud talking, noise from equipment, etc., must be kept to a minimum.  On these
multi-tenant floors, public restrooms are not to be used by contractors.  

A Lincoln Property Company superintendent, or the Property Manager will have the
sole authority to determine if an operation is causing excessive noise, dust, or
vapors.

5.Lincoln Property Company has the right to inspect work at any time and may
reject work that does not conform to code, tenant’s plans, or work that may
affect the exterior appearance, structural components, or service system of the
building.

6.Mechanical and electrical shop drawings must be reviewed and approved by
Landlord’s approved engineer.  Prior to starting work, the general, mechanical,
and electrical contractors must review the work with the Facilities Manager and
Facilities Supervisor.

All panels and transformers are to match the building standard systems and all
materials and methods used to connect panels and transformers must be approved
by Landlord.

Unscheduled outages of any utility, or building service is strictly prohibited.

7.Dust and air contamination are to be controlled with temporary partitions
which are sealed adequately to prevent dust from entering leased areas or
mechanical equipment.  Floor sweep or a comparable material will be used when
sweeping concrete or tile floors.

8.Clean-up of Common and Lease Areas.  Premises must be kept in a clean, orderly
fashion at all times and free of potential safety and fire hazards.  A general
clean-up of the space under construction is to be performed on a daily
basis.  Final clean-up will be the responsibility of the contractor, which is to
include all vacuuming and dusting as required.  Failure to adequately keep the
work area clean and accessible will result in Lincoln Property Company using its
own forces to achieve this through whatever means determined necessary, and the
total cost will be deducted from the contract.

9.Trash Removal.  Contractor is responsible for removing all construction debris
and trash from the construction site. UNDER NO circumstances shall trash, or
construction debris be allowed to accumulate.  Trash removal must be coordinated
through the Lincoln Property Company Management Office.  No vehicles, or
dumpsters will be allowed to remain stationary on the site.  

Under no circumstances is the Landlord’s dumpster to be used.

10.If any fire sprinkler work, or modification to the fire sprinkler system is
required, the system must be back in operation at the end of the work
day.  Under no circumstances shall the fire sprinkler system be left inoperative
overnight.  The facilities manager must be notified each morning of the location
of and type of sprinkler work to be performed.   The engineer hourly rate of
$75.00 will be charged for routine work and/or extended regular hour work.

11.Existing pull stations and horns and strobes located throughout the Building
will remain live during construction.

Exhibit 9-2, Page 2

--------------------------------------------------------------------------------

 

12.It shall be the responsibility of the general contractor to complete all
punch list items before the tenant move-in date or the stipulated completion
date.

13.All construction staging, storage, and temporary contractor facilities will
be located in specific areas assigned by the Lincoln Property
Company.  Contractors will be responsible for the maintenance, housekeeping, and
demolition of all temporary facilities.

14.Any removal, replacement, or repair work to a base building system to
accommodate work directed by the tenant, or unforeseen interference (i.e.,
sprinkler head conflicts) which is not part of the Work, will be performed by
the tenant’s contractor at tenant’s sole expense.

15.No firearms or weapons are permitted on the property.

16.Insurance.  Contractors will be required to carry standard requirements
incorporating both the owner and LPC Commercial Services, Inc. as additionally
insured parties.

17.At no time is any welding or cutting with a torch to be used in the building
without prior approval and coordination from the Management Office.  Hot work
permits may be required depending on the status of the project for all hot work
including welding, soldering, and torch cutting.  All hot work requires a fire
extinguisher supplied by the contractor and must be in the immediate vicinity
and easily accessible.  Fire extinguishers must be inspected at least monthly.

18.A copy of these regulations shall be posted on the job site for all parties
to observe.  Contractor is responsible for instructing all of his personnel,
subcontractors and supplies to comply with these regulations.

19.ALL PASSENGER ELEVATORS AND PUBLIC AREAS SHALL BE RESTRICTED AND OFF LIMITS
TO ALL CONSTRUCTION PERSONNEL.  Under no circumstances shall the exit stairwells
be used for access to/from the first floor.  All construction personnel for this
project shall only use the freight elevator from the first-floor back
lobby.  Under no circumstances shall the main entrance to the Building or the
garage passenger elevators be used for access.

Exhibit 9-2, Page 3

--------------------------------------------------------------------------------

 

All deliveries of materials and equipment must be scheduled at least twenty-four
(24) hours prior to their delivery through the Lincoln Property Company
Management Office.  The contractor will be provided access to the freight
elevator to be used in the “independent mode” for after-hours deliveries.  The
Contractor shall provide an operator during work hours to ensure correct and
safe usage.  Contractor shall keep the elevator cab and door tracks clean and
free of all debris.  Contractor shall be responsible for repair costs incurred
due to misuse or damage caused by his forces.  All major deliveries must be made
between the hours of 11:00 p.m. to 7:00 a.m. Monday through Friday and all day
long on Saturday and Sunday.  Contractor will be charged for having an engineer
on duty to assist with deliveries when the loading dock is closed.  Additional
charges incurred due to non-standard elevator use (i.e., moving freight on top
of elevator cab) shall be paid by the General Contractor.

Your signature below signifies that you have read the rules above and agree to
abide by all of them.

 

 

 

Signature

 

Date

 

Firm Name

 

 

 

 

 

 

 

 

 

 

Effective Date:

 

 

 

 

 

Exhibit 9-2, Page 4

--------------------------------------------------------------------------------

 

EXHIBIT 10

TENANT’S WORK INSURANCE SCHEDULE

Tenant shall, at its own expense, maintain and keep in force, or cause to be
maintained and kept in force by any general contractors, sub-contractors or
other third party entities where required by contract, throughout any period of
alterations to the Premises or the Building by Tenant, the following insurance
coverages:

(1)

Property Insurance.  “All-Risk” or “Special” Form property insurance, and/or
Builders Risk coverage for major renovation projects, including, without
limitation, coverage for fire, earthquake and flood; boiler and machinery (if
applicable); sprinkler damage; vandalism; malicious mischief coverage on all
equipment, furniture, fixtures, fittings, tenants work, improvements and
betterments, business income, extra expense, merchandise, inventory/stock,
contents, and personal property located on or in the Premises.  Such insurance
shall be in an amount equal to the full replacement cost of the aggregate of the
foregoing and shall provide coverage comparable to the coverage in the standard
ISO “All-Risk” or “Special” form, when such coverage is supplemented with the
coverages required above.  Property policy shall also include coverage for Plate
Glass, where required by written contract.

Builders Risk insurance coverage may be provided by the general contractor on a
blanket builders’ risk policy with limits adequate for the project and
evidencing the additional insureds as required in the Lease.

(2)

Liability Insurance.  General Liability, Umbrella/Excess Liability, Workers
Compensation and Auto Liability coverage as follows:

(a)        General Liability

$1,000,000 per occurrence

$1,000,000 personal & advertising injury

$2,000,000 products/completed operations aggregate

Exhibit 10, Page 1

--------------------------------------------------------------------------------

 

The General Contractor is required to maintain, during the construction period
and up to 3 years after project completion, a General Liability insurance
policy, covering bodily injury, personal injury, property damage, completed
operations, with limits to include a $1,000,000 limit for blanket contractual
liability coverage and adding Landlord as additional insured as respects the
project during construction and for completed operations up to 3 years after the
end of the project.  Landlord requires a copy of the ISO 20 10 11 85 Additional
Insured endorsement, showing Landlord as an additional insured to the GC’s
policy.

(b)        Auto Liability

$1,000,000 combined single limit (Any Auto) for bodily injury and property
damage, hired and non-owned cover.

(c)        Workers Compensation Employers Liability

Statutory Limits

$1,000,000 each accident*

$1,000,000 each employee*

$1,000,000 policy limit*

* or such amounts as are customarily obtained by operators of comparable
businesses

General Contractor shall ensure that any and all sub-contractors shall maintain
equal limits of coverage for Workers Compensation/EL and collect insurance
certificates verifying same.

(d)        Umbrella/Excess Liability

$5,000,000 per occurrence

(e)        Environmental Insurance

To the extent required by Landlord Contractors’ commercial general
liability/umbrella insurance policy(ies) shall include Landlord and Landlord’s
designees as additional insureds’ and shall include a primary non-contributory
provision.  Liability policy shall contain a clause that the insurer may not
cancel or materially change coverage without first giving Landlord thirty (30)
days prior written notice, except cancellation for non-payment of premium, in
which ten (10) days prior written notice shall be required.

(3)

Deductibles.  If any of the above insurances have deductibles or self-insured
retentions, the Tenant and/or contractor (policy Named Insured) shall be
responsible for the deductible amount.

All of the insurance policies required in this Exhibit 10 shall be written by
insurance companies which are licensed to do business in the State where the
property is located, or obtained through a duly authorized surplus lines
insurance agent or otherwise in conformity with the laws of such state, with an
A.M. Best rating of at least A and a financial size category of not less than
VII.  Tenant shall provide Landlord with certificates of insurance upon request,
prior to commencement of the Tenant/contractor work, or within thirty (30) days
of coverage inception and subsequent renewals or rewrites/replacements of any
cancelled/non-renewed policies.

 

Exhibit 10, Page 2

--------------------------------------------------------------------------------

 

EXHIBIT 11

TENANT CONTROL AREAS

[gxnaze0lww1r000008.jpg]

Exhibit 10, Page 1